--------------------------------------------------------------------------------

Exhibit 10.6
 
This document and its provisions are the intellectual property of Empire State
Realty Trust, Inc.
and may not be reproduced without permission.
© 2018 Empire State Realty Trust, Inc.  All rights reserved.
 
AGREEMENT OF LEASE
 
ESRT EMPIRE STATE BUILDING, L.L.C., Landlord
 
and
 
ROCKET PHARMACEUTICALS, INC., Tenant
 
Premises:
Room/Suite 7530
 
The Empire State Building
 
350 Fifth Avenue
 
New York, New York 10118
   
Date:
As of June __, 2018

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
Article
 
Page
     
1.
DEMISE, TERM AND USE
1
2.
RENT
2
3.
ELECTRICITY
12
4.
ASSIGNMENT AND SUBLETTING
17
5.
INSOLVENCY & DEFAULT
24
6.
REMEDIES AND DAMAGES.
25
7.
LANDLORD'S COSTS.
27
8.
ALTERATIONS
27
9.
LIENS
33
10.
REPAIRS
33
11.
CASUALTY; DESTRUCTION
34
12.
END OF TERM
35
13.
SUBORDINATION AND ESTOPPEL, ETC.
36
14.
CONDEMNATION
37
15.
REQUIREMENTS OF LAW
38
16.
CERTIFICATE OF OCCUPANCY
39
17.
POSSESSION
39
18.
QUIET ENJOYMENT
40
19.
RIGHT OF ENTRY
40
20.
VAULT SPACE
41
21.
INDEMNITY
41
22.
INABILITY TO PERFORM; LIMITATION OF LIABILITY
41
23.
CONDITION OF PREMISES
42
24.
CLEANING
42
25.
JURY WAIVER, DAMAGES
43
26.
NO WAIVER, CONSTRUCTIVE EVICTION, SURVIVAL OF OBLIGATIONS, ETC.
43
27.
OCCUPANCY AND USE BY TENANT; SIGNAGE
44
28.
NOTICES
45
29.
WATER
47
30.
SPRINKLER SYSTEM
48
31.
HEAT AND AIR-CONDITIONING.
48
32.
LETTER OF CREDIT
48
33.
RENT CONTROL
50
34.
SHORING
50
35.
EFFECT OF CONVEYANCE, ETC.
50
36.
RIGHTS OF SUCCESSORS AND ASSIGNS; PARTIAL INVALIDITY
50
37.
CAPTIONS
51
38.
LEASE SUBMISSION
51
39.
ELEVATORS AND LOADING
51
40.
BROKERAGE
51
41.
ARBITRATION
52
42.
INSURANCE
52
43.
CHANGE OF LOCATION
54
44.
LATE CHARGES
55
45.
LEED COMPLIANCE AND RECYCLING.
56
46.
LEASE FULLY NEGOTIATED
56
47.
SMOKING RESTRICTIONS
56
48.
ANTI-TERRORISM REQUIREMENTS
56
49.
CONDOMINIUM PROVISIONS
56
50.
NO OTHER SERVICES.
58
51.
ADDITIONAL DEFINITIONS/MISCELLANEOUS
58
52.
MEMORANDUM OF LEASE
59
53.
APPLICABLE LAW
59
54.
USE OF BUILDING NAME AND IMAGE
59
55.
COUNTERPARTS
59

 

--------------------------------------------------------------------------------

EXHIBIT A – Floor Plan of Premises
EXHIBIT B – ESRT High Performance Design and Construction Guidelines
EXHIBIT C – Cleaning Specifications
RIDER – Rules and Regulations
 

--------------------------------------------------------------------------------

AGREEMENT OF LEASE, made as of this _____ day of June, 2018 (this "Lease"),
between ESRT EMPIRE STATE BUILDING, L.L.C., a Delaware limited liability
company, with an address c/o ESRT Management, L. L. C., 111 West 33rd Street,
New York, New York 10120, hereinafter referred to as "Landlord" and ROCKET
PHARMACEUTICALS, INC., a Delaware limited liability company, with an address at
The Alexandria Center for Life Science, 430 East 29th Street, Suite 1040, New
York, New York 10016, hereinafter referred to as "Tenant".


WITNESSETH:


WHEREAS, Landlord wishes to demise and let unto Tenant and Tenant desires to
hire and take from Landlord, on the terms and subject to the conditions set
forth herein, the premises located on the portion of the seventy-fifth (75th)
floor in the building that is known as The Empire State Building and by the
street address of 350 5th Avenue, New York, New York 10118 (such building, the
"Building"), identified as Room/Suite 7530, as more particularly shown on
Exhibit "A" attached hereto and made a part hereof (such premises being referred
to herein as the "Premises"; the Building together with the plot of land and the
tax parcel on which the Building is constructed or installed, the "Real
Property").


NOW, THEREFORE, in consideration of the Premises, and other good and valuable
consideration, the mutual receipt and legal sufficiency of which the parties
hereto hereby acknowledge, Landlord and Tenant hereby covenant and agree as
follows:



1.
DEMISE, TERM AND USE



A.            Subject to the terms of this Lease, Landlord hereby demises and
lets to Tenant and Tenant hereby hires and takes from Landlord the Premises for
the term to commence on the date Landlord delivers vacant and exclusive
possession of the Premises to Tenant (such date, the "Commencement Date"), and
to end on the last day of the calendar month during which the day immediately
preceding the date that is three (3)  years after the Rent Commencement Date (as
hereinafter defined) occurs (the "Fixed Expiration Date"), unless the same shall
sooner terminate pursuant to terms hereof or pursuant to law (the Fixed
Expiration Date, or such earlier date that the term of this Lease terminates
pursuant to the terms hereof or pursuant to law being referred to herein as the
"Expiration Date"; the term commencing on the Commencement Date and ending on
the Expiration Date being referred to herein as the "Term").  For all purposes
of this Lease, the parties agree that the rentable square foot area of the
Premises is six thousand six hundred eighty-four (6,684) rentable square feet.


B.            Tenant shall use the Premises solely as general, administrative
and executive offices for the conduct of Tenant’s business, and for lawful
purposes reasonably incidental thereto and for no other purpose.  Without
limiting the generality of the foregoing, it is expressly understood that no
portion of the Premises shall be used as, by or for (a) a telemarketing agency
or call center, (b) the conduct of any retail or wholesale trade or services
(including, without limitation, any business with, or which is open to, the
general public on an off-the-street retail basis), (c) a travel or tourist
agency, (d) an employment agency, executive search firm or similar enterprise,
labor union, school, or vocational training center (except for incidental and
occasional training of Tenant's employees who are employed at the Premises), (e)
a commercial document reproduction or offset printing service, (f) any
Governmental Authority (as such term is defined in Article 15 hereof) or embassy
or consular office of any country or other quasi-autonomous or sovereign
organization or any Person (as hereinafter defined), organization, association
or other agency immune from service or suit in the courts of the State of New
York or the assets of which may be exempt from execution by Landlord in any
action for damages, (g) a kitchen, cafeteria or restaurant or otherwise for the
sale, storage, warming, service or consumption of food or beverages in any
manner whatsoever (except that Tenant may store, prepare, and serve food and
beverages, by reasonable means consistent with typical pantry use (including,
without limitation, by means of customary vending machines), for consumption by
such Tenants' employees and guests), (h) a firm whose principal business is real
estate brokerage, (i) the business of renting office or desk space, (j) a
factory of any kind, or for any manufacturing purpose, (k) any use to which
increased security costs or insurance premiums payable by Landlord may be
attributed, (l) a payroll office or check cashing operation, (m) any medical use
or purpose whatsoever, including without limitation, use as a pharmacy or clinic
(or other facility performing medical, therapeutic or rehabilitative procedures
of any type or providing counseling of any kind);  it being expressly understood
that the Premises may not be used for patient visits, consultations, exams or
evaluations of any type (psychological, physical, etc.), (n) clinical and/or
experimental or pharmaceutical research, (o) a laboratory of any kind
(including, without limitation, a research or pharmaceutical laboratory), (p)
focus groups, (q) a film, radio or video production or broadcasting studio, (r)
gaming or gambling, or any pornographic or obscene purpose, (s) any commercial
sex establishment, any pornographic, obscene, nude or semi-nude performances,
modeling or sexual conduct of any kind, (t) public assembly, (u) showrooms of
any kind or (v) any use which has an adverse impact on the Building, any
Building system or any other Building tenant.  The term "Person" shall mean any
natural person or persons or any legal form of association, including, without
limitation, a partnership, a limited partnership, a corporation, and/or a
limited liability company.
 
1

--------------------------------------------------------------------------------

2.
RENT



A.            General:



(i)
Tenant agrees to pay all Rental (as hereinafter defined) as herein provided at
the office of Landlord or at such other place as Landlord may designate, in
lawful money of the United States of America that is legal tender of all debts
and dues, public or private, at the time of payment, and without any notice
(except as may be specifically set forth herein), credit, abatement (except as
may be specifically set forth herein), set-off, deduction or reduction
whatsoever.




(ii)
The term "Additional Rent" shall mean any and all amounts, sums, fees or other
charges payable by Tenant to Landlord hereunder specifically including, without
limitation, Escalation Rent (as defined below) but specifically excluding Fixed
Annual Rent (as hereinafter defined) and use and occupancy charges following any
holdover.  Unless otherwise expressly set forth herein, Additional Rent shall be
due within thirty (30) days after Landlord gives Tenant notice thereof. 
Landlord shall have the same rights and remedies provided herein or by law with
respect to Tenant’s non-payment of Additional Rent as it has with respect to
Tenant’s non-payment of Fixed Annual Rent.




(iii)
The term "Applicable Rate" shall mean, at any particular time, the lesser of (x)
four hundred (400) basis points above the Base Rate (as defined below) at such
time, and (y) the maximum rate permitted by applicable law at such time.




(iv)
The term "Base Rate" shall mean the rate of interest announced publicly from
time to time by JP Morgan Chase Bank, N.A., or its successor, as its "prime
lending rate" (or such other term as may be used by JP Morgan Chase Bank, N.A.
(or its successor), from time to time, for the rate presently referred to as its
"prime lending rate").




(v)
The term "Escalation Rent" shall mean the Additional Rent payable pursuant to
Sections 2.C. and 2.D. hereof.




(vi)
The term "Rental" shall mean collectively, Additional Rent and Fixed Annual
Rent.




(vii)
The term "Rent Commencement Date" shall mean, the date which is the thirtieth
(30th) day following the Commencement Date.



B.            Fixed Annual Rent:



(i)
The annual fixed rent for the Premises (the annual fixed rent payable hereunder
for the Premises at any particular time being referred to herein as the "Fixed
Annual Rent") shall be an amount equal to Four Hundred Sixty-Seven Thousand
Eight Hundred Eighty and 00/100 Dollars ($467,880.00) per annum for the period
commencing on the Commencement Date through and including the Fixed Expiration
Date ($38,990.00 per month); it being understood and agreed, that if no Default
(as such term is defined in Article 5 hereof) has occurred and is then
continuing, the Fixed Annual Rent for the period commencing on the Commencement
Date and ending on the day immediately preceding the Rent Commencement Date
shall be abated; it being expressly acknowledged and agreed however, that Tenant
shall continue to be responsible for paying all Rental (specifically including,
without limitation, any and all charges for electricity) without any credit, set
off, deduction or reduction during the aforesaid period.

 
2

--------------------------------------------------------------------------------

(ii)
Tenant shall pay to Landlord Fixed Annual Rent in advance commencing on the Rent
Commencement Date (subject to Section 2.B.(i) hereof) and on the first (1st) day
of each month thereafter throughout the Term, in equal monthly installments,
without notice, credit, set off, deduction, counterclaim or reduction (except to
extent otherwise expressly set forth herein).




(iii)
Simultaneously with Tenant's execution hereof, Tenant shall pay to Landlord an
amount equal to Thirty-Eight Thousand Nine Hundred Ninety and 00/100 Dollars
($38,990.00), which Landlord shall apply to the Fixed Annual Rent first becoming
due hereunder.




(iv)
Should the date on which Tenant is obligated to commence paying Fixed Annual
Rent hereunder occur on any day other than the first day of a month, then (i)
the Fixed Annual Rent due hereunder for the calendar month during which such
date occurs shall be adjusted appropriately based on the number of days in such
calendar month and (ii) subject to Section 2.B.(iii) hereof, Tenant shall pay to
Landlord such amount (adjusted as aforesaid for such calendar month) on such
date.  Provided that no Default has occurred and is then continuing, if the
Expiration Date is not the last day of a calendar month, then the Fixed Annual
Rent due hereunder for the calendar month during which the Expiration Date
occurs shall be adjusted appropriately based on the number of days in such
calendar month.



C.            Operating Expense Escalations:



(i)
Tenant shall pay to Landlord, as Additional Rent, operating expense escalations
in accordance with this Section 2.C.




(ii)
The following terms shall have the following meanings:




(a)
The term "Base Expenses" shall mean the Expenses (defined below) for the Base
Expense Year.




(b)
The term "Base Expense Year" shall mean the calendar year 2018.




(c)
The term "Comparative Year" shall mean each calendar year commencing on or after
January 1, 2019, in which occurs any part of the Term.

 
3

--------------------------------------------------------------------------------

(d)
The term "Expenses" shall mean the total of all costs and expenses paid,
incurred or borne by or on behalf of Landlord in insuring, maintaining,
repairing, managing and operating the Real Property and providing services
therein, including, but not limited to, the costs and expenses incurred for and
with respect to: steam and any other fuel; water rates and sewer rents;
air-conditioning; ventilation; heating; water and sprinkler systems, life and
safety systems for the Building; cleaning (unless and to the extent Tenant is
required to contract separately for such cleaning), by contract or otherwise;
window washing (interior and exterior) (if and to the extent such service is
provided at the Building); elevators, escalators; porter and matron service (if
and to the extent such service is provided at the Building); Building electric
current (Building electric current shall be deemed, for the purposes of this
Section 2.C, to mean all electricity purchased for the Building, except that the
parties acknowledge and agree that for the purposes of calculating Additional
Rent under this Section 2.C and irrespective of the actual allocation of
electric service between leasable space and other portions of the Building and
Building systems, fifty (50%) percent of the Building’s payment to the utility
company or companies for the provision, supply and distribution to the Building
of electricity shall be deemed to be payment for Building electric current);
protection and security; lobby decoration; repairs, replacements and
improvements which are appropriate for the continued operation of the Building
in the same or an improved manner as the Building is operated on the date hereof
(subject to Section 2.C.(iii) hereof); expenses (other than capital expenses
excluded below) for application fees, consulting, legal, architectural and
engineering fees and inspection charges incurred in connection with obtaining,
maintaining, renewing and/or improving any environmental rating or certification
for the Building or any component part thereof or equipment or apparatus used
therein (such as LEED (Leadership in Energy and Environmental Design), Green
Globes or Energy Star); maintenance; painting of non-tenant areas; fire,
extended coverage, boiler and machinery, sprinkler, apparatus, public liability
and property damage insurance, rental and plate glass insurance and any
insurance required by a mortgagee or other holder of a Superior Interest (as
hereinafter defined); management fees; supplies, wages, salaries, disability
benefits, pensions, hospitalization, retirement plans and group insurance
respecting employees of Landlord or Landlord’s managing agent and the wages,
salaries, and benefits of employees for whom Landlord reimburses such agent, up
to and including the Building manager (including a pro rata share only of such
wages and benefits of employees, including Landlord's engineer, who are employed
at more than one building, which pro rata share shall be determined by Landlord
and shall be based upon Landlord's reasonable estimate of the percentage of time
spent by such employees at the Real Property); uniforms and working clothes for
such employees and the cleaning thereof and expenses imposed pursuant to
Requirements (as such term is defined in Article  15 hereof) or to any
collective bargaining agreement with respect to such employees; workmen's
compensation insurance, payroll, social security, unemployment and other similar
taxes with respect to such employees; contributions to any business improvement
district association (whether currently existing or hereinafter established) not
deemed to be Real Estate Taxes; build-out and other maintenance and operating
costs for any daycare center, conference center, health club, eating
establishment, library and any other common amenities from time to time
constructed, created or designated; legal, accounting and other fees paid to
professionals and consultants retained by or on behalf of Building management
and not excluded pursuant to the following paragraph; and association fees or
dues payable to professional associations such as the Real Estate Board of New
York, Inc. and other associations organized to promote the interests of
commercial landlords.



Expenses shall exclude or have deducted from them, as the case may be and as
shall be appropriate:


(1)          Real Estate Taxes and Excluded Amounts;


(2)          expenses related to leasing space (including, without limitation,
leasing commissions, the cost of tenant improvements (or allowances that
Landlord provides to a tenant therefor), legal fees, rent concessions, takeover
expenses, and advertising expenses);
 
(3)          managing agents' fees or commissions in excess of the rates then
customarily charged for Building management for buildings of like class and
character;
 
4

--------------------------------------------------------------------------------

(4)          executives' salaries above the grade of Building or general
manager;


(5)          debt service under any mortgage loan or rent under any underlying
or ground lease of the Building;


(6)          subject to the terms of Section 2.C.(iii) hereof, the cost of any
repairs, replacements or improvements to the Building that are required to be
capitalized by generally accepted accounting principles ("GAAP");
 
(7)          amounts received by Landlord through proceeds of insurance to the
extent the proceeds are compensation for expenses which were previously included
in Expenses hereunder;
 
(8)          cost of repairs or replacements incurred by reason of fire or other
casualty to the extent to which Landlord is compensated therefor through
proceeds of insurance, or which are necessitated by the exercise of the right of
eminent domain;
 
(9)          advertising and promotional expenditures that are paid or incurred
for the Building;
 
(10)        legal, auditing and other third-party fees incurred in connection
with actual or anticipated litigation with any Building tenant or group of
tenants to enforce any provision of their respective lease;
 
(11)       the incremental cost of furnishing services such as overtime HVAC (as
hereinafter defined) to any tenant at such tenant's expense; costs incurred in
performing work or furnishing services for individual tenants (including this
Tenant) at such tenant's expense; and costs of performing work or furnishing
services for tenants other than this Tenant at Landlord's expense to the extent
that such work or service is in excess, on a per rentable square foot basis, of
any work or service Landlord is obligated to furnish to this Tenant at
Landlord's expense;
 
(12)        interest, penalties and late charges that in either case are paid or
incurred as a result of late payments made by Landlord or by reason of
Landlord's failure to comply with Requirements (to the extent that Landlord is
required to comply with such Requirements pursuant to the terms hereof);
 
(13)        costs incurred by Landlord to remedy presently existing conditions
at the Building in respect of which a Governmental Authority has issued a notice
of violation on or prior to the date hereof;
 
(14)        costs incurred by Landlord which result from Landlord’s breach of
this Lease or Landlord’s negligence or willful misconduct;
 
(15)        costs that Landlord incurs in organizing or maintaining in good
standing the entity that constitutes Landlord, or in authorizing Landlord to do
business in the jurisdiction where the Building is located; and
 
(16)        expenses that Landlord incurs in selling, purchasing, financing or
refinancing the Real Property.
 
5

--------------------------------------------------------------------------------

(e)
The "Expense Statement" shall mean a statement in writing issued by Landlord or
the Building’s managing agent from time to time during the Term, setting forth
the amount payable by Tenant for a specified Comparative Year pursuant to
Section 2.C.(v) below.




(f)
The term "Tenant's Expense Share" shall mean twenty-three hundredths percent
(0.23 %).

 

(iii)
If (i) Landlord makes an improvement to the Building or the land upon which the
Building is constructed, or a replacement of equipment at the Building or the
land upon which the Building is constructed,  in either case, in connection with
the maintenance, repair, management or operation thereof, (ii) GAAP requires
Landlord to capitalize the cost of such improvement or such replacement, and
(iii) such improvement or replacement is made (a) to comply with a Requirement,
(b) in lieu of repairs, or (c) for the purpose of saving or reducing Expenses
(such as, for example, an improvement that reduces labor costs or an improvement
that saves energy costs), then Landlord shall have the right to include in
Expenses the amount that amortizes the cost of such improvement or such
replacement, together with interest on the unamortized portion thereof that is
calculated at the Base Rate from the time of Landlord's having incurred said
expenditure, in equal annual installments over the shorter of (x) the useful
life of such improvement or such equipment as determined in accordance with
GAAP, (y) 10 years, or (z) the Payback Period (as defined below) (in any case,
until the cost of such improvement or such equipment is amortized fully);
provided, however, that for any such improvement or replacement that Landlord
makes in lieu of a repair (and that Landlord does not make to comply with a
Requirement or for the purpose of saving or reducing Expenses), the aforesaid
amount that Landlord includes in Base Expenses or any particular Comparative
Year shall not exceed the cost of the repairs that Landlord would have otherwise
made if Landlord did not make such improvement or replacement, as reasonably
estimated by Landlord.  Notwithstanding anything to the contrary contained in
this Lease, Landlord shall have the right, in Landlord's sole discretion, to
exclude from Expenses the costs of certain non-recurring capital expenditures
and/or the costs of certain non-recurring repairs (including the then remaining
unamortized costs of any such non-recurring expenditure or repair incurred prior
to the Term) which Landlord would otherwise have the right to include in
Expenses pursuant to the terms of this Article 2; it being understood and
agreed, however, that if Landlord elects to exclude any such costs, the same
shall be excluded from the Base Expense Year and any subsequent Comparative
Years occurring during the Term.  As used herein, the term "Payback Period"
means the length of time (expressed in months) obtained by multiplying (x) the
quotient of (i) the aggregate costs of any such capital improvement, divided by
(ii) the Projected Annual Savings, times (y) twelve (12).  By way of example: if
the aggregate costs of such capital improvement are $2,000,000 and the Projected
Annual Savings are $500,000, then the simple payback period for such capital
improvement is forty-eight (48) months. The term "Projected Annual Savings"
means the anticipated or estimated average annual savings (whether or not
actually realized) in Expenses (subject to reasonable assumptions and
qualifications of the Building’s operating costs (such as utility costs, steam
costs, etc.), determined using commonly applied engineering methods by an
independent engineer selected by Landlord.

 
6

--------------------------------------------------------------------------------

(iv)
If during all or part of the Base Expense Year or any Comparative Year, Landlord
shall not furnish any particular item(s) of work or service (which would
constitute an Expense hereunder) to portions of the Building due to the fact
that such portions are not occupied or leased, or because such item of work or
service is not required or desired by the tenant of such portion, or such tenant
is itself obtaining and providing such item of work or service, or for other
reasons, then, for the purposes of computing the Additional Rent payable under
this Section 2.C, the amount of the Base Expenses and/or the Expenses for any
such Comparative Year, as applicable, shall be increased by an amount equal to
the Expenses which would reasonably have been incurred during such period by
Landlord if it had at its own expense furnished such item of work or services
that had not been provided to such portion of the Real Property; it being
understood and agreed that if Landlord increases the Expenses for a particular
Comparative Year as contemplated herein, Landlord shall also increase the Base
Expenses by such amount.




(v)
Tenant shall pay the Expense Payment (as hereinafter defined) to Landlord as
Additional Rent in accordance with the terms of this Section 2.C.(v).  The term
"Expense Payment" shall mean an amount equal to the product obtained by
multiplying (A) the excess (if any) of (i) the Expenses for such Comparative
Year, over (ii) the Base Expenses, by (B) Tenant's Expense Share.  Landlord
shall have the right to give a statement to Tenant from time to time pursuant to
which Landlord sets forth Landlord's good faith estimate of the Expense Payment
for a particular Comparative Year (any such statement that Landlord gives to
Tenant being referred to herein as a "Prospective Expense Statement";
one-twelfth (1/12th) of the Expense Payment shown on a Prospective Expense
Statement being referred to herein as the "Monthly Expense Payment Amount").  If
Landlord gives to Tenant a Prospective Expense Statement, Tenant shall pay to
Landlord, as Additional Rent, on account of the Expense Payment due hereunder
for such Comparative Year, the Monthly Expense Payment Amount, on the first
(1st) day of each subsequent calendar month for the remainder of such
Comparative Year (without Landlord being required to send any further notice
thereof), unless and until a new adjustment of the Expense Payment becomes
effective pursuant to the provisions of this Section 2.C.(v) based upon
Landlord's issuance of an updated Expense Statement.  Tenant shall pay the
Monthly Expense Payment Amount in the same manner as the monthly installments of
the Fixed Annual Rent hereunder. If Landlord gives Tenant a Prospective Expense
Statement after the first (1st) day of the applicable Comparative Year to which
it relates, then Tenant shall also pay to Landlord, within thirty (30) days
after the date that Landlord gives the Prospective Expense Statement to Tenant,
an amount equal to the excess of (I) the product obtained by multiplying (x) the
Monthly Expense Payment Amount, by (y) the number of calendar months that have
theretofore elapsed during such Comparative Year, over (II) the aggregate amount
theretofore paid by Tenant to Landlord on account of the Expense Payment for
such Comparative Year.




(vi)
Following the expiration of the Base Expense Year and each Comparative Year,
Landlord shall submit to Tenant an Expense Statement setting forth the Base
Expenses, and the Expense Payment, if any, due to Landlord from Tenant for such
Comparative Year under this Section 2.C (i.e., a true-up statement). Within
thirty (30) days after Landlord’s rendering of such Expense Statement, Tenant
shall pay to Landlord as part of the Expense Payment for the Comparative Year to
which such Expense Statement relates, an amount equal to the excess (if any) of
the Expense Payment for such Comparative Year, as set forth in the Expense
Statement, over the Expense Payment previously collected from Tenant for such
Comparative Year pursuant to the terms of this Section 2.C. Provided that no
Default has occurred and is then continuing, if the Expense Payment for any
Comparative Year, as set forth in the true-up statement, shall be less than the
amount of the Expense Payment previously paid by Tenant pursuant to this Section
2.C for such Comparative Year, the difference shall be credited against amounts
thereafter payable by Tenant pursuant to this Section 2.C. If (x) Tenant is
entitled to a credit pursuant to this subparagraph (vi), and (y) the Expiration
Date occurs prior to the date that such credit is exhausted, then Landlord shall
pay to Tenant the unused portion of such credit (less any amounts that may then
remain due and payable pursuant to the terms of this Lease) on or prior to the
thirtieth (30th) day after the Expiration Date (and Landlord's obligation to
make such payment shall survive the Expiration Date).  Notwithstanding the
foregoing to the contrary, Landlord shall have no obligation to credit or refund
to Tenant any amounts paid hereunder which were paid by or on behalf of a Person
other than Tenant (i.e. a predecessor tenant under this Lease).

 
7

--------------------------------------------------------------------------------

(vii)


(a)           Any Expense Statement that Landlord gives to Tenant shall be
binding upon Tenant conclusively unless, within thirty (30) days after the date
that Landlord gives Tenant such Expense Statement, Tenant gives a notice (an
"Audit Notice") to Landlord objecting to such Expense Statement which notice
shall specify the particular respects in which Tenant objects to such Expense
Statement.  Tenant's right to give an Audit Notice (and conduct the audit
contemplated by this subparagraph 2.C.(vii)) shall survive the Expiration Date
(to the extent that the Expiration Date occurs earlier than the thirtieth (30th)
day after the date that Landlord gives the applicable Expense Statement to
Tenant).  Tenant shall have the right to audit the Base Expenses as contemplated
by this subparagraph 2.C.(vii) only after receiving the first Expense Statement
that sets forth the Base Expenses, and, accordingly, once Tenant's right to so
audit the Base Expenses lapses, Tenant shall not have the right to thereafter
audit the Base Expenses, notwithstanding that the Base Expenses are included in
the calculation of the Expense Payment for Comparative Years.  If Tenant gives
an Audit Notice to Landlord, then, subject to the terms of this subparagraph
2.C.(vii), Tenant may examine Landlord's books and records relating to such
Expense Statement to determine the accuracy thereof, provided that (x) Tenant
commences such audit within ninety (90) days following the date Tenant gives
Landlord an Audit Notice and (y) such audit is completed within one hundred
twenty (120) days following the date Tenant gives Landlord an Audit Notice. Time
shall be of the essence with respect to all time periods set forth in this
Section 2.C.(vii). Tenant may perform such examination on reasonable advance
notice to Landlord, at reasonable times, in Landlord's office or, at Landlord's
option, at the office of Landlord's managing agent or accountants; it being
expressly understood that Tenant shall not be permitted to copy, reproduce or
otherwise transcribe any portion of Landlord's books and records.   Tenant shall
not have the right to conduct an audit of Landlord's books and records as
described in this subparagraph Section 2.C. (vii) during the period that a
monetary default or material non-monetary default has occurred and is
continuing.  Tenant shall have the right to conduct such examination using
Tenant's own employees.  Tenant, in performing such examination, shall also have
the right to be accompanied by a certified public accountant from one of the
"big-4" firms of certified public accountants (or their successors), or, at
Tenant's option, a certified public accountant from a reputable firm that is
reasonably acceptable to Landlord; provided, however, that Tenant shall not be
entitled to be so accompanied by any certified public accountant unless Tenant
and such certified public accountant certify to Landlord in a written instrument
that is reasonably satisfactory to Landlord that the compensation being paid by
Tenant to such certified public accountant is not conditioned or otherwise
contingent (in whole or in part) on the extent of any reduction in the Expense
Payment that derives from such examination. Tenant shall not have the right to
conduct any such audit unless and until Tenant delivers to Landlord an executed
confidentiality agreement, in a form reasonably designated by Landlord, signed
by Tenant and Tenant's certified public accountant to which such books and
records are proposed to be disclosed, pursuant to which Tenant and such
certified public accountants agree to maintain the information obtained from
such examination in confidence (subject, however, to the disclosure of the
information that Tenant or Tenant's certified public accountant derive from such
examination as required by law or to Tenant's counsel or other professional
advisors that, in either case, agree to maintain such information in
confidence).


(b)          If it is determined ultimately that (i) Landlord, in an Expense
Statement, overstated the Expense Payment, and (ii) Tenant overpaid the Expense
Payment for a particular Comparative Year, then Tenant shall be entitled to
credit the amount of such overpayment of the Expense Payment against the Fixed
Annual Rent thereafter coming due hereunder.  If (x) Tenant is entitled to a
credit against Fixed Annual Rent pursuant to this subparagraph (vii)(b), and (y)
the Expiration Date occurs prior to the date that such credit is exhausted, then
Landlord shall pay to Tenant the unused portion of such credit (less any amounts
that may then remain due and payable pursuant to the terms of this Lease) on or
prior to the thirtieth (30th) day after the Expiration Date (and Landlord's
obligation to make such payment shall survive the Expiration Date).
 
8

--------------------------------------------------------------------------------

(c)           Pending the resolution of any audit contemplated in this
subparagraph (vii), Tenant shall pay the Expense Payment to Landlord in
accordance with the Expense Statement furnished by Landlord.
 
D.            Tax Escalation.    Tenant shall pay to Landlord, as Additional
Rent, tax escalation in accordance with this Section 2.D.



(i)
For the purposes of this Section 2.D, the following definitions shall apply:



(a)            The term "Applicable Tax Rate" shall mean the real estate tax
rate for any fiscal Tax Year (or portion thereof) of the City of New York
applicable to the Real Property for the purpose of computing Real Estate Taxes.


(b)            The term "Base Year Taxes" shall mean the Real Estate Taxes
payable for the Base Tax Year determined by applying the Applicable Tax Rate to
the Base Tax Year Assessment.


(c)             The term "Base Tax Year" shall mean the second (2nd) half of the
Tax Year commencing on July 1, 2017 and ending on June 30, 2018 and the first
(1st) half of the Tax Year commencing on July 1, 2018 and ending on June 30,
2019 (i.e. the 2018 calendar year).


(d)            The term "Base Tax Year Assessment" means the average of the
taxable assessed values (i.e. the lesser of the actual assessment and the
transitional assessment designated by the City of New York) (without taking into
account any abatement, exemption or credit) of the Real Property for the Base
Tax Year.
 
(e)            The term "Comparative Tax Year" shall mean the second (2nd) half
of the Tax Year commencing on July 1, 2018 and ending on June 30, 2019 and the
first (1st) half of the Tax Year commencing on July 1, 2019 and ending on June
30, 2020 (i.e. the 2019 calendar year) and each subsequent calendar year
thereafter.
 
(f)            The term "Comparative Year Assessment" shall mean the average of
the taxable assessed values (without taking into account any abatement,
exemption or credit) of the Real Property for the relevant Comparative Tax Year
for which Additional Rent under this Section 2.D is being calculated.
 
(g)           The term "Comparative Year Taxes" shall mean the Real Estate Taxes
payable for the Comparative Tax Year determined by applying the Applicable Tax
Rate to the Comparative Year Assessment.
 
(h)           The term "Excluded Amounts" shall mean (w) any taxes imposed on
Landlord's income, (x) franchise, estate, inheritance, capital stock, excise,
excess profits, gift, payroll or stamp taxes imposed on Landlord, (y) any
transfer taxes or mortgage taxes that are imposed on Landlord in connection with
the conveyance of the Real Property or granting or recording a mortgage lien
thereon, and (z) any other similar taxes imposed on Landlord.
 
9

--------------------------------------------------------------------------------

(i)            The term "Real Estate Taxes" shall mean the total of all taxes,
fees and special or other assessments levied, assessed or imposed at any time by
any Governmental Authority upon or against the Real Property (including, without
limitation, (x) any taxes, fees and assessments that are levied based on the use
of water or energy by Landlord and/or the Building and (y) business
improvements, district taxes, fees and/or assessments with respect to or imposed
upon Landlord and/or the Real Property), any tax or assessment levied, assessed
or imposed at any time by any Governmental Authority in connection with the
receipt of income or rents from said Real Property to the extent that same shall
be in lieu of all or a portion of any of the aforesaid taxes or assessments, or
additions or increases thereof, upon or against said Real Property, and all
costs incurred by Landlord to contest any assessment of the Real Property or any
tax, charge, or other imposition levied against it (unless such costs are passed
through to Tenant pursuant to Section 2.D.(ii)(c) below).  Notwithstanding the
foregoing, Real Estate Taxes shall be calculated without taking into account (i)
any discount that Landlord receives by virtue of any early payment of Real
Estate Taxes, (ii) any penalties or interest that the applicable Governmental
Authority imposes for the late payment of such real estate taxes or assessments,
(iii) any abatement, exemption or credit of Real Estate Taxes to which the Real
Property is entitled to, or (iv) any Excluded Amounts;  provided, however, that
if, due to a future change in the method of taxation or in the taxing authority,
or for any other reason, any other tax or assessment, however denominated
(including, without limitation, any franchise, income, profits, sales, use,
occupancy, gross receipts or rental tax), is imposed upon the Real Property, the
owner thereof, or the occupancy, rents or income derived therefrom, in
substitution in whole or in part for the Real Estate Taxes, or in lieu of
additions to or increases of said Real Estate Taxes (whether or not the enabling
legislation states that such tax is in substitution in whole or in part for the
Real Estate Taxes, or in lieu of additions to or increases of said Real Estate
Taxes), then such other tax or assessment to the extent substituted shall be
included within the definition of Real Estate Taxes for the purposes hereof.  As
to special assessments which are payable over a period of time extending beyond
the Term, only a pro rata portion thereof covering the portion of the Term
unexpired at the time of the imposition of such assessment, shall be included in
Real Estate Taxes.  If by law, any assessment may be paid in installments, then,
for the purposes hereof (i) such assessment shall be deemed to have been payable
in the maximum number of installments permitted by law and (ii) there shall be
included in Real Estate Taxes, for each Comparative Tax Year in which such
installments may be paid, the installments of such assessment so becoming
payable during such Comparative Tax Year, together with interest payable during
such Comparative Tax Year in respect of any such installment.
 
(j)            The term "Tax Year" means each period from July 1 through June 30
(or such other period as hereinafter may be duly adopted by the Governmental
Authority then imposing Real Estate Taxes as its fiscal year for real estate tax
purposes).
 
(k)           The term "Tenant's Tax Share" shall mean twenty-three hundredths
percent (0.23%).
 
10

--------------------------------------------------------------------------------

(ii)


(a)           Before or after the start of each Comparative Tax Year, Landlord
shall furnish to Tenant a statement of the Comparative Year Taxes, and a
statement of the Real Estate Taxes payable during the Base Tax Year.  If the
Comparative Year Taxes exceed the Base Year Taxes, Additional Rent for such
Comparative Tax Year, in an amount equal to Tenant's Tax Share of the excess,
shall be due from Tenant to Landlord, and such Additional Rent shall be payable
by Tenant to Landlord in equal monthly installments each equal to one-twelfth
(1/12th) of Tenant's Tax Share of the excess of the relevant Comparative Year
Taxes over the Base Year Taxes, each payable with the monthly installment of
Fixed Annual Rent.  If such statement is tendered to Tenant after the
commencement of any Comparative Tax Year, Tenant shall pay to Landlord within
thirty (30) days after such statement is tendered, a lump sum equal to the
product resulting from multiplying Tenant's Tax Share of such excess of the
Comparative Year Taxes over the Base Year Taxes, by a fraction the numerator of
which is the number of full and partial months elapsed from the commencement of
the relevant Comparative Tax Year and the denominator of which is twelve (12). 
Thereafter, Tenant shall commence paying the monthly installments of such
Additional Rent with the next installment of Fixed Annual Rent next due and
continue paying the same on a monthly basis in accordance with the terms hereof
until a subsequent statement with respect thereto is rendered by Landlord.
 
(b)           Should the Base Year Taxes be reduced by final determination of
legal or administrative proceedings, settlement or otherwise, then the Base Year
Taxes shall be correspondingly revised, the Additional Rent theretofore paid or
payable hereunder for all Comparative Tax Years shall be recomputed on the basis
of such reduction, and Tenant shall pay to Landlord as Additional Rent, within
thirty (30) days after being billed therefor, any deficiency between the amount
of such Additional Rent as theretofore computed and the amount thereof due as
the result of such recomputations.
 
(c)           If Tenant shall have made a payment of Additional Rent under this
Section 2.D and Landlord shall receive during the Term a refund of any portion
of the Real Estate Taxes paid for any Comparative Tax Year after the Base Tax
Year on which such payment of Additional Rent shall have been based, as a result
of a reduction of such Real Estate Taxes by final determination of legal
proceedings, settlement or otherwise, Landlord shall, promptly after receiving
the refund, credit to Tenant, Tenant's Tax Share of the refund less Tenant's Tax
Share of expenses (including attorneys', consultants' and appraisers' fees)
incurred by Landlord in connection with any such application, settlement,
negotiation or proceeding (unless previously included in Real Estate Taxes for
the Comparative Tax Year to which such expenses relate).  If prior to the
payment of taxes for any Comparative Tax Year, Landlord shall have obtained a
reduction of that Comparative Tax Year's assessed valuation of the Real
Property, and therefore of said taxes, then the Real Estate Taxes for that
Comparative Tax Year shall be deemed to include the amount of Landlord's
expenses in obtaining such reduction in assessed valuation, including
attorneys', consultants' and appraisers' fees. If (i) Tenant is entitled to a
credit pursuant to this subparagraph (c), and (ii) the Expiration Date occurs
prior to the date that such credit is exhausted, then Landlord shall pay to
Tenant the unused portion of such credit (less any amounts that may then remain
due and payable pursuant to the terms of this Lease) on or prior to the
thirtieth (30th) day after the Expiration Date (and Landlord's obligation to
make such payment shall survive the Expiration Date). Notwithstanding the
foregoing to the contrary, Landlord shall have no obligation to credit or refund
to Tenant any amounts paid hereunder which were paid by or on behalf of a Person
other than Tenant (i.e. a predecessor tenant under this Lease).
 
(d)           INTENTIONALLY DELETED.



(iii)
Tenant hereby agrees to comply and cooperate with Landlord's efforts, if any, to
obtain any current or future tax incentive benefits, exemptions or abatements
which Landlord may now or hereafter be entitled to at law or otherwise.

 
E.             No Right to Apply Security:  Tenant shall not have the right to
apply any security deposited to assure Tenant's faithful performance of Tenant's
obligation hereunder to the payment of any installment of Fixed Annual Rent or
Additional Rent.
 
11

--------------------------------------------------------------------------------

F.             No Reduction in Fixed Annual Rent, Etc.:  In no event shall the
Fixed Annual Rent under this Lease be reduced by virtue of any decrease in the
amount of any Additional Rent payment under this Article or any other provision
of this Lease.


G.            Failure to Pay Rental in Full: If Landlord receives from Tenant
any payment less than the total Rental then due and owing pursuant to this
Lease, Tenant hereby waives its right, if any, to designate the items to which
such payment shall be applied and agrees that Landlord in its sole discretion
may apply such payment in whole or in part to any Fixed Annual Rent, Escalation
Rent, or any other item of Rental payable hereunder or to any combination
thereof then due and payable hereunder; it being understood and agreed that the
foregoing shall not limit or impair Landlord's rights or remedies in the event
of any Default.


H.            Payment of Rental by Another Person: Unless Landlord shall
otherwise expressly agree in writing, acceptance of any portion of the Rental
from any Person other than Tenant shall not relieve Tenant of any of its other
obligations under this Lease, including the obligation to pay other Rental, and
Landlord shall have the right at any time, upon notice to Tenant, to require
Tenant (rather than someone other than Tenant) to pay the Rental payable
hereunder directly to Landlord.  Furthermore, such acceptance of Rental shall
not be deemed to constitute an assignment of this Lease, a subletting of the
Premises or Landlord's consent to an assignment of this Lease or a subletting or
other occupancy of the Premises by any Person other than Tenant, nor a waiver of
any of Landlord's rights or Tenant's obligations under this Lease.


I.             Partial Comparative Year:  If the Commencement Date shall occur
during a Comparative Year or a Comparative Tax Year commences prior to the Term,
then the Additional Rent due under any paragraph of this Article 2 for such
first Comparative Year or Comparative Tax Year (as the case may be) shall be
prorated based upon the length of time that the Term will be in existence during
such first Comparative Year or Comparative Tax Year, as the case may be. 
Subject to the provisions of Article 6 hereof, if the Expiration Date is not the
last day of a Comparative Tax Year or the last day of a Comparative Year, then
upon the Expiration Date, the Additional Rent due under any paragraph of this
Article 2 shall be prorated based upon the length of time that the Term will be
in existence during such Comparative Year or Comparative Tax Year, as the case
may be and such prorated amount shall immediately become due and payable by
Tenant to Landlord, if it was not theretofore already billed and paid.  Landlord
shall, as soon as reasonably practicable, compute the Additional Rent due from
Tenant, as aforesaid, which computations shall either be based on the particular
Comparative Year's or Comparative Tax Year's actual figures or be estimated
based upon the most recent statements theretofore prepared by Landlord and
furnished to Tenant as may be required under any paragraph in this Article.  If
an estimate is used, then Landlord shall cause statements to be prepared on the
basis of the particular Comparative Year's or Comparative Tax Year's actual
figures promptly after they are available, and thereupon, Landlord and Tenant
shall make appropriate adjustments of any estimated payments theretofore made.
 

3.
ELECTRICITY



A.            Subject to the terms hereof, the parties agree that electricity
distribution to the Premises shall be on a "submetering" basis.  Landlord shall
be responsible for the cost and installation of a submeter or submeters
measuring Tenant’s demand for and consumption of, electricity in the Premises.
Landlord, at Landlord’s sole cost and expense shall maintain such submeter or
submeters in good working order during the Term; provided, however, if, at any
time during the Term, (i) Tenant (or any Person claiming by, through or under
Tenant) performs Alterations (as hereinafter defined) that require modifications
to the aforesaid submeter or submeters that Landlord installs, or that require a
supplemental submeter or supplemental submeters, to be installed or (ii) if the
need for any maintenance or repairs to the aforesaid submeter or submeters are
necessitated by Tenant’s acts (including, without limitation, Alterations),
omissions, negligence or willful misconduct, or the acts (including, without
limitation, Alterations), omissions, negligence or willful misconduct of any
Person claiming by, through, or under Tenant, then, in any case, Landlord shall
perform such modification, or the installation of such supplemental submeter or
submeters, or such maintenance or repair, as the case may be, at Tenant's sole
cost and expense, and Tenant shall reimburse Landlord for Landlord's actual
out-of-pocket costs within thirty (30) days following receipt of Landlord's
invoice therefor which invoice shall include reasonable supporting documentation
for the charges set forth therein.
 
12

--------------------------------------------------------------------------------

B.             INTENTIONALLY DELETED.


C.             Submetering:


(i)            For the purposes of this Section 3.C., the following definitions
shall apply:


(a)           "Landlord’s Cost" for redistributed electricity means the product
of (1) Landlord’s Cost Rates for the relevant Utility Billing Period multiplied
by (2) Tenant’s electricity consumption (i.e., energy and demand) based on the
meter readings referred to below.


(b)           "Landlord’s Cost Rates" means the sum of "Landlord’s Electricity
Consumption Cost" and "Landlord’s Electricity Demand Cost".


(c)           "Landlord’s Electricity Consumption," for any given Utility
Billing Period means the number of kilowatt-hours of electricity consumed in and
for the Building (including common areas, tenantable areas and mechanical areas)
during said Utility Billing Period, as indicated on the applicable utility
bills.


(d)          "Landlord’s Electricity Consumption Cost," (Landlord’s cost per
KWH) for any given Utility Billing Period means the amount arrived at by
dividing (x) Landlord’s KWH cost, as imposed by the utility company (inclusive
of any taxes, including any taxes included in the computation of said utility
bills) for Landlord’s Electricity Consumption for said Utility Billing Period,
inclusive of any fuel adjustments or rate adjustments contained in said utility
bill allocable to Landlord’s Electricity Consumption, by (y) Landlord’s
Electricity Consumption (KWH) as indicated on said bills.


(e)           "Landlord’s Electricity Demand" for any given Utility Billing
Period means the number of kilowatts of electricity demanded in and for the
Building (including, without limitation, common areas, tenantable areas and
mechanical areas) during said Utility Billing Period, as indicated on the
applicable utility bill.


(f)            "Landlord’s Electricity Demand Cost" (Landlord’s Cost per KW) for
any given Utility Billing Period means the amount arrived at by dividing (x)
Landlord’s KW cost, as imposed by the utility company (inclusive of any taxes,
including any taxes included in the computation of said utility bill) for
Landlord’s Electricity Demand for said Utility Billing Period, inclusive of any
rate adjustments allocable to Landlord’s Electricity Demand (provided that same
have not been included in the computation of Landlord’s Electricity Consumption
Cost), by (y) Landlord’s Electricity Demand (KW) as indicated on said bill.


(g)           "Utility Billing Period" means the respective period of
electricity consumption and demand for which Landlord is charged on each
successive bill from the utility company furnishing electricity to the Building.


(ii)           Tenant shall be entitled to use the electrical capacity that
serves the Premises on the Commencement Date (which shall be the maximum
electric service Landlord shall be obligated to redistribute to the Premises)
(the "Maximum Capacity").  If and so long as Landlord provides electricity to
the Premises on a submetering basis, Tenant covenants and agrees to purchase the
same from Landlord or Landlord’s designated agent at Landlord’s Cost plus eight
percent (8%) thereof.


Where more than one meter measures the service of Tenant in the Building, the
KWH and KW recorded by each meter shall be added and the aggregate shall be
billed as if measured by a single meter.  Bills therefor shall be rendered at
such times as Landlord may elect and the amount, as computed from a meter or
meters and determined by a reputable electrical consultant, selected by Landlord
("Landlord's Electrical Consultant") in accordance with this Article 3, shall be
deemed to be, and be paid as, Additional Rent.  For purposes of determining
Landlord’s Electricity Consumption Cost and Landlord’s Electricity Demand Cost,
each amount appearing on any utility bill for demand, energy, fuel or rate
adjustments shall be taken into account (where it cannot be determined from the
utility bill whether such amount relates to consumption or to demand, it shall
be deemed to relate to demand).  If any submeter shall measure Tenant and any
other tenant’s consumption of electricity, the cost of all such electricity
consumption shall be allocated among Tenant and all other tenants whose
electricity consumption is being measured by such submeter based upon the ratio
of rentable square feet (as measured using the same methodology as used to
calculate the rentable square feet in the Premises for the purposes of this
Lease) in each of the Premises and those portions of such other tenants’
premises served by such submeter bears to the total number of rentable square
feet served by such submeter.
 
13

--------------------------------------------------------------------------------

(iii)          If the submeter or submeters to measure Tenant’s KW and KWH has
not or have not been installed, connected and/or is not or are not yet
functioning, Tenant shall pay for the distribution of electric power and use of
Landlord’s facilities to provide electrical power to the Premises, a charge
equal to the amount that results from (a) multiplying One and 50/100 Dollars
($1.50) by the number of rentable square feet within the Premises, (b) dividing
such result by 365 and (c) multiplying the result of (b) by the number of days
until the date on which the appropriate submeter(s) are installed, connected and
functioning; provided, however, that if Tenant fails to connect the applicable
submeter or submeters on or prior to the date which is thirty (30) days after
the date that Tenant moves into the Premises, the aforesaid amount of One and
50/100 Dollars ($1.50) shall be increased to Three and 25/100 Dollars ($3.25)
from and after such thirty (30) day period until the submeters are connected. On
the Commencement Date, a submeter measuring Tenant’s demand for and consumption
of electricity in Suite 7530 will be installed, connected and functioning.


D.            General Conditions:


(i)            All determinations (which may be presented or communicated in the
form of an invoice, report, survey or letter notification to Tenant) by
Landlord's Electrical Consultant pursuant to Section 3.B.(ii) hereof shall be
binding and conclusive on Tenant from and after the delivery of a copy of each
presentation or communication of the relevant determination to Tenant, unless,
within fifteen (15) days after delivery thereof, time being of the essence,
Tenant notifies Landlord that Tenant disputes such determination (such notice,
an "Electricity Dispute Notice").  If Tenant so disputes any such determination,
within thirty (30) days following the date Tenant gives Landlord the Electricity
Dispute Notice, Tenant shall, at Tenant's own cost and expense, obtain from a
reputable, independent electrical consultant Tenant’s own determination in
accordance with the provisions of this Article 3 and deliver a copy of such
determination (showing all calculations, data and describing all assumptions and
criteria used to make such determination) to Landlord.  Tenant's consultant and
Landlord's Electrical Consultant then shall seek to agree on the disputed items
set forth in the Electricity Dispute Notice.  If they cannot agree within thirty
(30) days after the day Tenant gives Landlord Tenant’s determination as provided
above, Landlord and Tenant shall choose a third reputable electrical consultant,
whose cost shall be shared equally by the parties, to make similar
determinations that shall be controlling.  If Landlord and Tenant cannot agree
on such third consultant within ten (10) days, then either party may apply to
the Supreme Court in the County of New York for such appointment. TENANT AGREES
THAT IF TENANT SHALL FAIL TO DISPUTE WITHIN THE AFORESAID FIFTEEN (15) DAY
PERIOD ANY DETERMINATION BY LANDLORD’S ELECTRICAL CONSULTANT, OR SHALL FAIL TO
COMPLY WITH ANY OTHER TIME PERIOD SET FORTH IN THIS SECTION 3.D (E.G., THE
THIRTY (30) DAY PERIOD TO DELIVER TENANT’S OWN DETERMINATION AS AFORESAID), TIME
BEING OF THE ESSENCE, TENANT SHALL HAVE IRREVOCABLY AND CONCLUSIVELY WAIVED THE
RIGHT TO DISPUTE THE RELEVANT DETERMINATION,.  THE FACT THAT LANDLORD’S
ELECTRICAL CONSULTANT IS OR HAS BEEN EMPLOYED BY OR IS OR HAS BEEN RETAINED BY
LANDLORD OR LANDLORD’S AFFILIATES TO PERFORM SERVICES FOR IT OR THEM (AND
IRRESPECTIVE OF HOWEVER LONG SUCH RELATIONSHIP MAY HAVE EXISTED), SHALL NOT BE A
REASON TO DISPUTE (OR BE A DEFENSE TO) ANY DETERMINATION MADE BY SUCH LANDLORD’S
ELECTRICAL CONSULTANT OR DISQUALIFY LANDLORD’S CONSULTANT FROM PERFORMING ANY
ACT OR SERVICE CONTEMPLATED BY THIS ARTICLE 3.
 
14

--------------------------------------------------------------------------------

(ii)           As a condition to Tenant’s right to initiate and maintain any
such dispute of any such determination, bill or charge made or rendered by or
for the benefit of Landlord, Tenant shall pay to Landlord the amount of
Additional Rent in accordance with the determinations made by Landlord's
Electrical Consultant or pursuant to any other Landlord’s bill until any such
dispute has been finally determined in accordance with procedures specified in
this Section 3.D.  If the controlling determinations differ from Landlord's
Electrical Consultant or Landlord’s bill or charge, then the parties shall
promptly make adjustment for any deficiency owed by Tenant or overage paid by
Tenant. Notwithstanding anything to the contrary contained herein, Tenant shall
not have the right to initiate any dispute hereunder during the period that a
monetary default or material non-monetary default has occurred and is
continuing.


(iii)           Subject to the provisions of this Article 3 and Article 45
hereof, Tenant may, at Tenant's option, purchase from Landlord or its agents all
lamps and bulbs used in the Premises; it being understood that regardless of
whether Tenant elects to purchase such lamps and bulbs from Landlord or such
other provider, Tenant shall pay for any and all costs of installation thereof
and any and all such lamps and bulbs shall not exceed the wattage requirements
of the existing light fixtures in the Premises.If all or part of the submetering
Additional Rent payable in accordance with this Article 3 becomes uncollectable
or reduced or refunded by virtue of any Requirements, the parties agree that, at
Landlord's option, in lieu of submetering Additional Rent, and in consideration
of Tenant's use of the Building's electrical distribution system and receipt of
redistributed electricity and payment by Landlord of consultants' fees and other
redistribution costs, the Fixed Annual Rent shall be increased by an
"alternative charge" which shall be a sum equal to Three and 25/100 Dollars
($3.25) per rentable square foot of the Premises per year, changed in the same
percentage as any increases in the cost to Landlord for electricity for the
entire Building subsequent to April 30 of the year in which this Lease is dated
because of  electric rate or service classification or market price changes, as
hereinabove provided.  Notwithstanding anything herein set forth to the
contrary, Additional Rent under this Article shall commence on the date that
Landlord tenders possession of the Premises to Tenant.


(iv)          Subject to Article 22 and Section 42.G. hereof, Landlord shall not
be liable to Tenant for any failure or defect in the supply or character of
electricity furnished to the Building, except to the extent that such failure or
defect results from Landlord's negligence or willful misconduct.  Tenant
covenants and agrees that at all times its use of electric current shall never
exceed (x) the Maximum Capacity or (y) the capacity of existing feeders to the
Building or the risers or wiring installation.  Tenant agrees not to connect any
additional electrical equipment to the Building electric distribution system
which shall increase consumption or demand beyond the Maximum Capacity, and the
capacity and rating of the electrical system directly servicing the Premises.
The parties acknowledge that they understand that it is anticipated that
electric rates, charges, etc., may be changed by virtue of time-of-day rates, or
other methods of billing, electricity purchases and the redistribution thereof,
and fluctuations in the market price of electricity, and that the references in
the foregoing paragraphs to changes in methods of or rules on billing are
intended to include any such change.  Notwithstanding anything to the contrary
contained in this Section 3.D, in no event is the submetering Additional Rent,
or any "alternative charge", to be less than an amount equal to the total of
Landlord's payments to public utilities and/or others for the electricity
consumed by Tenant (and any taxes on Landlord's purchase of the same or on
redistribution of same) plus eight percent (8%).


(v)           Notwithstanding anything to the contrary contained in this Lease,
Landlord reserves the right to terminate the furnishing of electricity on
a submetering basis, at any time if and to the extent required by applicable
Requirements, in which event Landlord shall notify Tenant thereof and Tenant
shall make application directly to the public utility and/or other providers for
Tenant's entire separate supply of electric current and Landlord shall permit
its wires and conduits, to the extent available and safely capable, to be used
for such purpose and only to the extent of Tenant's then authorized load.  Any
meters, risers, or other equipment or connections necessary to enable Tenant to
obtain electric current directly from such utility shall be installed at
Tenant's sole cost and expense, subject to and in accordance with all applicable
provisions of this Lease; it being expressly understood that Landlord shall have
no obligations or liability with respect to any such meters, risers, or other
equipment or connections. Only rigid conduit or electricity metal tubing (EMT)
will be allowed.  If Landlord is required by any Requirement to discontinue
furnishing electricity to the Premises as contemplated by this Lease, then this
Lease shall continue in full force and effect and shall be unaffected thereby,
except that from and after the effective date of any such Requirement or such
later date that Landlord discontinues providing electricity to Tenant, as the
case may be, (x) Landlord shall not be obligated to furnish electricity to the
Premises, and (y) Tenant shall not be obligated to pay to Landlord the charges
for electricity as described in this Article 3.
 
15

--------------------------------------------------------------------------------

(vi)          Landlord may, from time to time, following the expiration of the
twelfth (12th) full month of the Term (but not more frequently than three (3)
times in any ninety (90) day period), cause Landlord’s Electrical Consultant to
determine Tenant’s electrical requirements for the Premises over the twelve (12)
months immediately preceding each such determination.  If Landlord’s Electrical
Consultant shall determine that Tenant’s maximum demand at any time shall not
have exceeded the Maximum Capacity (the difference between the Maximum
Capacity and such highest demand being the "excess electrical capacity"), then
Landlord may, in its sole discretion and at its sole cost and expense, at any
time following the fifteenth (15th) day after giving Tenant notice (hereinafter
referred to as the "Electric Recapture Notice") of Landlord’s intent to do so,
reduce the available electric service to the Premises so that the service to be
provided shall be not less (but need not be more) than the capacity represented
by the highest demand recorded or determined to have been required by Tenant
during such twelve (12) month period, unless Tenant shall have objected to such
reduction in the manner hereinafter provided within such fifteen (15) day
period, time being of the essence.  The Electric Recapture Notice shall be (a)
given not later than six (6) months following the determination of such excess
electrical capacity and (b) accompanied by an explanation in reasonable detail
of how the determination of such excess electrical capacity was made.  Any
objection to such reduction of all or any portion of excess electrical capacity
shall be in writing specifying in reasonable detail the reasons for such
objection, including, without limitation, calculations of Tenant’s electrical
requirements prepared by a licensed electrical engineer.  Any such dispute shall
be resolved pursuant to the dispute resolution provisions of Section 3.D.(i)
above.  If it then shall be determined that excess electrical capacity exists,
then Landlord may then forthwith take such steps as it deems appropriate to
effect such reduction in electric service.  Such reduction may be effected by
Landlord replacing or otherwise changing any component of the electrical system
serving the Premises. From and after the date of such reduction, the Maximum
Capacity shall be deemed reduced by the excess electrical capacity for all
purposes of this Lease; provided, however, that if Tenant subsequently
demonstrates to Landlord’s reasonable satisfaction (as evidenced by a load
letter prepared by an electrical consultant reasonably acceptable to Landlord)
that it requires electrical capacity in excess of that then being provided by
Landlord to Tenant, then Landlord, at Landlord’s sole cost and expense, shall
again make available to Tenant, at Landlord’s sole cost and expense, the
additional electricity demonstrated by Tenant to be required by it, subject,
however, to the Maximum Capacity that Landlord has agreed to provide pursuant to
this Article 3. Tenant acknowledges that the purpose of this subsection (vi) is
to foster conservation of electric consumption in the Building and to reserve
electric capacity in the Building for future planning and leasing and that
Landlord’s recapturing such excess capacity is a reasonable means to accomplish
such goals.  Notwithstanding anything contained herein to the contrary, if at
any time the electrical service available to the Premises shall exceed the
Maximum Capacity, Landlord may at any time (without being subject to dispute and
irrespective of Tenant’s actual use or peak demand) reduce the electric service
available to the Premises, provided that the electric service shall not be less
than the Maximum Capacity.  If such required electric service shall also result
in excess electrical capacity, Landlord may further reduce such electric service
pursuant to the terms of the preceding provisions of this subsection (vi).
Nothing contained in this Section 3.D.(vi) (including, without limitation,
references herein to excess electricity) shall be construed to grant Tenant
permission or any rights to use any electrical capacity in excess of the Maximum
Capacity; it being understood and agreed that, at Landlord's option, the same
shall constitute a default hereunder.
 
(vii)         Tenant acknowledges that amounts payable pursuant to this Article
3 are not intended merely to reimburse Landlord for Landlord’s actual costs.


(viii)        Notwithstanding anything herein set forth to the contrary, if
permitted by Requirements, Landlord may (x) contract separately with one or more
other providers to provide one or more of the component services which together
make up the entire package of electric service (e.g., transmission, generation,
distribution and ancillary services) to the Building or (y) make other
arrangements to transmit, generate and/or distribute electricity to satisfy all
or a portion of the requirements of the Building (any such other provider or
Landlord (or Landlord's designee), if Landlord makes such arrangements, as the
case may be, is hereinafter referred to as an "Alternative Service Provider");
provided, however, that in either event, (i) the charges imposed by such
Alternative Service Provider shall be included in the calculation of Landlord's
Electricity Consumption Cost and Landlord's Electricity Demand Cost to the
extent that such charges do not exceed the charges that Landlord would have
otherwise incurred if Landlord had made arrangements to satisfy all of the
Building’s electrical requirements from a local electrical energy distribution
company and a competitive energy provider (such costs that Landlord would have
otherwise incurred "Market Electricity Costs"); it being understood and agreed,
however that to the extent such Alternative Service Provider reduces Landlord's
Cost below Market Electricity Costs, Landlord shall have the right to bill
Tenant and Tenant shall continue to pay to Landlord, the Market Electricity
Costs, i.e., Landlord shall have no obligation to pass through such savings to
Tenant pursuant to this Article 3 and (ii)  references throughout this Lease to
"utility company" or the "public utility" shall be deemed to refer to such
Alternative Service Provider.  If Landlord elects to contract with another
Alternative Service Provider, Tenant shall cooperate with Landlord and each such
Alternative Service Provider to effect any change to the method or means of
providing and distributing electricity service to the Premises or any other
portion of the Building by reason of such change in the provision of
electricity.  Such cooperation shall include but not be limited to providing
Landlord or any such Alternative Service Provider and either of their respective
designees access to the Premises and to all wiring, conduit, lines, feeders,
cable, electricity panel boxes and any other component of the electrical
distribution system within or adjacent to the Premises.  Subject to Article 22
and Section 42.G. hereof, Landlord shall not be liable to Tenant for any loss or
damage or expense which Tenant may sustain or incur if such change shall
interfere with Tenant’s business except to the extent that loss or damage or
expense results from Landlord's negligence or willful misconduct, nor shall any
such interference, change, interruption, constitute an actual or constructive
eviction of Tenant.
 
16

--------------------------------------------------------------------------------

(ix)           Landlord reserves the right to require Tenant, at Tenant’s sole
cost and expense, to install a separate submeter or submeter(s) on any high
electrical load consuming equipment (e.g. heavy server loads connected to an
uninterrupted power supply) to separately measure Tenant’s demand for and
consumption of electricity in connection therewith; it being understood that if
any such separate submeter is required, Landlord shall notify Tenant thereof and
Tenant shall install the same within sixty (60) days following receipt of such
notice.  If Tenant fails to install the same, Landlord shall have the right to
install the same, at Tenant’s sole cost and expense, and Tenant shall reimburse
Landlord for all of Landlord's actual out-of-pocket costs incurred in connection
therewith within thirty (30) days following receipt of Landlord’s invoice
therefor. For the avoidance of any doubt, Tenant shall continue to pay for
Tenant’s demand for and consumption of electricity in connection with any such
high electrical load consuming equipment as contemplated in Section 3.C. hereof.
 

4.
ASSIGNMENT AND SUBLETTING



A.            Tenant, for itself, its heirs, distributees, executors,
administrators, legal representatives, successors and assigns, expressly
covenants that it shall not assign, mortgage or encumber this Lease, nor
underlet, or suffer or permit the Premises or any part thereof to be used or
occupied by others, without the prior written consent of Landlord in each
instance, which consent Landlord may withhold for any or no reason whatsoever,
except as may hereinafter be provided.  Subject to Sections 4.H. and 4.J.
hereof, the direct or indirect transfer of the beneficial or record ownership of
(a) a majority of the issued and outstanding capital stock of any corporate
tenant or subtenant of this Lease or (b) a majority of the total equity or
voting interests or rights in any partnership or limited liability company
tenant or subtenant or any other form of entity or organization, however
accomplished, and whether in a single transaction or in a series of related or
unrelated transactions, or the conversion of a tenant or subtenant entity to
another form of entity, including, without limitation, a limited liability
company or a limited liability partnership, or a transfer of Control (as
hereinafter defined) of any entity shall, in each case, be deemed an assignment
of this Lease or of such sublease.  Notwithstanding the foregoing to the
contrary, the transfer of outstanding capital stock of any corporate tenant, for
purposes of this Article, shall not include any sale of such stock effected
through the "over‑the‑counter market" or through any recognized stock exchange
by persons other than those deemed "insiders" within the meaning of the
Securities Exchange Act of 1934 as amended.  Subject to Section 4.I hereof, the
merger or consolidation of a tenant or subtenant, whether a corporation,
partnership, limited liability company or other form of entity or organization,
shall be deemed an assignment of this Lease or of such sublease.  If this Lease
be assigned, or if the Premises or any part thereof be underlet or occupied by
anybody other than Tenant, Landlord may, after default by Tenant, collect rent
from the assignee, undertenant or occupant, and apply the net amount collected
to the Rental herein reserved, but no assignment, underletting, occupancy or
collection shall be deemed a waiver of the provisions hereof, the acceptance of
the assignee, undertenant or occupant as tenant, or a release of Tenant from the
further performance by Tenant of covenants on the part of Tenant herein
contained.  The consent by Landlord to an assignment or underletting shall not
in any way be construed to relieve Tenant from obtaining the express consent in
writing of Landlord to any further assignment or underletting.  In no event
shall any permitted subtenant assign or encumber its sublease or further sublet
all or any portion of its sublet space, or otherwise suffer or permit the sublet
space or any part thereof to be used or occupied by others, without Landlord's
prior written consent in each instance.  A modification, amendment or extension
of a sublease shall be deemed a sublease.  No assignment or subletting shall be
made by the legal representatives of Tenant or by any person to whom Tenant's
interest under this Lease passes by operation of law, except in compliance with
the provisions of this Article 4. For the purposes of this Article, an
"interest" shall mean an estate, license, easement, use, profit or other claim
with respect to real property or a right to participate, directly or indirectly,
through one or more intermediaries, nominees, trustees or agents, in the
decision making respecting any entity or other organization or any of the
profits, losses, dividends, distributions, income, gain, losses or capital of
any entity or other organization.
 
17

--------------------------------------------------------------------------------

B.


(i)            Except as otherwise expressly set forth in Sections 4.F, G, H and
I hereof, if Tenant desires to assign this Lease or to sublet all or any portion
of the Premises, it shall first submit in writing to Landlord the documents
described in Section 4.C below, and shall offer in writing, (a) with respect to
a prospective assignment, to assign this Lease to Landlord (or its designee)
without any payment of moneys or other consideration therefor, or, (b) with
respect to a prospective subletting, to sublet to Landlord (or its designee) the
portion of the Premises involved (hereinafter referred to as the "Leaseback
Area") for the term specified by Tenant in its proposed sublease (subject to the
last sentence of this Section 4.B.(i)), and at the lesser of (x) Tenant's
proposed sublease rental (including provisions relating to escalation rents) and
(y) the Fixed Annual Rent and Escalation Rent payable under this Lease, and in
each case, on the same terms, covenants and conditions, as are contained herein
and as are allocable and applicable to the portion of the Premises to be covered
by such subletting. The offer shall specify the date when the Leaseback Area
will be made available to Landlord (or its designee), which date shall be in no
event earlier than sixty (60) days nor later than one hundred eighty (180) days
following the acceptance of the offer.  If an offer of sublease is made, and if
the proposed sublease term expires during the last twelve (12) months of the
Term, Landlord shall have the right to extend the term of the proposed sublease
through the day immediately preceding the Fixed Expiration Date.
 
(ii)           Landlord shall have a period of thirty (30) days from the receipt
of such offer to either accept or reject the same; it being understood and
agreed, however, that the aforesaid time period shall not commence unless and
until Landlord has received all documents and information required under Section
4.C. below.   If Landlord shall accept such offer (a) Tenant shall then execute
and deliver to Landlord, or to anyone designated or named by Landlord, an
assignment or sublease, as the case may be, in either case in a form reasonably
satisfactory to Landlord's counsel, and which is subject to the terms of Section
4.B.(iii) hereof and (b) Tenant, on demand, shall pay to Landlord or its
managing agent (as Landlord shall elect) an amount equal to all of the costs
(including, without limitation, the free rent, the brokerage commissions, and
any work costs or work contributions) which would have been incurred by Tenant
in connection with the proposed transfer but for Landlord's acceptance of such
offer.
 
(iii)          If a sublease with Landlord or its designee is so made it shall
expressly:


(a)           permit Landlord or its designee, at Landlord's option, to make
further subleases of all or any part of the Leaseback Area and to make and
authorize any and all changes, alterations, installations and improvements in
such space as necessary or desirable, including, without limitation, the
changes, alterations, installations and improvements if any, that the proposed
sublease contemplated would be made to prepare the Premises (or the applicable
portion thereof involved in the proposed sublease) for the transferee's initial
occupancy or otherwise (such changes, alterations, installations and
improvements contemplated in the proposed sublease, the "Proposed Sublease
Alterations");
 
(b)           provide that Tenant will at all times permit reasonably
appropriate means of ingress to and egress from the Leaseback Area;
 
(c)           negate any intention that the estate created under such sublease
be merged with any other estate held by either of the parties;
 
18

--------------------------------------------------------------------------------

(d)           provide that Landlord (or its designee) shall accept the Leaseback
Area "as is" except that Landlord (or its designee), at Tenant's expense, shall
perform all such work and make all such Alterations (as hereinafter defined) as
may be required to physically separate the Leaseback Area from the remainder of
the Premises (including, without limitation, separation of building systems and
associated wiring, duct work and piping) and to permit lawful occupancy unless
Tenant otherwise pays Landlord for the cost of such work, as contemplated in
Section 4.B.(ii) hereof, in which event Landlord shall perform such work, at
Landlord's own cost and expense, and
 
(e)           provide that at the expiration of the term of such sublease,
Tenant will accept the Leaseback Area in its then existing condition "as-is",
casualty and ordinary wear and tear excepted and subject to the obligations of
Landlord (or its designee) to restore only those changes, alterations,
installations and improvements other than the Proposed Sublease Alterations, if
any, made by Landlord or its designee; it being expressly understood that
subject to and in accordance with the provisions of Article 8 hereof, Tenant
shall, at Tenant's sole cost and expense, remove any Proposed Sublease
Alterations that Landlord or its designee elected to perform together with any
and all demising walls erected in the Premises to separately demise the
Leaseback Area and repair and restore in good and workmanlike manner any damage
to the Premises and/or the Building caused by such removal.


(iv)          Subject to the foregoing, performance by Landlord, or its
designee, under a sublease of the Leaseback Area shall be deemed performance by
Tenant of any similar obligation under this Lease and any default under any such
sublease shall not give rise to a default under a similar obligation contained
in this Lease, nor shall Tenant be liable for any default under this Lease or
deemed to be in default hereunder if such default is occasioned by or arises
from any act or omission of the subtenant under such  sublease or is occasioned
by or arises from any act or omission of any occupant holding under or pursuant
to any such sublease.


C.             If Tenant requests Landlord's consent to a specific assignment or
subletting, or in any other circumstance where Tenant is required to provide the
information described in this Section 4.C, Tenant shall submit in writing to
Landlord (i) the name and address of the proposed assignee or subtenant, (ii) a
duly executed counterpart of the proposed agreement of assignment or sublease,
(iii) reasonably satisfactory information as to the nature and character of the
business of the proposed assignee or subtenant, and as to the nature of its
proposed use of the space, (iv) a detailed calculation confirming the amount of
profit, if any, that applicable sublease or assignment is expected to generate
as contemplated in Section 4.J. hereof, or in the alternative, written
certification that the applicable sublease or assignment will not generate any
such profit and (v) banking, financial or other credit information relating to
the proposed assignee or subtenant reasonably sufficient to enable Landlord to
determine the financial responsibility and character of the proposed assignee or
subtenant.


D.            Notwithstanding anything to the contrary set forth herein, if
Landlord shall not have accepted Tenant's offer, as provided in Section 4.B
hereof, then Landlord shall not unreasonably withhold, condition or delay its
consent to Tenant's request for consent to a specific assignment or subletting
provided that:


(i)            any such sublease expressly provides that the subtenant shall
comply with all applicable terms and conditions of this Lease to be performed by
Tenant hereunder and any assignment of this Lease shall contain an assumption by
the assignee of all of the obligations of Tenant under this Lease;
 
(ii)           Tenant shall not advertise (but may list with brokers) its space
for assignment or subletting at a rental rate lower than the greater of (a) the
prevailing rental rate set by Landlord for comparable space in the Building, or,
if there is no comparable space, the prevailing rental rate reasonably
determined by Landlord, and (b) the rental rate then being paid by Tenant to
Landlord;
 
(iii)          the proposed subtenant or assignee or any Affiliate of the
proposed subtenant or assignee, does not lease or occupy any space in the
Building;
 
19

--------------------------------------------------------------------------------

(iv)          the proposed subtenant or assignee or any Affiliate of the
proposed subtenant or assignee has not dealt with Landlord or its Affiliates or
any agent thereof (directly or through a broker) with respect to space in the
Building during the twelve (12) months immediately preceding Tenant's request
for Landlord's consent;
 
(v)           the proposed subtenant or assignee is not an advocacy group of any
kind or affiliated with or related to any advocacy group;
 
(vi)          no monetary or material non-monetary default has occurred and is
then continuing;
 
(vii)         the proposed subtenant or assignee is engaged in and will conduct
business in a manner which is in keeping with the standards and the general
character of the Building and the business of such proposed subtenant or
assignee will not violate any then existing restrictive covenant or use
restriction contained in any lease or other agreement affecting the Building;
 
(viii)        if the proposed transfer is a sublease, the proposed sublease
demises the entire rentable area of the Premises;
 
(ix)           the proposed assignee or subtenant has a financial standing that
is reasonably satisfactory to Landlord;
 
(x)            if the proposed transfer is a sublease, the sublease term shall
expire at least one (1) day prior to the Fixed Expiration Date;
 
(xi)           the proposed assignee or subtenant will not use the Premises for
any use other than the uses expressly permitted pursuant to Article 1 hereof;
 
(xii)          any sublease shall provide that such sublease is subject and
subordinate to the terms of this Lease and if this Lease is terminated for any
reason whatsoever, Landlord, at Landlord's option may take over all of the
right, title and interest of the transferor under the sublease and the
transferee, at Landlord's option, shall attorn to Landlord and perform for
Landlord’s benefit all the terms, covenants and conditions of such sublease as
if such sublease were a direct lease between Landlord and such subtenant
provided however, Landlord shall not be (1) liable for any act or omission of
the transferor under such sublease (except for any such acts or omissions that
(x) continue after the date that Landlord succeeds to the interest of the
transferor under such sublease, and (y) may be remedied by providing a service
or performing a repair), (2) subject to any defense or offsets which the
transferee may have against the transferor that accrue prior to the date that
Landlord succeeds to the interest of the transferor, (3) bound by any previous
payment that the transferee made to the transferor more than thirty (30) days in
advance of the date that such payment was due, (4) bound by any obligation to
make any payment to or on behalf of the transferee that accrues prior to the
date that Landlord succeeds to the interest of the transferor under such
sublease, (5) bound by any obligation to perform any work or to make
improvements to the Premises, or the applicable portion thereof demised by such
sublease (other than the obligation to perform maintenance, repairs or
restoration that in each case first becomes necessary from and after the date
that Landlord succeeds to the interest of the transferor under such sublease),
(6) bound by any amendment or modification of such sublease made without
Landlord's consent, and (7) bound to return the transferee's security deposit,
if any, until such deposit has come into Landlord's actual possession and the
transferee is entitled to such security deposit pursuant to the terms of such
sublease (the requirements of a proposed sublease as set forth in this Section
4.D.(xii) being collectively referred to herein as the "Basic Sublease
Provisions").  If this Lease shall be rejected pursuant to Section 365 of the
Bankruptcy Code (as hereinafter defined) or any similar or successor statute,
such rejection shall be treated by the subtenant as a termination of the Term
notwithstanding any contrary interpretation given by law to such rejection and
the provisions of this Section 4.D.(xii) shall be applicable thereto; and
 
(xiii)         the applicable transferor and transferee executes and delivers to
Landlord a consent to the applicable sublease or assignment in a form reasonably
designated by Landlord.
 
20

--------------------------------------------------------------------------------

E.             Notwithstanding anything to the contrary set forth in this Lease,
no assignment of less than all of Tenant’s interest in this Lease and no
sublease or license of less than the entire rentable area of the Premises shall
be permitted under any circumstance.


F.             Notwithstanding anything to the contrary contained herein (but
subject to the provisions of Sections 4.E. above and 4.S. below), Tenant shall
have the right to assign Tenant's entire interest under this Lease to an
Affiliate of Tenant without (i) Landlord's prior approval, (ii) Landlord having
the rights set forth in Section 4.B. above (offer back provisions) and (iii)
Tenant being required to pay the amounts set forth in Section 4.K below (profit
sharing), provided that in each case (w) no monetary or material non-monetary
default has occurred and is then continuing as of the effective date of any such
assignment, (x) Tenant gives notice thereof to Landlord, not later than the
tenth (10th) Business Day prior to the effective date of any such assignment
together with an instrument, duly executed by Tenant and the aforesaid
Affiliate, in form reasonably satisfactory to Landlord, to the effect that such
Affiliate assumes all of the obligations of Tenant under this Lease to the
extent arising from and after the effective date of such assignment, (y) Tenant,
together with the copy of such assignment, provides Landlord with evidence that
such entity constitutes an Affiliate of Tenant, and (z) the Net Worth
Requirement (as hereinafter defined) is satisfied. The term "Affiliate" shall
mean an individual or an entity that (x) Controls, (y) is under the Control of,
or (z) is under common Control with, the individual or entity in question. The
term "Control" shall mean the direct or indirect ownership of more than fifty
(50%) percent of the outstanding voting stock of a corporation or other majority
equity interest if not a corporation and the possession of power to direct or
cause the direction of the management and policy of such corporation or other
entity, whether through the ownership of voting securities, by statute or by
contract.  The term "Net Worth Requirement" shall mean the requirement that
Tenant has provided to Landlord, not later than the tenth (10th) Business Day
prior to the effective date of the applicable assignment, an audited balance
sheet for Tenant and the assignee that in either case is dated no earlier than
the last day of the most recently ended fiscal quarter (or the last day of the
fiscal quarter that immediately precedes the most recently ended fiscal quarter,
if the applicable assignment occurs less than sixty (60) days after the last day
of the most recently ended fiscal quarter) and that reflects that the assignee's
tangible net worth immediately following the effective date of the proposed
assignment, as determined in accordance with GAAP, is (or will be immediately
following the effective date of the proposed assignment) equal to or greater
than the greater of (I) the tangible net worth of Tenant on the Commencement
Date and (II) the tangible net worth of Tenant on the most recent balance sheet,
as aforesaid.
 
G.            Notwithstanding anything to the contrary contained herein (but
subject to the provisions of Sections 4.E. above and 4.S. below), Tenant shall
have the right to sublease or license the Premises to an Affiliate of Tenant,
without (i) Landlord's prior approval, (ii) Landlord having the rights set forth
in Section 4.B. above (offer back provisions) and (iii) Tenant being required to
pay the amounts set forth in Section 4.K below (profit sharing), provided that
in each case, (w) no monetary or material non-monetary default has occurred and
is then continuing as of the effective date of any such sublease or license, as
the case may be, (x) Tenant gives to Landlord a copy of such sublease or
license, not later than the tenth (10th) Business Day prior to the effective
date of any such sublease or license, (y) Tenant, with such copy of such
sublease or license, provides Landlord with reasonable evidence to the effect
that the Person to which Tenant is so subleasing or licensing the Premises
constitutes an Affiliate of Tenant, and (z) such sublease includes the Basic
Sublease Provisions.


H.            Notwithstanding anything to the contrary contained herein (but
subject to the provisions of Sections 4.E. above and 4.S. below), the assignment
of Tenant's entire interest under this Lease in connection with the sale of all
or substantially all of the assets of Tenant shall be permitted without (i)
Landlord's prior approval, (ii) Landlord having the rights set forth in Section
4.B. above (offer back provisions) and (iii) Tenant being required to pay the
amounts set forth in Section 4.K below (profit sharing), provided that in each
case (i) no monetary or material non-monetary default has occurred and is then
continuing as of the effective date of any such assignment, (ii) Tenant gives to
Landlord, not later than the tenth (10th) Business Day prior to the date of any
such assignment is consummated, an instrument, duly executed by the Tenant and
such assignee, in form reasonably satisfactory to Landlord, to the effect that
such assignee assumes all of the obligations of Tenant to the extent arising
under the Lease from and after the effective date of such assignment, (iii) such
sale of all or substantially all of the assets of Tenant is not principally for
the purpose of transferring Tenant's interest in this Lease, and (iv) the Net
Worth Requirement is satisfied.
 
21

--------------------------------------------------------------------------------

I.              Notwithstanding anything to the contrary contained herein (but
subject to the provisions of Sections 4.E. above and 4.S. below), the merger or
consolidation of Tenant into or with another Person shall be permitted without
(i) Landlord's prior approval, (ii) Landlord having the rights set forth in
Section 4.B. above (offer back provisions) and (iii) Tenant being required to
pay the amounts set forth in Section 4.K. below (profit sharing), provided that
in each case (w) no monetary or material non-monetary default has occurred and
is then continuing as of the effective date of any such merger or consolidation,
(x) Tenant gives Landlord notice of such merger or consolidation not later than
the tenth (10th) Business Day prior to the date such merger or consolidation is
anticipated to be consummated (unless prohibited by Requirements), (y) such
merger or consolidation is not principally for the purpose of transferring
Tenant's interest in this Lease, and (z) the Net Worth Requirement is satisfied;
it being understood and agreed that the surviving entity shall be deemed the
assignee for all purposes of the Net Worth Requirement and the merger or
consolidation, as the case may be, shall be deemed the assignment.


J.             Notwithstanding anything to the contrary contained herein (but
subject to the provisions of Sections 4.E. above and 4.S. below), the direct or
indirect transfer of shares or equity interests in Tenant (including, without
limitation, the issuance of treasury stock, or the creation or issuance of a new
class of stock, in either case in the context of an initial public offering or
in the context of a subsequent offering of equity securities) shall be permitted
without (i) Landlord's prior approval and (ii) Tenant being required to pay the
amounts set forth in Section 4.K below (profit sharing), provided that in each
case (w) no Default has occurred and is then continuing as of the effective date
of any such transfer, (x) such transfer is not principally for the purpose of
transferring the interest of Tenant under this Lease, (y) Tenant gives Landlord
notice of such transfer not later than the tenth (10th) Business Day after the
occurrence thereof, and (z) Tenant, within ten (10) Business Days after the date
that such transfer occurs, provides Landlord with reasonable evidence that the
requirement described in clause (x) has been satisfied (except that Tenant shall
not be required to comply with this clause (z) to the extent that such direct or
indirect transfer of shares or equity interests is accomplished through the
public "over-the-counter" securities market or through any recognized stock
exchange).


K.            If Landlord shall not have accepted any required Tenant's offer
pursuant to Section 4.B and/or Tenant effects any assignment or subletting, then
except as otherwise expressly set forth herein, Tenant thereafter shall pay to
Landlord a sum equal to fifty percent (50%) of (i) any rent or other
consideration (including, without limitation, sums for fixtures, furniture,
equipment and other personal property) paid to Tenant by any subtenant or
assignee which (after deducting the reasonable out-of-pocket costs, if any, in
effecting the assignment or sublease, including reasonable alteration costs,
commissions and legal fees, which costs shall be amortized on a straight line
basis over the term of the sublease or then remaining term of this Lease if the
applicable transfer is an assignment) is in excess of the Rental allocable
strictly on a per square foot basis (calculated by dividing aggregate
consideration by the number of rentable square feet in the area so subleased,
without regard to any other allocation of value, which is then being paid by
Tenant to Landlord pursuant to the terms hereof with respect to the same area,
allocable strictly on a per square foot basis utilizing the same methodology
which Landlord is then using in the Building to determine space measurements),
and (ii) any other net profit or gain realized by Tenant from any such
subletting or assignment.  All sums payable hereunder by Tenant shall be payable
to Landlord as Additional Rent upon receipt thereof by Tenant.


L.             Notwithstanding any subletting to any subtenant and/or acceptance
of Rental by Landlord from any subtenant, Tenant shall and will remain fully
liable for the payment of the Fixed Annual Rent, Additional Rent and any other
charge due and to become due hereunder and for the performance of all of the
covenants, agreements, terms, provisions and conditions contained in this Lease
on the part of Tenant to be observed and performed and for all of the acts and
omissions of any licensee, subtenant, or any other person claiming under or
through any subtenant that shall be in violation of any of the obligations of
this Lease, and any such violation shall be deemed to be a violation by Tenant.


M.           The original named Tenant covenants that, notwithstanding any
assignment or transfer whether or not in violation of the provisions hereof, and
notwithstanding the acceptance of Fixed Annual Rent and/or Additional Rent by
Landlord from an assignee, transferee or any other party, the original named
Tenant shall not be released and shall remain fully liable for the payment of
the Rental and for the other obligations of this Lease on the part of Tenant to
be performed or observed.
 
22

--------------------------------------------------------------------------------

N.            If Landlord shall decline to give consent to any proposed
assignment or sublease, or if Landlord shall exercise Landlord’s option under
Section 4.B of this Article, Tenant shall indemnify, defend and hold Landlord
harmless from and against any and all losses, liabilities, costs and expenses
(including reasonable attorneys’ fees) resulting from any claims that may be
made against Landlord by the proposed assignee or subtenant or by any brokers or
other persons claiming a commission or similar compensation in connection with
the proposed assignment or sublease.  This provision shall survive the
expiration or sooner termination of the Term.  Tenant shall pay to Landlord on
demand Landlord’s costs (including, without limitation, legal, architectural and
engineering fees) incurred in connection with reviewing Tenant’s request for any
such consent.


O.            The joint and several liability of Tenant and any immediate or
remote successor in interest to Tenant, and the due performance of the
obligations of this Lease on Tenant’s part to be performed or observed, shall
not be discharged, released or impaired in any respect by any agreement or
stipulation made by Landlord extending the time of, or modifying any of the
obligations of, this Lease, or by any waiver or failure of Landlord to enforce
any of the obligations of this Lease.


P.              Neither the listing of a name other than that of Tenant named
herein, whether on the doors of the Premises, the Building directory or
otherwise, nor the issuance of an ID badge or Building pass, shall vest any
right or interest in this Lease or the Premises, and shall not be deemed to be
the consent of Landlord to any assignment or transfer of this Lease, to any
sublease or licensing of the Premises, or to any use or occupancy thereof by
anyone other than Tenant named herein.


Q.             Under no circumstance may this Lease be assigned or the Premises
be sublet in whole or in part to a Prohibited Person (as defined in Article 48).


R.             The term "Tenant" when used in this Article shall include the
originally denominated Tenant and each proximate or remote assignee thereof or
successor in interest thereto.  Wherever in this Article Tenant or any other
person is required to provide Landlord with banking, financial or other credit
information such information shall include, without limitation, a balance sheet
(in reasonable detail, listing all assets and liabilities and prepared in
accordance with generally accepted accounting principles) of each relevant party
to the transaction in question certified to Landlord by an independent certified
public accountant.


S.             Notwithstanding anything to the contrary contained herein, Tenant
shall not, and Tenant shall not permit any other party permitted to occupy the
Premises pursuant to this Article 4 to, enter into any lease, sublease, license,
concession or other agreement for use or occupancy of the Premises or any
portion thereof which provides for a rental or other payment for such use or
occupancy based in whole or in part on the net income or profits derived by any
person or entity from the property leased, occupied or used, or which would
require the payment of any consideration that would not qualify as "rents from
real property," as that term is defined in Section 856(d) of the Internal
Revenue Code of 1986, as amended.
 
T.             Notwithstanding anything to the contrary set forth in this
Article 4 or elsewhere in this Lease, the Premises shall not be separately
demised to any occupant (whether by Tenant, or any other Person claiming by,
through or under Tenant).
 
23

--------------------------------------------------------------------------------

5.
INSOLVENCY & DEFAULT



A.            This Lease shall terminate automatically upon the occurrence of
any Insolvency Event (as hereinafter defined).  The term "Insolvency Event"
shall mean any of the following events: (i) a Tenant Obligor (as hereinafter
defined) commences or institutes any case, proceeding or other action (a)
seeking relief on its behalf as debtor, or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, or (b)
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its property; or (ii) a Tenant
Obligor makes a general assignment for the benefit of creditors; or (iii) any
case, proceeding or other action is commenced or instituted against a Tenant
Obligor (a) seeking to have an order for relief entered against it as debtor or
to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts under any existing or future law of
any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, or (b) seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property, which in either of such cases (I) results in
any such entry of an order for relief, adjudication of bankruptcy or insolvency
or such an appointment or the issuance or entry of any other order having a
similar effect, and (II) remains undismissed for a period of sixty (60) days; or
(iv) any case, proceeding or other action is commenced or instituted against a
Tenant Obligor seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its property which
results in the entry of an order for any such relief which is not vacated,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or (v) a Tenant Obligor takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clauses (i), (ii), (iii), or (iv) above; or (vi) a trustee, receiver or
other custodian is appointed for any substantial part of a Tenant Obligor's
assets, and such appointment is not vacated or stayed within fifteen (15)
Business Days. The term "Tenant Obligor" shall mean (a) Tenant, (b) any Person
that comprises Tenant (if Tenant is comprised of more than one (1) Person), (c)
any partner in Tenant (if Tenant is a general partnership), (d) any general
partner in Tenant (if Tenant is a limited partnership), (e) any Person that has
guaranteed all or any part of the obligations of Tenant hereunder, and (f) any
Person that previously constituted Tenant hereunder.  If this Lease terminates
pursuant to this Section 5.A, then (I) Tenant shall immediately quit and
surrender the Premises, and (II) Tenant shall nonetheless remain liable for all
of its obligations hereunder, as provided in Article 6 hereof.


B.             If (i) Tenant is not the Person that constituted Tenant
initially, and (ii) either (I) this Lease is disaffirmed or rejected pursuant to
the Bankruptcy Code, or (II) this Lease terminates by reason of occurrence of an
Insolvency Event, then, subject to the terms of this Section 5.B, the Persons
that constituted Tenant hereunder previously, including, without limitation, the
Person that constituted Tenant initially (each such Person that previously
constituted Tenant hereunder (but does not then constitute Tenant hereunder),
and with respect to which Landlord exercises Landlord's rights under this
Section 5.B, being referred to herein as a "Predecessor Tenant") shall (1) pay
to Landlord the aggregate Rental that is then due and owing by Tenant to
Landlord under this Lease to and including the date of such disaffirmance,
rejection or termination, and (2) enter into a new lease, between Landlord, as
landlord, and the Predecessor Tenant, as tenant, for the Premises, and for a
term commencing on the effective date of such disaffirmance, rejection or
termination and ending on the Fixed Expiration Date, at the same Fixed Annual
Rent and upon the then executory terms that are contained in this Lease, except
that (a) the Predecessor Tenant's rights under the new lease shall be subject to
the possessory rights of Tenant under this Lease and the possessory rights of
any Person claiming by, through or under Tenant or by virtue of any statute or
of any order of any court, and (b) such new lease shall require all defaults
existing under this Lease to be cured by the Predecessor Tenant with reasonable
diligence.  Landlord shall have the right to require the Predecessor Tenant to
execute and deliver such new lease on the terms set forth in this Section 5.B
only by giving notice thereof to the Predecessor Tenant within thirty (30) days
after Landlord receives notice of any such disaffirmance or rejection (or, if
this Lease terminates by reason of Landlord making an election to do so, then
Landlord may exercise such right only by giving such notice to the Predecessor
Tenant within thirty (30) days after this Lease so terminates).  If the
Predecessor Tenant defaults in its obligation to enter into said new lease for a
period of ten (10) days following Landlord's request therefor, then, in addition
to all other rights and remedies by reason of such default, either at law or in
equity, Landlord shall have the same rights and remedies against such
Predecessor Tenant as if such Predecessor Tenant had entered into such new lease
and such new lease had thereafter been terminated as of the commencement date
thereof by reason of such Predecessor Tenant's default thereunder. The term
"Bankruptcy Code" shall mean 11 U.S.C. Section 101 et seq., or any statute of
similar nature and purpose.
 
24

--------------------------------------------------------------------------------

C.             The term "Default" shall mean any of the following events: (i) if
any installment of Fixed Annual Rent or Additional Rent or any other payment due
hereunder is not paid when due and such failure continues for five (5) Business
Days after the date Landlord gives Tenant notice thereof; provided, however,
that if (x) Tenant fails to pay any installment of Fixed Annual Rent or
Additional Rent or any other payment due hereunder when due, (y) Tenant has
theretofore failed to pay at least three (3) installments of Fixed Annual Rent
or Additional Rent or any other payments of any amounts due hereunder (or any
combination thereof totaling three (3) late or missed payments) when due during 
the immediately preceding period of twelve (12) months and (z) Landlord has
given Tenant notice(s) of any kind (e.g. invoices showing past due balance, late
notice, rent demand or notice of default) of Tenant's aforesaid failures to pay
such amounts when due during such period, then Tenant's failure to pay any
subsequent installment of Fixed Annual Rent or Additional Rent or any other
payment due hereunder (which shall be deemed to be a persistent default or
behavior) shall constitute an automatic Default (without Landlord being required
to give Tenant notices of such failure and an opportunity to cure such Default
as aforesaid); (ii) intentionally deleted; (iii) Tenant defaults in respect of
Tenant's obligations under Section 8.F.(ii) and such default continues for more
than three (3) days following notice thereof; (iv) Tenant defaults in respect of
Tenant’s obligations under Article 9, and/or Article 13 hereof and such default
continues for more than five (5) Business Days following notice thereof; (v) an
Insolvency Event occurs; (vi) if Tenant's interest under this Lease (or a
subtenant's interest under a sublease that Tenant consummates in accordance with
Article 4 hereof) devolves upon or passes to any other Person, whether by
operation of law, or otherwise, except as expressly permitted in Article 4
hereof, and such transfer is not reversed within ten (10) days after the date
such transfer occurs; (vii) if Tenant shall default beyond any grace period
under any other lease, license or occupancy agreement between Tenant and
Landlord; (viii) if Tenant shall have made a material misrepresentation herein;
(ix) if Tenant fails to comply with the provisions of Articles 32 and/or 43
hereof; and/or (x) unless otherwise specified elsewhere in this Lease, if Tenant
defaults in the observance or performance of any other covenant of this Lease on
Tenant's part to be observed or performed and Tenant fails to remedy such
default within twenty (20) days after Landlord gives Tenant notice thereof,
except that if (a) such default cannot be remedied using reasonable diligence
during such period of twenty (20) days, (b) Tenant takes reasonable steps during
such period of twenty (20) days to commence Tenant's remedying of such default,
and (c) Tenant diligently and continuously prosecutes Tenant's remedying of such
default to completion, then a Default shall not occur by reason of such
default. For all purposes of this Lease other than Section 5.D. and Article 6
hereof, the term "Default" as referred to in this Section 5.C. shall be deemed
to include Tenant's failure to pay any item of Rental following receipt of a
rent demand therefor and the lapse of any cure period specified therein.


D.            If (i) a Default (other than an Insolvency Event) occurs, and
Landlord, at any time thereafter, at Landlord's option, gives a notice to Tenant
stating that this Lease and the Term shall expire and terminate on the fifth
(5th) day after the date that Landlord gives Tenant such notice, or (ii) an
Insolvency Event occurs, then this Lease and the Term and all rights of Tenant
under this Lease shall expire and terminate as of the fifth (5th) day after the
date that Landlord gives Tenant such notice, or on the date that the Insolvency
Event occurs, as the case may be,  without the need for any further act as if
such date were the Fixed Expiration Date, and Tenant immediately shall quit and
surrender the Premises, but Tenant shall nonetheless remain liable for all of
its obligations hereunder, and Landlord may institute summary or other
proceedings to repossess the Premises or re-enter and take possession of the
Premises by the exercise of self-help (which Tenant hereby expressly consents
to) or any other means permitted by law. TENANT HEREBY EXPRESSLY WAIVES THE
BENEFITS OF ANY LAW, STATUTE OR OTHER LEGAL AUTHORITY REQUIRING A PERIOD OF TIME
(SUCH AS 5 DAYS) TO BE ADDED TO THE TIME REQUIRED HEREIN TO BE GIVEN FOR
NOTICES.



6.
REMEDIES AND DAMAGES.



A.            Tenant, on its own behalf and on behalf of all Persons claiming
by, through or under Tenant, including all creditors, does hereby waive any and
all rights which Tenant and all such Persons might have under any present or
future law to redeem the Premises, or to re-enter or repossess the Premises, or
to restore the operation of this Lease, after (i) Tenant has been dispossessed
by a judgment or by warrant of any court or judge, or (ii) any re-entry by
Landlord, or (iii) any expiration or termination of this Lease and the Term,
whether such dispossess, re-entry, expiration or termination is by operation of
law or pursuant to the provisions of this Lease.  The words "re-enter,"
"re-entry" and "re-entered" as used in this Lease shall not be deemed to be
restricted to their technical legal meanings and include, without limiting the
foregoing, Landlord’s resort to self-help, self-help being expressly permitted
hereby.


B.             In the event of a breach or threatened breach by Tenant, or any
Persons claiming by, through or under Tenant, of any term, covenant or condition
of this Lease, Landlord shall have the right to (i) enjoin or restrain such
breach, (ii) invoke any other remedy allowed by law or in equity as if re-entry,
summary proceedings and other special remedies were not provided in this Lease
for such breach, and (iii) seek any declaratory, injunctive or other equitable
relief, and specifically enforce this Lease.


C.             If a Default occurs and this Lease and the Term terminate as
provided in Article 5 hereof or by or under any summary proceeding or any action
or proceeding, then in any of said events:
 
25

--------------------------------------------------------------------------------

(i)            Tenant shall immediately quit and peacefully surrender the
Premises to Landlord, and Landlord and its agents may, without prejudice to any
other remedy which Landlord may have, (x) re-enter the Premises or any part
thereof, without notice, either by summary proceedings, or by any other
applicable action or proceeding, or by lawful force (without being liable to
indictment, prosecution or damages therefor), (y) repossess the Premises and
dispossess Tenant and any other Persons from the Premises, and (z) remove any
and all of their property and effects from the Premises; and


(ii)           Landlord, at Landlord's option, may relet the whole or any
portion or portions of the Premises from time to time, either in the name of
Landlord or otherwise, to such tenant or tenants, for such term or terms ending
before, on or after the Fixed Expiration Date, at such rental or rentals and
upon such other conditions, which may include concessions and free rent periods,
as Landlord, in its sole discretion, may determine; provided, however, that
Landlord shall have no obligation to relet the Premises or any part thereof and
shall not be liable for refusal or failure to relet the Premises or any part
thereof, or, in the event of any such reletting, for refusal or failure to
collect any rent due upon any such reletting.  Any such refusal or failure on
Landlord's part shall not relieve Tenant of any liability under this Lease or
otherwise affect any such liability.  Landlord, at Landlord's option, may make
such repairs, replacements, alterations, additions, improvements, decorations
and other physical changes in and to the Premises as Landlord, in its sole
discretion, considers advisable or necessary in connection with any such
reletting or proposed reletting, without relieving Tenant of any liability under
this Lease or otherwise affecting any such liability.


D.            If this Lease and the Term shall terminate and come to an end as
provided in Article 5 hereof, or by or under any summary proceeding or any other
action or proceeding, then, in any of said events, then Tenant shall pay to
Landlord, on demand, and Landlord shall be entitled to recover:
 
(i)            all Rental payable under this Lease by Tenant to Landlord (x) to
the date that this Lease terminates, or (y) to the date of re-entry upon the
Premises by Landlord, as the case may be;
 
(ii)           the excess of (x) the Rental for the period which otherwise would
have constituted the unexpired portion of the Term, over (y) the net amount, if
any, of rents collected under any reletting effected pursuant to the provisions
of clause (ii) of Section 6.C. hereof for any part of such period, but subject
to Section 6.E. hereof (such excess being referred to herein as a "Deficiency"),
as damages (it being understood and agreed that (I) such net amount described in
clause (y) above shall be calculated by deducting from the rents collected under
any such reletting all of Landlord's expenses in connection with the termination
of this Lease, Landlord's re-entry upon the Premises and such reletting,
including, but not limited to, all repossession costs, brokerage commissions,
legal expenses, attorneys' fees and disbursements, alteration costs,
contributions to work and other expenses of preparing the Premises for such
reletting, including without limitation, advertising expenses; (II) any such
Deficiency shall be paid in monthly installments by Tenant on the days specified
in this Lease for payment of installments of Fixed Annual Rent or Escalation
Rent (as the case may be), and (III) Landlord shall be entitled to recover from
Tenant each monthly Deficiency as it arises, and no action or proceeding to
collect the amount of the Deficiency for any month shall prejudice Landlord's
right to collect the Deficiency for any subsequent month by a similar action or
proceeding); and
 
(iii)          regardless of whether Landlord has collected any monthly
Deficiency as aforesaid, and in lieu of any further Deficiency, as and for
liquidated and agreed final damages, an amount equal to the excess (if any) of
(x) the Rental for the period which otherwise would have constituted the
unexpired portion of the Term (commencing on the date immediately succeeding the
last date with respect to which a Deficiency, if any, was collected), over (y)
the then fair and reasonable net effective rental value of the Premises for the
same period (which is calculated by (I) deducting from the fair and reasonable
rental value of the Premises the expenses that Landlord would reasonably expect
to incur in reletting the Premises, including, but not limited to, all
repossession costs, brokerage commissions, legal expenses, attorneys' fees and
disbursements, alteration costs, contributions to work and other expenses of
preparing the Premises for such reletting, and (II) taking into account the time
period that Landlord would reasonably require to consummate a reletting of the
Premises to a new tenant), both discounted to present value at the Base Rate. 
Any such valuation of the then fair and reasonable net effective rental value of
the Premises made by Landlord which is based upon a valuation made by any of the
ten (10) largest (as measured by gross leasable square feet for which leasing
commissions were earned during the most recent calendar year preceding the date
of Tenant’s default) brokerage/leasing companies in the City of New York shall
be conclusive and binding upon Tenant and not subject to review by any court or
arbitration panel.
 
26

--------------------------------------------------------------------------------

E.             If the Premises, or any part thereof, are relet together with
other space in the Building, then the rents collected or reserved under any such
reletting and the expenses of any such reletting shall be equitably apportioned
for the purposes of Section 6.D hereof.  In no event shall Tenant be entitled to
a credit or repayment for re-rental income which exceed the sums payable by
Tenant hereunder or which covers a period after the original Term. Nothing
contained in this Article 6 shall be deemed to limit or preclude the recovery by
Landlord from Tenant of the maximum amount allowed to be obtained as damages by
any applicable statute or rule of law, or of any sums or damages to which
Landlord may be lawfully entitled in addition to the damages set forth in
Section 6.D hereof.
 
F.             The exercise of any remedy under this Lease whether in this
Article 6 or elsewhere shall not preclude Landlord from simultaneously therewith
or subsequent thereto, exercising any and all other remedies permitted by law or
in equity, including without limitation, self-help.  Any and all such remedies
are deemed to be cumulative and non-exclusive.  Landlord need not apply any
security hereunder to cure a default by Tenant as a condition precedent to
exercising any other right or remedy and the application of any such security
shall not preclude the exercise of any other remedy.
 
G.             The provisions of this Article 6 shall survive the Expiration
Date.
 

7.
LANDLORD'S COSTS.



A.            If Tenant shall default in performing any covenant or condition of
this Lease, Landlord may, in addition to the rights heretofore set forth in
Articles 5 and 6, exercise any other remedy provided in this Lease, at law or in
equity and/or perform the same for the account of Tenant, and if Landlord, in
connection therewith, or in connection with any default by Tenant, makes any
expenditures or incurs any obligations for the payment of money, including, but
not limited, to attorneys' fees and disbursements, Tenant shall pay to Landlord
an amount equal to such expenditures so paid and/or the obligations so incurred
together with interest thereon calculated at the Applicable Rate from the date
that Landlord incurs such expenditures or obligations, within thirty (30) days
after Landlord gives to Tenant an invoice therefor (it being understood and
agreed that Landlord shall have the right to collect such amount from Tenant as
Additional Rent to the extent that Landlord incurs such costs during the Term
and as damages to the extent that Landlord incurs such costs after the
Expiration Date).


B.             Tenant shall pay to Landlord an amount equal to the actual costs
(including, but not limited, to reasonable attorneys' fees and disbursements)
that Landlord incurs in defending successfully against a claim made by Tenant
(or any other Person claiming by, through or under Tenant) against Landlord that
relates to this Lease in a legal action or  proceeding, together with interest
thereon calculated at the Applicable Rate from the date that Landlord incurs
such costs, within five (5) days after Landlord gives to Tenant an invoice
therefor (it being understood and agreed that (i) Landlord shall have the right
to collect such amount from Tenant as Additional Rent to the extent that
Landlord incurs such costs during the Term and as damages to the extent that
Landlord incurs such costs after the Expiration Date, and (ii) the amount that
Landlord has the right to collect from Tenant under this Section 7.B. shall be
adjusted appropriately to reflect the extent to which Landlord is successful in
such legal proceeding).
 
C.             The provisions of this Article 7 shall survive the Expiration
Date.
 

8.
ALTERATIONS



A.            Except as otherwise provided in this Article 8, no Alterations
shall be made without the prior written consent of Landlord, and then only with
such materials as shall be approved by Landlord.  Notwithstanding the foregoing
to the contrary, Tenant may make Decorative Alterations (as hereinafter defined)
without Landlord's prior written consent subject to the terms of this Article 8.
 
27

--------------------------------------------------------------------------------

B.            (i)            The term "Alterations" shall mean alterations,
installations, improvements, additions or other physical changes, in each case,
in or to the Premises that are made by, or on behalf of Tenant or any other
Person claiming by, through or under Tenant (or otherwise engaged by or on
behalf of Tenant or any other Person claiming by, through or under Tenant).


(ii)           The term "Decorative Alterations" shall mean Alterations that
constitute merely decorative and cosmetic changes to the Premises (such as, for
example, the installation of carpeting or other customary floor coverings or
painting or the installation of customary wall coverings) that in each case do
not involve electrical, plumbing or mechanical connections or require any
permits from any Governmental Authority; it being understood and agreed,
however, that Decorative Alterations shall specifically exclude window
film/glass film and white boards.
 
(iii)          The term "Initial Installation Work " shall mean the Alterations,
if any, to prepare the Premises for Tenant's initial occupancy.
 
(iv)          The term "Specialty Alterations" shall mean Alterations that (a)
perforate a floor slab in the Premises or a wall that encloses the core of the
Building, (b) require the reinforcement of a floor slab in the Premises, (iii)
consist of the installation of a raised flooring system, (c) consist of the
installation of a vault or other similar device or system that is intended to
secure the Premises or a portion thereof in a manner that exceeds the level of
security that a reasonable Person uses for ordinary office space, (d) involve
material plumbing connections (such as kitchens, showers and executive
bathrooms), or (e) constitute non-customary office installations.
 
(v)           The term "Tenant's Property" shall mean Tenant's personal property
(other than non-movable fixtures and built-ins), including, without limitation,
Tenant's movable fixtures, movable partitions, telephone equipment, computer
equipment, furniture, furnishings and decorations.
 
C.             Subject to the terms of this Article 8, Landlord shall not
unreasonably withhold, condition or delay its consent to any proposed Alteration
provided that such Alteration (i) is not visible from the outside of the
Building at street level, (ii) does not affect adversely any part of the
Building, (iii) does not require any alterations, installations, improvements,
additions or other physical changes to be performed in or made to any portion of
the Building other than the Premises, (iv) does not affect any Building system,
(v) does not reduce the value or utility of the Building, (vi) does not affect
the structure of the Building and does not require the installation of floor
support or other structural support, (vii) does not impede Landlord's access to
Reserved Areas (as hereinafter defined) in any material respect, and (viii) does
not violate  (or require any amendment to) or render invalid the certificate of
occupancy for the Building or any part thereof (any Alteration that satisfies
the requirements described in clauses (i) through (viii) above being referred to
herein as a "Basic Alteration").  Nothing in this Section 8.C. limits the
provisions of Section 8.H. hereof.


D.


(i)            Tenant shall not perform any Alteration (other than Decorative
Alterations) unless Tenant first gives to Landlord a notice thereof (an
"Alterations Notice") that (a) refers specifically to this Section 8.D., (b)
includes three (3) copies of the plans and specifications for the proposed
Alteration (including, without limitation, layout, architectural, mechanical and
structural drawings, to the extent applicable) that contain sufficient detail
for Landlord and Landlord's consultants to reasonably assess the proposed
Alteration, and that are otherwise suitable for filing, stamped and certified by
an architect or engineer duly licensed in the State of New York and approved by
Landlord and (c) indicates whether Tenant considers the proposed Alterations to
constitute a Basic Alteration.  Tenant acknowledges and agrees that specific
delivery requirements apply with respect to Alterations Notices, as set forth in
Article 28 hereof.
 
(ii)           Landlord shall have the right to (a) disapprove any plans and
specifications for a particular Alteration in part, (b) reserve Landlord's
approval of items shown on such plans and specifications pending Landlord's
review of other plans and specifications that Tenant is otherwise required to
provide to Landlord hereunder, and (c) condition Landlord's approval of such
plans and specifications upon Tenant's making revisions to the plans and
specifications or supplying additional information (which Landlord shall have
the right to request only reasonably if the applicable Alteration constitutes a
Basic Alteration).  Nothing contained in this Section 8.D.(ii) limits the
provisions of Section 8.C. hereof.
 
28

--------------------------------------------------------------------------------

(iii)          Tenant acknowledges that (a) the review of plans or
specifications for an Alteration by or on behalf of Landlord, or (b) the
preparation of plans or specifications for an Alteration by Landlord's architect
or engineer (or any architect or engineer designated by Landlord), is solely for
Landlord's benefit, and, accordingly, Landlord makes no representation or
warranty that such plans or specifications comply with any Requirements or are
otherwise adequate or correct.


E.


(i)            All Alterations (other than Decorative Alterations) shall be
performed in accordance with the plans and specifications therefor as approved
by Landlord.  No Alteration(s) may result in the reduction of any environmental
rating for the Building which may now or hereafter be made, such as any rating
made pursuant to LEED (Leadership in Energy and Environmental Design), Green
Globes or Energy Star.
 
(ii)           All Alterations shall be performed (x) in a good and workmanlike
manner and (y) subject to and in accordance with all Building rules and
regulations (including the specific rules and regulations governing
construction, and the rules and regulations governing materials and finishes
criteria adopted by Landlord for the Building) as the same may be amended from
time to time, all applicable Requirements, and all other applicable provisions
of this Lease (including, without limitation, the ESRT High Performance Design
and Construction Guidelines set forth on Exhibit "B" attached hereto and made a
part hereof, as the same may be amended from time to time). In performing any
Alterations, Tenant shall use, to the fullest extent feasible, materials from
sustainable sources.  Tenant shall not bring or permit any Person engaged by or
on behalf of Tenant or any Person claiming by, through or under Tenant, to bring
any hazardous materials into the Premises or the Building.
 
(iii)          Tenant, at Tenant's sole cost and expense, prior to the
commencement of any Alteration(s), shall obtain all permits, approvals and
certificates required by any Governmental Authorities in connection therewith
and provide copies thereof to Landlord's property management team for the
Building; it being expressly understood however, that Landlord shall designate
the expeditor to be used by Tenant to obtain any required certifications and
"self-certification" procedures shall not be accepted.
 
(iv)          Prior to performing any Alteration (and for the duration of the
performance thereof), Tenant shall  maintain on behalf of its contractors (of
any tier) and vendors or cause its contractors (of any tier) and vendors to
maintain the following insurance, (a) worker's compensation and disability
insurance in amounts not less than the statutory limits required by Requirements
(covering all persons to be employed by Tenant, and Tenant's contractors,
subcontractors, and vendors in connection with such Alteration); (b) commercial
general liability insurance (covering bodily injury including death, personal
injury and property damage), in each case in customary form, and in amounts that
are not less than Five Million Dollars ($5,000,000) per occurrence and in the
annual policy aggregate with respect to general contractors and Three Million
Dollars ($3,000,000) per occurrence and in the annual policy aggregate with
respect to subcontractors (or such higher amounts as Landlord may reasonably
elect given the scope of the particular Alteration); it being understood and
agreed that the foregoing insurance shall be required in addition to Tenant's
Liability Policy; (c) builder's risk insurance in an amount reasonably
satisfactory to Landlord; and (d) commercial automobile liability insurance if
the contractor or vendor uses a vehicle at the Real Property, covering all
vehicles with a minimum combined single limit of One Million Dollars
($1,000,000).  The policies set forth in (b) through (d) of this Section
8.E.(iv) shall be endorsed to name the specific Landlord Parties designated by
Landlord or Landlord’s representative as additional insureds (the “Designated
Landlord Parties”). A contractor’s or vendor’s liability shall in no way be
limited by the amount of insurance recovery or the amount of insurance in force,
or available, or required by any provisions of this Lease.  The limits listed
above are minimum requirements only. The liabilities of any contractor or vendor
shall survive and not be terminated, reduced or otherwise limited by any
expiration or termination of such insurance coverage.  Prior to the start of any
such Alterations and prior to the expiration of any policy, Tenant shall deliver
to Landlord certificates of insurance (on a form reasonably acceptable to
Landlord) along with copies of endorsements naming the Designated Landlord
Parties as additional insureds.  Neither approval nor failure to disapprove
insurance furnished by the contractor or vendor shall relieve the contractor,
its subcontractors or vendors from responsibility to provide insurance as
required herein. In addition, prior to commencing the performance of any
Alterations, upon Landlord's request, Tenant shall deliver performance bond and
a payment bond that covers Tenant's obligation to pay the applicable contractor
and the applicable contractor's obligation to pay its subcontractors (in either
case issued by a surety company and in an amount and form reasonably
satisfactory to Landlord), or such other security that Landlord deems
acceptable, in Landlord's sole discretion.
 
29

--------------------------------------------------------------------------------

(v)           Notwithstanding anything herein set forth to the contrary, within
thirty (30) days after Substantial Completion (as hereinafter defined) of any
Alteration, Tenant, at Tenant's own cost and expense, shall deliver to Landlord
(a) hard copies of the final "as-built" record drawings of the Alteration which
indicate accurately the layout and systems of the Premises together with a
furniture plan, if available; it being understood and agreed that Tenant shall
also require its architect to load and maintain such record drawings in CAD and
portable document format (or in another electronic format so designated by
Landlord), (b) a summary by trade of the costs incurred in performing such work
and such other records as Landlord may require to document such costs, all
certified (if so requested by Landlord) by a reputable, independent certified
public accountant, (c) evidence reasonably satisfactory to Landlord that Tenant
has obtained all required final approvals from applicable Governmental
Authorities in connection with the Alterations, including, without limitation,
letters of completion from the New York City Department of Buildings for all
work permits Tenant has obtained in connection with the performance of the
Alteration, (d) to the extent applicable, any owner and/or maintenance manuals
and any warranties received by Tenant in connection with the Alterations and (e)
final, unconditional waivers of lien from all contractors, subcontractors,
materialmen, architects, engineers and other Persons who may file a lien against
the Real Property in connection with such Alterations.
 
(vi)          No demolition, trenching, or welding shall be permitted between
the hours of 7:00 a.m. and 6:00 p.m. on Business Days; it being expressly
understood, however, that core drilling is not permitted. If the performance of
any other Alterations during the aforesaid time periods interferes with or
interrupts the maintenance, repair, management or operation of the Building in
any material respect or interferes with or interrupts the use and occupancy of
the Building by other tenants in the Building in any material respect, then
Landlord shall have the right to require Tenant to perform such Alteration at
such other times that Landlord designates from time to time.
 
(vii)         As used throughout this Lease, the term "Substantial Completion"
or words of similar import shall mean that the applicable work has been
substantially completed in accordance with the applicable plans and
specifications, if any, it being agreed that (i) such work shall be deemed
substantially complete notwithstanding the fact that minor or insubstantial
details of construction or demolition, mechanical adjustment or decorative items
remain to be performed, and (ii) with respect to work that is being performed in
the Premises, such work shall be deemed substantially complete only if the
incomplete elements thereof do not interfere materially with Tenant's use and
occupancy of the Premises for the conduct of business.
 
F.


(i)            All Alterations shall be performed only under the supervision of
a licensed architect that Landlord approves, which approval Landlord shall not
unreasonably withhold, condition or delay. All work shall be performed with
union labor having the proper jurisdictional qualifications and only by
contractors, subcontractors, mechanics, engineers and laborers approved by
Landlord, which approval Landlord shall not unreasonably withhold, condition or
delay; it being understood and agreed, however, that (x) if an Alteration
affects any structural portion of the Building, any Building system, or any
portion of the Building outside of the Premises, Landlord (if Landlord has
consented thereto) shall have the right to designate (i) the engineer that
designs the applicable Alteration (or the portion thereof that affects such
structural portion of the Building, Building system, or portion of the Building
outside of the Premises), and (ii) the contractors, subcontractors and/or
laborers that performs the Alteration (or the portion thereof that affects such
structural portion of the Building, Building system, or portion of the Building
outside of the Premises), provided that any such engineer, contractor,
subcontractor or laborer, as applicable, charges rates that are reasonably
competitive with engineers, contractors, subcontractors or laborers (as
applicable) of comparable skill and experience operating within the vicinity of
the Building. If Landlord and Tenant cannot agree on whether the prices being
charged by the engineer, contractor, subcontractor or laborer (as applicable)
designated by the Landlord are reasonably competitive to those charged by such
other engineers, contractors, subcontractors or laborers (as applicable),
Landlord or Tenant may submit such dispute to a Streamlined Arbitration
Proceeding (as hereinafter defined) pursuant to Article 41 hereof.
 
30

--------------------------------------------------------------------------------

(ii)           If (a) Tenant employs, or permits the employment of, any
contractor, subcontractors, engineer, mechanic or laborer in the Premises,
whether in connection with any Alteration or otherwise, and regardless of
whether Landlord has approved such contractor, subcontractor, mechanic, or
laborer, (b) such employment interferes or causes any conflict with other
contractors, subcontractors, engineers, mechanics or laborers engaged in the
maintenance, repair, management or operation of the Building or any adjacent
property owned or managed by Landlord, and (c) Landlord gives Tenant notice
thereof (which notice may be given verbally to the Person employed by Tenant
with whom Landlord's representative ordinarily discusses matters relating to the
Premises), then Tenant shall cause all contractors, subcontractors, mechanics or
laborers causing such interference or conflict to leave the Building promptly
and shall take such other immediate action as may be reasonably necessary to
resolve such conflict.
 
(iii)          In any case under this Article 8 or any other provision of this
Lease it shall be required that Landlord’s consent is required for the use or
employment of any contractor, subcontractor, vendor or other supplier of labor
or material, Tenant acknowledges and agrees that any such consent shall under no
circumstance be deemed a warranty, assurance or guarantee that such contractor,
subcontractor, vendor or supplier is qualified for the work or engagement for
which Tenant is retaining such contractor, vendor or supplier or that the work,
services or materials being provided shall be in compliance with Tenant’s plans
and specifications or comply with Requirements or that any work shall be
performed in a workmanlike fashion free of any defect.  Tenant specifically
disclaims and waives any right, claim or cause of action against Landlord based
upon any such contractor, vendor or supplier’s defective work, material or
service or failure to perform any work in accordance with any agreement,
Requirement or professional standard.  The provisions of this Section 8.F.(iii)
shall be controlling whether or not any consent by Landlord to any such
contractor, subcontractor, vendor or supplier contains any such or similar
disclaimer or waiver of liability or any such contractor, vendor or supplier is
related to Landlord or its managing agent.


G.             Tenant shall pay to Landlord, as Additional Rent, the reasonable,
actual out-of-pocket costs and expenses incurred by Landlord in connection with
any Alterations (including without limitation, the actual out-of-pocket costs
and expenses that Landlord incurs in reviewing the plans and specifications for
any such Alterations and inspecting the progress of such Alterations) within
thirty (30) days after Landlord gives Tenant an invoice therefore together with
reasonable supporting documentation for the charges set forth therein.  If (I)
as a result of any Alterations, any alterations, installations, improvements,
additions or other physical changes are required to be performed (x) to any
Building systems, or (y) in order to comply with any Requirements, to any
portion of the Building other than the Premises (any such alterations,
installations, improvements, additions or changes being referred to herein as an
"Additional Change"), and (II) such Additional Change would not otherwise have
had to be performed or made at such time, then (a) Landlord may perform such
Additional Change, and (b) Tenant shall pay to Landlord the reasonable
out-of-pocket costs thereof, as Additional Rent, within thirty (30) days after
Landlord gives to Tenant an invoice therefor together with reasonable supporting
documentation for the charges set forth therein.  Landlord shall seek to
accomplish any such Additional Change in a manner that minimizes the cost
thereof to the extent reasonably practicable.  Landlord shall give Tenant
reasonable advance notice of Landlord's performance of the Additional Change
(which notice (notwithstanding the provisions of Article 28 hereof to the
contrary) may be provided verbally or via electronic mail by any member of
Landlord's property management team to Tenant's representative with whom
Landlord's property management team ordinarily discusses matters pertaining to
the Premises).


H.            Notwithstanding anything to the contrary contained in this Lease,
(i) under no circumstances may Tenant or any other Person claiming by, through
or under Tenant, install roll down gates and/or any other kind of exterior gates
in or about the Premises or the Building or any exterior portion thereof and
(ii) Tenant shall install on the windows of the Premises only the curtains,
blinds, shades, or screens that Landlord designates reasonably.


I.              Subject to the provisions of Article 27 hereof, Tenant shall not
affix any sign, logo, emblem, banner, plaque or symbol on any exterior window,
on any door opening on to a corridor, on any exterior wall demising the Premises
or on or about any portion of the Premises in such a fashion as any sign, logo,
emblem, banner, plaque or symbol is visible beyond the Premises.
 
31

--------------------------------------------------------------------------------

J.              (i)           Subject to the terms hereof, Tenant acknowledges
and agrees that on the Expiration Date, the Premises must be in the same
condition as existing on the Commencement Date, subject to ordinary wear and
tear and casualty. On or prior to the Expiration Date, Tenant shall remove, at
Tenant's sole cost and expense, Tenant's Property from the Premises, and all
Alterations (other than paint, carpet and Qualified Alterations (as hereinafter
defined)) if any, made to the Premises during the Term; it being understood and
agreed that Tenant, at Tenant's sole cost and expense, shall repair and restore
in a good and workmanlike manner to good condition any damage to the Premises or
the Building caused by such removal and such restoration work shall be performed
subject to and in accordance with the provisions of this Article 8.  Any
Tenant's Property, and/or any Alterations that remain in the Premises after the
Expiration Date shall be deemed to be the property of Landlord (with the
understanding, however, that Tenant shall remain liable to Landlord for any
default of Tenant in respect of Tenant's obligations under this Section 8.J) and
Landlord shall have the right to remove such Tenant's Property and/or such
Alterations and restore such damage, at Tenant's sole cost and expense; it being
understood and agreed that Tenant shall pay the costs thereof as Additional
Rent, upon demand. The provisions of this Section 8.J shall survive the
Expiration Date.
 
(ii)           Prior to Tenant's performance of any Alteration, Tenant shall
have the right to request (simultaneously with Tenant's submission to Landlord
of an Alterations Notice) that Landlord advise Tenant if Tenant shall be
required to remove (or pay the cost to remove) such Alteration upon the
Expiration Date or earlier termination of the Term, provided, however, that such
request shall state in bold capital letters as follows:  "LANDLORD TO ADVISE
TENANT IF TENANT SHALL BE OBLIGATED TO REMOVE THE ALTERATION(S) DESCRIBED
HEREIN  AT THE EXPIRATION OR EARLIER TERMINATION OF THE TERM AND LANDLORD'S
FAILURE TO RESPOND TO THIS ALTERATIONS REMOVAL REQUEST WITHIN FIFTEEN (15)
BUSINESS DAYS SHALL BE DEEMED TO INDICATE THAT LANDLORD SHALL REQUIRE REMOVAL OF
THE ALTERATION(S) DESCRIBED HEREIN."  Landlord shall have the right to require
removal of the applicable Alteration(s) upon the expiration or earlier
termination of the Term in Landlord's sole discretion.  If (i) Tenant makes any
such request, and (ii) Landlord advises Tenant in writing that removal shall not
be required, then Landlord shall not have the right to require Tenant to remove
(or pay the cost to remove) such Alteration upon the Expiration Date or earlier
termination of the Term (any such Alteration which Tenant shall not be required
to remove (or to pay the cost of removal) as aforesaid being referred to herein
as a "Qualified Alteration"); it being understood that Landlord’s failure to
respond to such request shall be deemed to indicate that Tenant, at Tenant’s
sole cost and expense, is required to remove the Alterations described in the
applicable Alterations Notice upon the expiration or earlier termination of the
Term.
 
K.            Tenant hereby acknowledges and agrees that if any Alterations are
discontinued or abandoned, then promptly following Landlord's request therefor,
Tenant shall, at Tenant's sole cost and expense, cause all of its contractors
and subcontractors (of any level), architects, engineers, designers and
consultants, as the case may be, to remove any and all plans and specifications
for the applicable Alterations from filings with any Governmental Authorities
and otherwise cooperate reasonably with Landlord in connection with closing out
the applicable work.
 
L.             Notwithstanding anything to the contrary contained herein,
including, without limitation, the provisions of Section 8.J. hereof, if and to
the extent that any telecom equipment and/or wiring, white boards or window film
or glass film are installed in or about the Premises, then on or prior the
Expiration Date, Tenant, at Tenant's sole cost and expense, shall remove such
installations, and repair any damage to the Premises or the Building caused by
such removal; it being understood and agreed that the provisions of this Article
8 shall govern with respect to the installation and/or removal of any such
items.  In the event that Tenant fails to comply with the provisions of this
Section 8.L, Landlord shall have the right to remove such Tenant's Property and
Alterations and restore such damage, at Tenant’s sole cost and expense; it being
understood and agreed that Tenant shall pay the costs thereof as Additional
Rent, upon demand and Tenant shall remain liable to Landlord for any default of
Tenant in respect of Tenant's obligations hereunder. The provisions of this
Section 8.L shall survive the Expiration Date.
 
32

--------------------------------------------------------------------------------

9.
LIENS



Tenant shall not permit any materials or equipment that are incorporated as
fixtures into the Premises in connection with any Alterations to be subject to
any lien, encumbrance, chattel mortgage or title retention or security
agreement.  Notwithstanding the foregoing, Tenant shall discharge of record any
mechanic's lien or other lien that is filed against the Real Property for work
claimed to have been done for, services performed for, or for materials claimed
to have been furnished to, Tenant (or any Person claiming by, through or under
Tenant) within ten (10) days after Tenant has received notice thereof, at
Tenant's expense, by payment or filing the bond required by law.  Nothing
contained in this Article 9  (x) limits Tenant's right to challenge the claim
that is made by the Person that files such a lien, provided that Tenant
discharges such lien of record as aforesaid, or (y) obligates Tenant to
discharge of record any lien that derives from Landlord's acts or omissions.



10.
REPAIRS



A.            Subject to the terms of this Article 10 and to Articles 11, 14 and
31 hereof, Tenant, at Tenant’s expense, shall take good care of the Premises
(including, without limitation, (i) the fixtures and equipment that are
installed in the Premises on or after the Commencement Date, (ii) the
Alterations, and (iii) the systems within the Premises that distribute heat,
ventilation, and air-conditioning ("HVAC"), electricity and water within the
Premises).  Tenant shall make all repairs to the Premises as and when needed to
preserve the Premises in good condition, except for reasonable wear and tear,
obsolescence and damage for which Tenant is not responsible pursuant to the
provisions of Article 11 hereof.  Notwithstanding anything herein to the
contrary set forth, Tenant shall not commit waste or cause any damage to any
portion of the Building irrespective of whether within or without the Premises. 
Tenant shall perform any repairs required to be performed by Tenant pursuant to
this Article 10 in accordance with the provisions of Article 8 hereof,
including, without limitation, Sections 8.C. and 8.F. thereof.  Nothing
contained in this Section 10.A shall require Tenant to perform any repairs to
the Premises that are Landlord's obligation to perform under Section 10.B
hereof.  All repairs made by Tenant as contemplated by this Section 10.A shall
be in conformity with the standards applicable to comparable office buildings in
Manhattan.  Tenant shall give Landlord prompt notice of any defective condition
in the Building or in any Building system located in, servicing or passing
through the Premises.


B.             Subject to the terms of this Article 10 and to Articles 11, 14
and 31 hereof, Landlord shall maintain and make all necessary repairs to and
replacements of (i) the part of the Building systems which provide electricity,
HVAC and water service to the Premises (but not to the distribution portions of
such Building systems located within the Premises), (ii) the structural portions
of the Building, (iii) the roof of the Building, (iv) the sidewalks that are
adjacent to the Building, (v) the exterior walls of the Premises, (vi) the
exterior perimeter windows of the Premises, and (vii) the public portions of the
Building, in each case, in conformance with standards applicable to comparable
office buildings in Manhattan.  Nothing contained in this Section 10.B requires
Landlord to maintain or repair the systems within the Premises that distribute
electricity, HVAC (except that, subject to the provisions of Article 31 hereof,
Landlord shall maintain and repair the A/C Equipment at Tenant's sole cost and
expense) and water within the Premises. Landlord shall have no obligation to
employ contractors or labor at overtime or premium pay rates in connection with
Landlord's making repairs as contemplated by this Article 10.


C.             Notwithstanding the provisions of Section 10.A. hereof and
Section 10.B. hereof to the contrary, (I) all damage or injury to the Premises
or to any other part of the Building and Building systems, whether requiring
structural or nonstructural repairs, to the extent caused by or resulting from
the acts or omissions of Tenant (or any Person claiming by, through or under
Tenant), or Alterations made by or on behalf of Tenant, shall be repaired, at
Tenant’s sole cost and expense, (x) by Tenant, to the reasonable satisfaction of
Landlord, if Tenant is obligated to perform such repair pursuant to Section
10.A. hereof, or (y) by Landlord, if Tenant is not otherwise obligated to
perform such repair pursuant to Section 10.A. hereof, in which case, Tenant
shall reimburse Landlord for all actual out-of-pocket costs incurred in
connection with the performance of any such repairs as Additional Rent within
thirty (30) days following receipt of Landlord's invoice therefor and such
obligation shall survive the Expiration Date and (II) all damage or injury to
the Premises, whether requiring structural or nonstructural repairs, to the
extent caused by or resulting from negligence or willful misconduct of Landlord,
or Landlord's entry into the Premises for purposes of making repairs or
replacements made as contemplated in Article 19 hereof, shall be repaired, at
Landlord’s sole cost and expense, by Landlord to the reasonable satisfaction of
Tenant; provided, however, that nothing contained in this Section 10.C. limits
the provisions of Section 42.G. hereof.
 
33

--------------------------------------------------------------------------------

11.
CASUALTY; DESTRUCTION



A.            Tenant shall give Landlord prompt notice of any fire or other
casualty in or to the Premises.  Subject to the terms of this Article 11, if the
Premises (including Alterations that Tenant has theretofore completed in
accordance with Article 8 hereof) are damaged by fire or other casualty, then,
subject to the provisions of this Article 11, Landlord shall diligently repair
the damage, with such modifications required to comply with Requirements, to
substantially the condition which existed immediately prior to such fire or
other casualty; it being understood and agreed that (i) Landlord shall have the
right to make such modifications to the Premises required to comply with
Requirements, (ii) Landlord shall have no liability to Tenant for Landlord’s
failure to commence any such repair to the extent Tenant fails to give such
notice to Landlord of such fire or other casualty and (iii) Landlord shall not
be required to repair or restore any of Tenant’s Property or any Specialty
Alteration.  From and after the date of such fire or casualty until such repairs
which are required to be performed by Landlord are Substantially Completed, the
Fixed Annual Rent and the Escalation Rent payable pursuant to Article 2 hereof
shall be reduced in the proportion which the area of the part of the Premises
which is not usable by Tenant bears to the total area of the Premises
immediately prior to such casualty.  Landlord shall not be obligated to repair
any damage to, or to replace, any Alterations if Landlord's insurer fails to
make insurance proceeds available to Landlord to cover the cost of repairing
such Alterations (excluding Landlord's deductible) by reason of the failure of
Tenant to have notified Landlord of the completion of such Alterations and the
cost thereof or to have maintained adequate records with respect to such
Alterations.  In the event of a fire or casualty which affects a portion of the
Premises only, Landlord shall use reasonable efforts to minimize interference
with Tenant's use and occupancy of the balance of the Premises in making any
repairs pursuant to this Article 11.  If the Premises (including any
Alterations) are damaged by fire or other casualty, at any time prior to the
completion of the Initial Installation Work if any, then Landlord's obligation
to repair the Premises (and any Alterations) shall be limited to (x) the part of
the Building Systems serving the Premises on the Commencement Date, but not the
distribution portions of such Building Systems located within the Premises, (y)
the floor and ceiling slabs of the Premises, and (z) the exterior walls of the
Premises, all to substantially be the same condition which existed on the
Commencement Date, in each case with any modifications required to comply with
Requirements. Landlord shall not be obligated to restore the Premises as
provided in this Section 11.A. to the extent that this Lease terminates by
reason of such fire or other casualty subject to and in accordance with the
terms of this Article 11.


B.             If (i) the Premises are rendered wholly or substantially
untenantable by fire or other casualty and if Landlord shall decide not to
restore the Premises, or (ii) if the Building shall be so damaged that Landlord
shall decide to demolish it or to not rebuild it (whether or not the premises
have been damaged), then, in either event, Landlord may terminate this Lease by
giving Tenant notice thereof on or prior to the ninetieth (90th) day following
such damage.  If Landlord elects to terminate this Lease as aforesaid, then the
Term shall expire upon a date set by Landlord, but not sooner than the tenth
(10th) day after Landlord gives such notice and Tenant, on such date, shall
vacate and surrender possession of the Premises to Landlord in accordance with
the provisions of Article 12 hereof.


C.            Subject to the terms of this Section 11.C, if the Premises are
substantially damaged by a fire or other casualty that occurs during the period
of twelve (12) months immediately preceding the Fixed Expiration Date, then
either Landlord or Tenant may elect to terminate this Lease by notice given to
the other party within thirty (30) days after such fire or other casualty
occurs.  If either party makes such election, then the Term shall expire on the
tenth (10th) day after the notice of such election is given, and, accordingly,
Tenant, on or prior to such tenth (10th) day, shall vacate the Premises and
surrender the Premises to Landlord in accordance with Article 12 hereof.  For
purposes of this Section 11.C, the term "substantially damaged" shall mean that
in Landlord's reasonable judgment:  (a) a fire or other casualty precludes
Tenant from using more than thirty percent (30%) of the Premises for the conduct
of its business, and (b) Tenant's inability to so use the Premises (or the
applicable portion thereof) is reasonably expected to continue until at least
the earlier to occur of (i) the Fixed Expiration Date, and (ii) the ninetieth
(90th) day after the date that such fire or other casualty occurs.
 
34

--------------------------------------------------------------------------------

D.            Upon the termination of this Lease under this Article 11,  the
Rental shall be apportioned as of the  date of such termination and any prepaid
portion of Fixed Annual Rent and Escalation Rent that relates to the period
after the date that the abatement of Fixed Annual Rent and Escalation Rent as
described in Section 11.A. hereof becomes effective shall be refunded promptly
by Landlord to Tenant less any amounts that may be then be due and payable by
Tenant pursuant to the terms of this Lease, including, without limitation, any
sums due pursuant to Articles 5 and 6 hereof (and Landlord's obligation to make
such refund shall survive the Expiration Date).


E.             Tenant shall have no right to cancel this Lease by virtue of a
fire or other casualty except to the extent specifically set forth herein.  This
Article 11 is intended to constitute an "express agreement to the contrary" for
purposes of Section 227 of the New York Real Property Law.



12.
END OF TERM



Subject to Article 8 hereof, Tenant shall surrender the Premises to Landlord on
the Expiration Date in good order and condition, except for reasonable wear and
tear and damage by fire or other casualty, and Tenant shall remove all of its
property and Alterations.  Tenant agrees that any personal property remaining in
the Premises following the Expiration Date shall for all purposes be deemed
abandoned and Landlord shall be free to dispose of such property, at Tenant's
sole cost and expense, in any manner Landlord deems desirable.  Landlord may
retain or assign any salvage or other residual value of such property.  In
consideration of Landlord’s disposing of such property, Tenant shall reimburse
Landlord or pay to Landlord any cost that Landlord may incur in disposing of
such property within ten (10) days after demand therefor.  Tenant shall
indemnify, defend and save Landlord harmless against all costs, claims, loss or
liability resulting from delay or failure by Tenant in so surrendering the
Premises, including, without limitation, any claims made by any succeeding
tenant arising directly or indirectly from such delay.  If vacant and exclusive
possession of the Premises is not surrendered to Landlord on the Expiration
Date, then Tenant shall pay to Landlord on account of use and occupancy of the
Premises, for each month (or any portion thereof) during which Tenant (or a
Person claiming by, through or under Tenant) holds over in the Premises after
the Expiration Date, an amount equal to one hundred fifty percent (150%) of the
aggregate Rental that was payable under this Lease during the last month of the
Term, except that Tenant shall pay an amount equal to two hundred percent (200%)
of the aggregate Rental that was payable under this Lease during the last month
of the Term for the period commencing on the thirtieth (30th) day of such
holdover period; it being understood and agreed, however, that if Tenant pays
Expenses or Real Estate Taxes on any basis other than a monthly basis, Landlord
shall have the right to calculate the amount of such payments on a monthly basis
for purposes of calculating the aforesaid amounts. The parties recognize and
agree that Landlord expects to perform major renovations and alterations to the
Premises and/or the Building after the Expiration Date and, accordingly, the
damage to Landlord resulting from any failure by Tenant to timely surrender
possession of the Premises as aforesaid will be extremely substantial.  Tenant
therefore agrees that if possession of the Premises is not surrendered to
Landlord on the Expiration Date, in addition to any rights or remedies Landlord
may have hereunder or at law, without in any manner limiting Landlord’s right to
demonstrate and collect any damages suffered by Landlord and arising from
Tenant’s failure to surrender the Premises as provided herein, and in addition
to the sum payable to Landlord described above, Tenant shall pay to Landlord,
any and all damages, consequential, direct or indirect, incurred by Landlord as
a result of Landlord’s inability to commence demolition, construction,
alterations or renovations to the Premises and/or the Building immediately after
the Expiration Date, specifically including, without limitation, (1) increased
fees for engineers, architects, contractors, subcontractors, mechanics, laborers
or expeditors, (2) increased fees for obtaining permits, applications,
certificates, or plans and specifications, (3) increased costs for materials and
equipment as a result of the delay, (4) any loss of rent from subsequent tenants
that derive from Tenant’s failure to timely vacate the Premises or (5) any
penalties payable by Landlord to subsequent tenants that derive from Landlord's
inability to timely deliver the Premises (or any portion thereof) to such
subsequent tenants to the extent such delay arises from, or in connection with,
Tenant's failure to timely vacate the Premises.  Anything in this Lease to the
contrary notwithstanding, the acceptance of any Rental shall not preclude
Landlord from commencing and prosecuting a holdover or summary eviction
proceeding, and the preceding sentence shall be deemed to be an agreement
expressly "providing otherwise" within the meaning of Section 232-c of the Real
Property Law of the State of New York and any successor law of like import. 
Tenant expressly waives, for itself and for any person claiming through or under
the Tenant, any rights which the Tenant or any such Person may have under the
provisions of Section 2201 of the New York Civil Practice Law and Rules and of
any successor law of like import then in force in connection with any holdover
summary proceedings which the Landlord may institute. The obligations set forth
in this Article 12 shall survive the Expiration Date.
 
35

--------------------------------------------------------------------------------

13.
SUBORDINATION AND ESTOPPEL, ETC.



A.           This Lease and Tenant's rights hereunder are and shall be subject
and subordinate to any and all master leases of the Real Property, ground or
underlying leases and subleases and to all mortgages, building loan agreements,
leasehold mortgages, spreader and consolidation agreements and other similar
documents and instruments together with all renewals, modifications, spreaders,
consolidations, replacements, extensions, assignments, and refinancings thereof
and to all advances made or hereafter made thereunder (hereinafter referred to
individually, as a "Superior Interest" and collectively, as "Superior
Interests"), which may now or hereafter affect such leases or subleases or the 
Real Property of which the Premises form a part and to.  This Article shall be
self-operative and no further instrument of subordination shall be necessary. 
In confirmation of such subordination, Tenant shall within ten (10) days after
written request execute any instrument in recordable form that Landlord or the
holder of any Superior Interest may request.  In the event that any ground or
underlying lease is terminated, or any mortgage foreclosed, this Lease shall not
terminate or be terminable by Tenant unless Tenant was specifically named in any
termination or foreclosure judgment or final order for the purposes of
terminating this Lease or the interest of Tenant in the Premises.


B.             Any holder of a Superior Interest may elect that this Lease shall
have priority over such Superior Interest and, upon notification by such holder
of a Superior Interest to Tenant, this Lease shall be deemed to have priority
over such Superior Interest, whether this Lease is dated prior to or subsequent
to the date of such Superior Interest.  In the event that any master lease or
any other ground or underlying lease is terminated as aforesaid, or if the
interests of Landlord under this Lease are transferred by reason of or assigned
in lieu of foreclosure or other proceedings for enforcement of any mortgage, or
if the holder of any mortgage acquires a lease in substitution therefor, or if
the holder of any Superior Interest shall otherwise succeed to Landlord's estate
in this Lease or the Building, or the rights of Landlord under this Lease, then
Tenant will, notwithstanding anything to the contrary in Section 13.A above, at
the option of the lessor under any such master lease or other ground or
underlying lease, the holder of any other Superior Interest or such purchaser,
assignee or lessee, as the case may be, to be exercised in writing, (i) attorn
to it and perform for its benefit all the terms, covenants and conditions of
this Lease on the Tenant's part to be performed with the same force and effect
as if said lessor, mortgagee or such purchaser, assignee or lessee, were the
landlord originally named in this Lease, or (ii) enter into a new lease with
said lessor, mortgagee or such purchaser, assignee or lessee, as landlord, for
the remaining Term and otherwise on the same terms, conditions and rentals as
herein provided.  The foregoing provisions shall inure to the benefit of any
such successor landlord, shall apply notwithstanding that, as a matter of law,
this Lease may terminate upon the termination of any Superior Interest, shall be
self-operative upon any such request and no further instrument shall be required
to give effect to said provisions; provided, however, that upon request of any
such successor landlord, Tenant shall promptly execute and deliver, from time to
time, any instrument in recordable form that any successor landlord may
reasonably request to evidence and confirm the foregoing provisions of this
Section 13.B, in form and content reasonably satisfactory to each such successor
landlord, acknowledging such attornment and setting forth the terms and
conditions of its tenancy.  Upon such attornment, this Lease shall continue in
full force and effect as a direct lease between such successor landlord and
Tenant upon all of the then executory terms of this Lease except that such
successor landlord shall not be: (a) liable for any previous act or omission or
negligence of any prior landlord under this Lease (including, without
limitation, Landlord); (b) subject to any counterclaim, demand, defense,
deficiency, credit or offset which Tenant might have against any prior landlord
under this Lease (including, without limitation, Landlord); (c) bound by any
modification, amendment, cancellation or surrender of this Lease, unless such
modification, cancellation, surrender shall have been approved in writing by the
successor landlord; (d) bound by any payment of Rental made by Tenant to a prior
landlord (including, without limitation, the then defaulting landlord) more than
thirty (30) days in advance of the date such payment is due (other than
Escalation Rent that Tenant pays in advance pursuant to Article 2 hereof) except
to the extent that such successor landlord actually receives payment thereof,
(e) bound by any security deposit, cleaning deposit or other prepaid charge
which Tenant might have paid in advance to any prior landlord under this Lease
(including, without limitation, Landlord), unless such payments have been
received by the successor landlord; or (f) bound by any agreement of any
landlord under this Lease (including, without limitation, Landlord) with respect
to the completion of any improvements affecting the Premises, the Building, the
land or any part thereof or for the payment or reimbursement to Tenant of any
contribution to the cost of the completion of any such improvements.
 
36

--------------------------------------------------------------------------------

C.            If the then current term of any master, ground or other underlying
lease to which this Lease is subordinate shall expire prior to the Fixed
Expiration Date, then, unless (i) the term of such ground or other underlying
lease, as the case may be, shall have been extended, which extension Landlord
may arbitrarily decline to enter into or (ii) the holder of any Superior
Interest shall elect, in writing, to have Tenant attorn to it, the Term shall
expire on the date of the expiration of any master, ground or other underlying
lease to which this Lease is subordinate, notwithstanding the later termination
date herein above set forth.  If any such master, ground or other underlying
lease is renewed or if the holder of any Superior Interest shall elect, in
writing, to have Tenant attorn to it, then the Term shall not expire as herein
above set forth and, Tenant shall attorn to the holder of such Superior Interest
on the terms and conditions set forth in Section 13.B above for attornment.


D.            From time to time, Tenant, on ten (10) days' prior written request
by Landlord, time being of the essence, will deliver to Landlord and the holder
of any Superior Interest a statement in writing (on which any person to whom it
is addressed or certified may rely) certifying that this Lease is unmodified and
is in full force and effect (or if there have been modifications, that the same
is in full force and effect as modified and identifying the modifications) and
the dates to which the Rental has been paid, the amounts of Fixed Annual Rent
and Escalation Rent, stating the Fixed Expiration Date and whether any renewal
option exists (and if so, the terms thereof), stating whether any defense or
counterclaim to the payment of any Rental exists, whether any allowance or work
is due to Tenant from Landlord, stating whether or not the Landlord is in
default in performance of any covenant, agreement or condition contained in this
Lease and, if so, specifying each such default of which Tenant may have
knowledge, stating whether any bankruptcy case has been commenced with respect
to Tenant,  and containing such other information as the holder of any Superior
Interest may request.  Nothing contained herein will be deemed to impair any
right, privilege or option of the holder of any Superior Interest.


E.             If, in connection with obtaining, continuing or renewing
financing or refinancing for the Building, the land and/or any leasehold estate
of Landlord under any master, ground or underlying lease, the lender shall
request reasonable modifications to this Lease as a condition to such financing
or refinancing, Tenant will not unreasonably withhold, condition, delay or defer
its consent thereto, provided that such modifications do not materially and
adversely increase the obligations of Tenant hereunder (except, to the extent
that Tenant may be required to give notices of any defaults by Landlord to such
lender with the granting of such additional time for such curing as may be
required for such lender to get possession of the said building and/or land) or
materially and adversely affect the leasehold interest hereby created or the
rights of Tenant thereunder.


F.             If any act or omission by Landlord shall give Tenant the right,
immediately or after the lapse of time, to cancel or terminate this Lease or to
claim a partial or total eviction, Tenant shall not exercise any such right
until: (i) it shall have given written notice of such act or omission to each
holder of any Superior Interest of which it has written notice, and (ii) a
reasonable period for remedying such act or omission shall have elapsed
following such notice (which reasonable period shall be equal to the period to
which Landlord would be entitled under this Lease to effect such remedy, plus an
additional thirty (30) day period), provided such holder or lessor shall, with
reasonable diligence, give Tenant notice of its intention to remedy such act or
omission and shall commence and continue to act upon such intention.



14.
CONDEMNATION



A.            Subject to the terms of this Article 14, in the event that the
entire Building, Real Property or Premises shall be lawfully condemned or taken
in any manner for any use or purpose, this Lease and the Term and estate hereby
granted shall forthwith cease and terminate as of the date of vesting of title
(hereinafter referred to as the "date of taking").
 
37

--------------------------------------------------------------------------------

B.             If only a part of the Building or the Real Property is so
condemned or taken and not the entire Premises, then (i) except as hereinafter
provided, this Lease shall be and remain unaffected by such condemnation or
taking and the Term shall continue in force and effect, but if a part of the
Premises is included in the part of the Building or Real Property so acquired or
condemned, then, from and after the date of the vesting of title, (x) the Fixed
Annual Rent shall be reduced in the proportion which the area of the part of the
Premises so acquired or condemned bears to the total area of the Premises
immediately prior to such condemnation or taking, (y) Tenant's Tax Share shall
be redetermined based upon the proportion which the rentable area of the
Premises remaining after such acquisition or condemnation bears to the rentable
area of the Building remaining after such condemnation or taking; and (z) the
Tenant's Expense Share shall be redetermined based upon the proportion which the
rentable area of the Premises remaining after such condemnation or taking bears
to the rentable area of the Building (excluding any retail portion thereof)
remaining after such condemnation or taking, (ii) if at least twenty-five
percent (25%) of the rentable area of the Building is affected thereby, then
Landlord may give to Tenant, within sixty (60) days following the date that
Landlord receives notice of vesting of title, a notice of termination of this
Lease; and (iii) if the part of the Building or the Real Property so condemned
or acquired contains more than twenty-five (25%) percent of the rentable area of
Premises immediately prior to such  condemnation or taking, or, if by reason of
such condemnation or taking, Tenant no longer has reasonable means of access to
the Premises as determined by Landlord, in Landlord's reasonable discretion,
then Tenant shall have the right to terminate this Lease by giving notice
thereof to Landlord on or prior the sixtieth (60th) day after Tenant receives
notice of the taking. Landlord shall promptly give Tenant copies of any notice
received from the condemning authority as to vesting.  If Landlord or Tenant
gives any such notice to terminate this Lease, then this Lease and the Term
shall come to an end and expire upon the thirtieth (30th) day after the date
that such notice is given.  If this Lease shall not be terminated as a result of
a partial taking, if any part of the Premises not so taken is damaged, Landlord,
at Landlord's own expense, but subject to the extent of the net proceeds (after
deducting reasonable expenses including attorneys' and appraisers' fees and any
sums payable to the holder of a Superior Interest) of the award, shall perform
the work necessary to restore the damaged portion thereof to substantially the
same condition existing immediately prior to the taking with reasonable
diligence.  Tenant shall be entitled to a proportionate abatement of Fixed
Annual Rent and Escalation Rent for that portion of the Premises which is being
so restored and which is not usable during the period commencing on the date
such damage occurred and ending on the earlier of the date such restoration is
Substantially Complete and the date on which such portion of the Premises is
used by Tenant.


C.             Upon the termination of this Lease and the Term pursuant to the
provisions of Section 14.A or 14.B. hereof, the Fixed Annual Rent and Escalation
Rent shall be apportioned and any prepaid portion of Fixed Annual Rent and
Escalation Rent for any period after such date (less any amounts that may then
remain due and payable pursuant to the terms of this Lease) shall be refunded by
Landlord to Tenant (and the obligation to make such refund shall survive the
Expiration Date).


D.            Subject to Section 14.E. hereof, Landlord shall be entitled to
receive the entire award for any condemnation or taking of all or any part of
the Real Property. Tenant shall have no claim against Landlord or any condemning
authority or entity for, nor shall Tenant make any claim for, the value of any
unexpired portion of Term and Tenant hereby expressly assigns to Landlord all of
its right in and to such award. Nothing contained in this Section 14.D. shall
preclude Tenant from making a separate claim in any condemnation proceedings,
for the then value of any Tenant's fixtures or personal property included in
such taking, and for any moving expenses, provided that such proceedings do not
result in a reduction in Landlord's award.


E.             If the whole or any part of the Premises is acquired or condemned
temporarily during the Term for any use or purpose, then the Term shall not be
reduced or affected in any way and, accordingly, Tenant shall continue to pay in
full all items of Rental payable by Tenant hereunder without reduction or
abatement.  Tenant shall be entitled to receive for itself any award or payments
for such use; provided, however, that if the acquisition or condemnation is for
a period extending beyond the Term, such award or payment shall be apportioned
equitably between Landlord and Tenant.  Tenant, at Tenant’s sole cost and
expense, shall make Alterations (subject to and in accordance with all
applicable provisions of this Lease) to restore the Premises to the condition
existing prior to any such temporary acquisition or condemnation.
 

15.
REQUIREMENTS OF LAW



A.


(i)            Tenant, at Tenant's sole cost and expense, shall comply with all
Requirements (as hereinafter defined) applicable to the Premises, including,
without limitation, (i) Requirements that are applicable to the performance of
Alterations, (ii) Requirements that become applicable by reason of Alterations
having been performed, (iii) Local Law 88 of the City of New York for the year
2009, or a similar or successor local law thereto ("Local Law 88"), (iv)
Requirements applicable to recycling of waste generated or stored by Tenant or
any Person claiming by, through or under Tenant and (iv) Requirements that are
applicable by reason of the specific nature or manner of use of the Premises or
type of business operated  by Tenant (or any other Person claiming by, through
or under Tenant) in the Premises.
 
38

--------------------------------------------------------------------------------

(ii)           The term "Requirements" shall mean, collectively, (i) all present
and future laws, rules, orders, ordinances, regulations, statutes, requirements,
codes and directives and executive orders of all Governmental Authorities, and
of any applicable fire rating bureau, or any other body exercising similar
functions, as the same may be amended from time to time and (ii) all
requirements that the issuer of Landlord's property insurance policy imposes
(including, without limitation, any such requirements that such issuer requires
as the basis for the premium that such issuer charges Landlord for Landlord's
property policy), provided that such requirements that the issuer of Landlord's
property policy imposes are reasonably consistent with the requirements imposed
by reputable insurers of comparable properties in The City of New York.
 
(iii)          The term "Governmental Authority" shall mean the United States of
America, the State of New York, the City of New York, any political subdivision
thereof and any agency, department, commission, board, bureau or instrumentality
of any of the foregoing, or any quasi-governmental authority, now existing or
hereafter created, having jurisdiction over the Real Property or any portion
thereof.
 
(iv)          Landlord may elect to perform, at Tenant’s sole cost and expense,
any work necessary to comply with Requirements as required pursuant to Section
15.A.(i) hereof and Tenant shall reimburse Landlord for the actual out-of-pocket
costs of performing the same within thirty (30) days following receipt of
Landlord's invoice therefor which invoice shall include reasonable supporting
documentation for the charges set forth therein.


B.            Tenant at its expense shall not use the Premises in a manner which
shall increase the rate of fire insurance of Landlord or of any other tenant,
over that in effect prior to this Lease.  If Tenant's use of the Premises
increases the fire insurance rate, Tenant shall reimburse Landlord for all such
increased costs.  That the Premises are being used for the purpose set forth in
Article 1 hereof shall not relieve Tenant from the foregoing duties, obligations
and expenses.


C.             By way of supplementing and not in limitation of the preceding
provisions of this Article 15, if the Building or any portion thereof (i) is now
subject to, or Landlord shall hereafter subject the Building or any portion
thereof to, any easement, covenant or restriction to (a) preserve or regulate
the historical nature or landmark status thereof, (b) designate it as a
historical building, historical site or landmark or (c) incorporate it in any
historical, landmark or other similar district or (ii) is now or hereafter
becomes subject to any Requirement designating it a historical building,
historical site, landmark or incorporating it in any historical, landmark or
other similar district, whereby, in any such case, any Alteration or change in
its physical appearance shall be subject to regulation or approval by any
Governmental Authority or other third party, Tenant shall not take or suffer any
action that would have the effect of violating any such easement, covenant,
restriction or Requirement.



16.
CERTIFICATE OF OCCUPANCY



Tenant will at no time use or occupy the Premises in violation of any
certificate of occupancy issued for or statute governing the use of the
Building.  Nothing contained herein constitutes Landlord's covenant,
representation or warranty that the Premises or any part thereof lawfully may be
used or occupied for any particular purpose or in any particular manner.



17.
POSSESSION



Tenant waives any right to rescind this Lease under Section 223-a of the New
York Real Property Law or any successor statute of similar nature and purpose
then in force and further waives the right to recover any damages which may
result from Landlord’s failure for any reason to deliver possession of the
Premises to Tenant on the Commencement Date. The provisions of this Article are
intended to constitute an "express provision to the contrary" within the meaning
of Section 223-a of the New York Real Property Law. If Tenant takes possession
of the Premises, or otherwise enters therein, for any reason prior to the
Commencement Date with Landlord's prior written approval thereof, all of the
terms, covenants and conditions of this Lease shall be applicable to such
possession or entry (specifically, including without limitation, the provisions
of Article 21 hereof); it being expressly understood that the foregoing shall
not be construed to permit Tenant to access or otherwise take possession of the
Premises prior to the Commencement Date.
 
39

--------------------------------------------------------------------------------

18.
QUIET ENJOYMENT



Landlord covenants that if Tenant pays the Rental when due and payable and
timely performs all of Tenant's other obligations under this Lease, Tenant may
peaceably and quietly enjoy the Premises, subject to the terms, covenants and
conditions of this Lease and to any master lease and other Superior Interests. 
The willful infliction of damage on any property or the intentional interference
with the quiet enjoyment by any other occupant of the Building shall be deemed
to be a conditional limitation of the Term.  Tenant shall not create any
nuisance or other disturbance within the Building.



19.
RIGHT OF ENTRY



A.            Tenant shall provide Landlord, from time to time, with the keys to
the Premises (or with the appropriate means to access the Premises using
Tenant's electronic security systems). Landlord, its employees, designees and/or
its agents shall have the right to enter or pass through the Premises at all
times, by master key, by reasonable lawful force or otherwise, (a) to examine
the same, (b) to exhibit the Premises to prospective purchasers, tenants,
investors, mortgagees, and/or the holders of any Superior Interest, (c) to make
such repairs, installations, improvements, alterations or additions to the
Building (whether or not the work to be performed is within the Premises or for
its benefit) or the Premises, as may be required by Requirements or as Landlord
may deem necessary or, for any reason, desirable, (d) to perform any work
permitted or expressly required by the terms of this Lease, (e) to take back an
insubstantial portion of the Premises as may be reasonably required for such
repairs, installations, improvements, alterations or additions, (f) to gain
access to Reserved Areas  and/or (g) to take into and store within and upon the
Premises all material that may be used in connection with any such repair,
installation, improvement, alteration or addition work.  Such entry, storage,
work or taking back of a portion of the Premises in connection with any of the
purposes set forth herein shall not constitute an eviction (whether actual or
constructive) of Tenant, in whole or in part, or breach of the covenant of quiet
enjoyment, shall not be grounds for any abatement of rent, and shall not impose
any liability on Landlord to Tenant by reason of inconvenience or injury to
Tenant's business or to the Premises. Notwithstanding the foregoing to the
contrary, Landlord will repair the Premises to the extent that the necessity for
such repair derives from Landlord's access to the Premises as contemplated in
this Article 19. Subject to Section 42.G. hereof, Landlord will remain liable to
Tenant for personal injury or property damage that derives from Landlord's
negligence or willful misconduct in connection with any entry upon the Premises.
Tenant shall permit Landlord to erect and maintain pipes, ducts and conduits in
and through the Premises.  Landlord shall have the right at any time, without
the same constituting an actual or constructive eviction, and without incurring
any liability to Tenant, to change the arrangement and/or location of entrances
or passageways, windows, corridors, elevators, stairs, toilets, or other public
parts of the Building, and/or to change the name or number by which the Building
is known.  The Premises shall not include (i) the exterior walls of the
Building, (ii) the demising walls of the Premises (except for the interior face
thereof), (iii) set-backs, balconies, terraces and roofs that are adjacent to
the Premises, (iv) the windows and the portions of all window sills outside
same, and (v) space that is now or hereafter used for Building systems or other
purposes associated with the operation, repair, management or maintenance of the
Real Property, including, without limitation, shafts, stacks, stairways, chutes,
pipes, conduits, ducts, fan rooms, mechanical rooms (except for mechanical rooms
that exclusively serve the Premises), plumbing facilities, service closets and
areas above any hung ceiling, and Landlord hereby reserves all rights to such
parts of the Building (the areas described in clauses (iii) and (v) above
together with any mechanical rooms that exclusively serve the Premises being
collectively referred to herein as the "Reserved Areas").


B.             Without further consent by Tenant, except as set forth in the
proviso at the end of this sentence, Landlord, its managing agent or Landlord’s
designee may, after reasonable written or oral notice, at reasonable times,
enter the Premises (whether prior or subsequent to the Commencement Date) to
take photographs of the interior thereof (which may also include either or both
of Tenant’s name and logo) for use in print and electronic marketing materials
for any one or more of the Building, Landlord, Landlord’s managing agent or any
affiliate thereof, provided, however that Landlord may use Tenant’s name in such
photographs only with Tenant’s prior written consent, which consent Tenant may
not unreasonably withhold, condition or delay. Notwithstanding the foregoing, no
such material shall contain the image or likeness of any individual without
first obtaining such individual’s consent thereto.  Tenant represents and
warrants that the use of such photographs will not violate any copyright or
trademark rights of any person with respect to the design, furnishing, layout or
construction of the Premises.
 
40

--------------------------------------------------------------------------------

20.
VAULT SPACE



Anything contained in any plan or blueprint to the contrary notwithstanding, no
vault or other space not within the Building property line is demised
hereunder.  Any use of such space by Tenant shall be deemed to be pursuant to a
license, revocable at will by Landlord, without diminution of the Rental payable
hereunder.  If Tenant shall use such vault space, any fees, taxes or charges
made by any Governmental Authority for such space shall be paid by Tenant.



21.
INDEMNITY



The term "Landlord Parties" shall mean collectively, Landlord, Landlord's
managing agent, each holder of a Superior Interest and each of their respective
partners, members, managers, officers, directors, employees, principals,
trustees and agents. The term "Landlord Party" shall mean any of the foregoing
individually. To the fullest extent of the law, Tenant shall indemnify, defend
and hold the Landlord Parties harmless from and against any and all claims,
demands, liability, losses, damages, costs and expenses (including, without
limitation, reasonable attorneys’ fees and disbursements) arising from or in
connection with: (a) any breach or default by Tenant in the full and prompt
payment and performance of Tenant’s obligations hereunder; (b) the use or
occupancy or manner of use or occupancy of the Premises by Tenant or any person
claiming under or through Tenant; (c) any act, omission or negligence of Tenant
or any of its subtenants, assignees or licensees or its or their partners,
principals, directors, officers, agents, invitees, employees, guests, customers
or contractors (of any tier); (d) any accident, injury or damage occurring in or
about the Premises; (e) the performance by Tenant (or any Person on behalf of
Tenant, or any Person claiming by, through, or under, Tenant, including, without
limitation, any Person engaged by or on behalf of Tenant) of any Alteration in,
to or about the Premises, including, without limitation, the failure of Tenant
or any such Person to obtain any permit, authorization or license or failure to
pay in full any contractor, subcontractor or materialmen performing such
Alteration; (f) a misrepresentation made by Tenant hereunder (including, without
limitation, a misrepresentation of Tenant under Article 40 hereof);and (g) any
mechanics lien filed, claimed or asserted in connection with any Alteration or
any other work, labor, services or materials done for or supplied to, or claimed
to have been done for or supplied to Tenant, or any Person claiming through or
under Tenant.  Tenant shall not be required to indemnify the Landlord Parties,
and hold the Landlord Parties harmless, in either case as aforesaid, to the
extent that it is finally determined that the negligence or willful misconduct
of a Landlord Party contributed to the loss or damage sustained by the Person
making the claim against Landlord.  If any claim, action or proceeding is
brought against any of the Landlord Parties for a matter covered by this
indemnity, Tenant, upon notice from the indemnified person or entity, shall
defend such claim, action or proceeding with counsel reasonably satisfactory to
Landlord and the indemnified person or entity.  The parties intend that the
Landlord Parties (other than Landlord) shall be third-party beneficiaries of
this Section 21.A. The provisions of this Article 21 shall survive the
Expiration Date.



22.
INABILITY TO PERFORM; LIMITATION OF LIABILITY



A.            Subject to Articles 11 and 14 hereof, this Lease and the
obligation of Tenant to pay Rental hereunder and to perform all of Tenant's
other covenants shall not be affected, impaired or excused, and Landlord shall
not have any liability to Tenant, to the extent that Landlord is unable to
perform Landlord's covenants under this Lease by reason of any cause beyond
Landlord's control, including without limitation (i) strikes, (ii) labor
troubles, (iii) governmental pre-emption in connection with a national
emergency, (iv) any Requirement, (v) conditions of supply or demand, (vi)
conditions affected by, or actions (including without limitation any evacuation
or closure of the Building) taken by Landlord or others reasonably intended to
assure the health, security or safety of the Building or any person in response
to, war, any act of terrorism or violence (even if not directed at the Building
or any occupant thereof), or other national, state or municipal emergency
(whether or not officially proclaimed by any Governmental Authority), (vii) the
occurrence of an act of God, or (vii) unavailability of power or any disruption
of electrical or any other utility service (such events collectively,
"Unavoidable Delays"); provided, however, that Landlord shall not have the right
to claim under this Section 22.A. that Landlord's failure to have funds
available to make a payment of money constitutes an excuse for Landlord's
performance of an obligation of Landlord hereunder.
 
41

--------------------------------------------------------------------------------

B.             Landlord shall have the right, without incurring any liability to
Tenant, to stop any service because of accident or emergency, or for repairs,
alterations or improvements, necessary or desirable in the judgment of Landlord
to the Building or the Premises, until such repairs, alterations or improvements
shall have been completed.


C.             The Landlord Parties (other than Landlord) shall not be liable
for the performance of Landlord's obligations under this Lease.  Tenant shall
look solely to Landlord to enforce Landlord's obligations hereunder. The
liability of Landlord for Landlord's obligations under this Lease shall be
limited to Landlord's interest in the Real Property and the proceeds thereof
(including, without limitation, proceeds of a sale or refinancing of Landlord's
interest in the Real Property, casualty insurance proceeds, and condemnation
awards).  Tenant shall not look to any property or assets of Landlord (other
than Landlord’s interest in the Real Property and such proceeds thereof) in
seeking either to enforce Landlord's obligations under this Lease or to satisfy
a judgment for Landlord's failure to perform such obligations.


D.            The Landlord Parties (other than Landlord) shall not be liable to
Tenant for any loss or damage to person, property or business. Landlord shall
not be liable to Tenant for any loss or damage to person, property or business,
unless due to the negligence or willful misconduct of Landlord (it being
understood and agreed that the provisions of Section 42.G. hereof shall apply
with respect to any such liability).  The Landlord Parties shall not be liable
for any damage to property of Tenant or of others entrusted to employees of the
Building nor for the loss of or damage to any property of Tenant by theft or
otherwise.



23.
CONDITION OF PREMISES



Tenant expressly acknowledges that it has inspected the Premises and is fully
familiar with the physical condition thereof.  Subject to Article 10 hereof, (a)
Tenant shall accept possession of the Premises in the condition that exists on
the Commencement Date "as is," and (b) Landlord shall have no obligation to
perform any work or make any installations in order to prepare the Building or
the Premises for Tenant's occupancy.  Tenant acknowledges that except as
expressly set forth herein, Landlord has made no representations or promises
with respect to the Building, the Real Property or the Premises.



24.
CLEANING



A.            Subject to the terms of this Lease, Landlord shall cause the
Premises to be cleaned on Business Days in accordance with cleaning
specifications (set forth on Exhibit "C" annexed hereto and made part hereof),
provided they are kept in order by Tenant.  Landlord, its cleaning contractor
and their employees shall have after-hours access to the Premises and the use of
Tenant's light, power and water in the Premises as may be reasonably required
for the purpose of cleaning the Premises.  Tenant shall pay to Landlord, as
Additional Rent, the reasonable costs incurred by Landlord in removing from the
Building any of Tenant's refuse and rubbish to the extent exceeding the amount
of refuse and rubbish usually generated by a tenant that uses the Premises for
ordinary office purposes.


B.             Tenant acknowledges that it has been advised that the cleaning
contractor for the Building may be a subdivision or affiliate of Landlord. 
Tenant agrees to employ said contractor, or such other contractor as Landlord
may from time to time designate, for any additional cleaning services such as
waxing, polishing and other maintenance cleaning, rubbish removal and similar
work in or to the Premises and/or Tenant's furniture, fixtures and equipment,
provided that the prices charged by said contractor are reasonably competitive
with the prices charged by other contractors of comparable skill and experience
operating within the vicinity of the Building for comparable work.  Tenant
agrees that under no circumstance shall it employ any other cleaning and
maintenance contractor, nor any individual, firm or organization for such
purposes other than Landlord’s contractor without Landlord's prior written
consent, which may be withheld for any reason.


C.             Tenant, at Tenant's expense, shall exterminate the Premises
against infestation by insects and vermin, regularly, and whenever there is
evidence of infestation, in both cases, in a manner reasonably acceptable to
Landlord.  Tenant shall engage Landlord's designated contractor to perform such
extermination services, provided that the prices charged by said contractor are
reasonably competitive with the prices charged by other contractors of
comparable skill and experience operating within the vicinity of the Building
for comparable work.
 
42

--------------------------------------------------------------------------------

D.            In each instance where Tenant is obligated to engage Landlord's
designated contractor for a particular service, as contemplated in this Article
24, if Landlord and Tenant cannot agree on whether the prices being charged by
the applicable contractor designated by Landlord are reasonably competitive to
those charged by such other contractors, Landlord or Tenant may submit such
dispute to a Streamlined Arbitration Proceeding (as hereinafter defined)
pursuant to Article 41 hereof.  While such dispute is pending resolution and as
a condition to its initiation and the maintenance thereof, Tenant shall pay the
charges billed by Landlord or its designated contractor, as the case may be; it
being understood and agreed, that following resolution of any such dispute, such
charges shall be adjusted as determined in such Streamlined Arbitration
Proceeding.



25.
JURY WAIVER, DAMAGES



THE PARTIES HERETO HEREBY WAIVE TO THE FULLEST EXTENT PERMITTED BY REQUIREMENTS,
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF
SUCH PARTIES AGAINST THE OTHER WITH RESPECT TO ANY MATTER WHATSOEVER ARISING OUT
OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND
TENANT, TENANT'S USE OR OCCUPANCY OF THE PREMISES, OR FOR THE ENFORCEMENT OF ANY
REMEDY, WHETHER PURSUANT TO STATUTE, IN CONTRACT OR TORT, AND IRRESPECTIVE OF
THE NATURE OR BASIS OF THE CLAIM INCLUDING BREACH OF AN OBLIGATION TO MAKE ANY
PAYMENT, FRAUD, DECEIT, MISREPRESENTATION OF FACT, FAILURE TO PERFORM ANY ACT,
NEGLIGENCE, MISCONDUCT OF ANY NATURE OR VIOLATION OF STATUTE, RULE, REGULATION
OR ORDINANCE.  IF LANDLORD COMMENCES AGAINST TENANT ANY SUMMARY PROCEEDING OR
OTHER ACTION TO RECOVER POSSESSION OF THE PREMISES OR TO RECOVER ANY RENT,
TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF WHATEVER NATURE OR DESCRIPTION IN
ANY SUCH PROCEEDING OR ACTION (EXCEPT TO THE EXTENT THAT APPLICABLE LAW
PRECLUDES TENANT FROM ASSERTING SUCH COUNTERCLAIM IN ANOTHER PROCEEDING), AND
SHALL NOT SEEK TO CONSOLIDATE SUCH PROCEEDING WITH ANY OTHER ACTION WHICH MAY
HAVE BEEN OR WILL BE BROUGHT IN ANY OTHER COURT BY TENANT. TENANT HEREBY WAIVES
ANY AND ALL CLAIMS AGAINST LANDLORD FOR LANDLORD'S UNREASONABLY WITHHOLDING,
UNREASONABLY CONDITIONING OR UNREASONABLY DELAYING ANY CONSENT OR APPROVAL
REQUESTED BY TENANT IN CASES WHERE LANDLORD EXPRESSLY AGREED HEREIN NOT TO
UNREASONABLY WITHHOLD, UNREASONABLY CONDITION OR UNREASONABLY DELAY SUCH CONSENT
OR APPROVAL; IT BEING UNDERSTOOD AND AGREED THAT TENANT’S SOLE REMEDY THEREFOR
BEING AN ACTION OR PROCEEDING FOR SPECIFIC PERFORMANCE, INJUNCTION OR
DECLARATORY JUDGMENT. LANDLORD SHALL HAVE NO LIABILITY FOR ANY CONSEQUENTIAL,
INDIRECT OR PUNITIVE DAMAGES THAT ARE SUFFERED BY TENANT OR ANY PERSON CLAIMING
BY, THROUGH OR UNDER TENANT.



26.
NO WAIVER, CONSTRUCTIVE EVICTION, SURVIVAL OF OBLIGATIONS, ETC.



A.            No act or omission of Landlord or its agents (including, without
limitation, the exercise of the rights set forth in Section 22.B. hereof) shall
constitute an actual or constructive eviction, in whole or in part, or entitle
Tenant to any compensation or to any abatement or diminution of the Rental, or
relieve Tenant from any of Tenant's obligations under this Lease, or impose any
liability upon Landlord or any of the Landlord Parties by reason of
inconvenience or annoyance to Tenant, or injury to or interruption of Tenant's
business, or otherwise.  If a court of competent jurisdiction shall determine
that the provisions of the preceding sentence shall not be enforceable, it is
conclusively presumed that Tenant shall have reasonable access to the Premises
notwithstanding the temporary suspension of elevator service to any floor on
which the Premises are located if access thereto can be obtained by walking no
more than two (2) flights up or down to the affected floor.  No act or omission
of Landlord or its agents shall constitute acceptance of a surrender of the
Premises, except a writing signed by Landlord.  The delivery of keys to Landlord
or its agents shall not constitute a termination of this Lease or a surrender of
the Premises.  Acceptance by Landlord of less than the Rental herein provided
shall at Landlord's option be deemed on account of earliest Rental remaining
unpaid.  No endorsement on any check, or letter accompanying rent, shall be
deemed an accord and satisfaction, and such check may be cashed without
prejudice to Landlord.  No waiver of any provision of this Lease shall be
effective, unless such waiver be in writing signed by Landlord.  FOR THE
AVOIDANCE OF DOUBT, NO COURSE OF CONDUCT (FOR HOWEVER LONG IT MAY HAVE
CONTINUED) THAT MAY HAVE DEVIATED FROM THE EXPRESS TERMS OF THIS LEASE OR CHANGE
IN THE COURSE OF CONDUCT (HOWEVER LONG THE PREVIOUS COURSE OF CONDUCT MAY HAVE
CONTINUED) OF LANDLORD (SUCH AS THE ACCEPTANCE OF LATE PAYMENT OF RENT WITHOUT
COMPELLING PAYMENT OF A LATE CHARGE OR INSTITUTING ANY LEGAL PROCEEDING) SHALL
BE DEEMED TO BE A WAIVER OR AMENDMENT OF ANY TERM OF THIS LEASE AND SHALL BE
CONSTRUED SOLELY AS A TEMPORARY AND NON-BINDING ACCOMMODATION OF TENANT AT
TENANT’S REQUEST AND MADE WITHOUT PREJUDICE TO LANDLORD’S RIGHTS AND REMEDIES. 
This Lease contains the entire agreement between the parties, and no
modification thereof shall be binding unless in writing and signed by the party
concerned.
 
43

--------------------------------------------------------------------------------

B.             Tenant shall comply with the rules and regulations set forth in
the Rider attached hereto and made a part hereof, and any reasonable
modifications thereof or additions thereto.  Landlord shall not be liable to
Tenant for the violation of such rules and regulations by any other tenant. 
Landlord shall not enforce any rule or regulation against Tenant in a
discriminatory manner.


C.             Failure of Landlord to enforce any provision of this Lease, or
any rule or regulation, shall not be construed as the waiver of any subsequent
violation of a provision of this Lease, or any rule or regulation.  This Lease
shall not be affected by nor shall Landlord in any way be liable for the
closing, darkening or bricking up of windows in the Premises or the relocation
or alteration of any corridor to the Premises, for any reason, including as the
result of construction on any property of which the Premises are not a part or
by Landlord's own acts.  No easement for light and air is conveyed by this
Lease.


D.            Landlord’s and Tenant’s obligation to make any and all adjustments
and payments required by this Lease, including, without limitation, the
adjustments and payments referred to in Articles 2 and 3 hereof, shall survive
any expiration, termination or cancellation of this Lease, except as otherwise
expressly provided by written agreement between Landlord and Tenant.


E.             Any delay or failure of Landlord in billing or tendering any
invoice or statement provided for in any provision of this Lease for all or any
portion of any amount payable pursuant to this Lease (whether denominated
Additional Rent or otherwise), including, without limitation, any provision of
Article 2 or Article 3 hereof (including, without limitation, any statement,
invoice, bill, or notice of cost of living adjustment, operating expense
escalation, tax escalation, or fuel and/or rate adjustment), shall not
constitute a waiver of or in any way impair (i) Landlord’s right to bill Tenant
at any subsequent time (during or subsequent to the Term), retroactively for the
entire amount so unbilled (which previously unbilled amount shall be payable
within thirty (30) days after demand therefor), and to collect any such amount
or (ii) Tenant’s continuing obligation to pay the same hereunder, which
obligation shall survive the Expiration Date.



27.
OCCUPANCY AND USE BY TENANT; SIGNAGE



A.            Tenant shall not obstruct or permit the obstruction of the light,
halls, areas, roof, stairway or entrances to the Building.


B.


(i)            Except as otherwise expressly permitted herein, Tenant will not
affix, erect or inscribe any signage, lettering, projections, awnings, signals
or advertisements or notices of any kind to any part of the Premises, including
the inside or outside of the windows or doors thereof, or the Building or any
portion thereof; it being understood and agreed that Tenant shall not have the
right to use any window in the Premises for any sign or other display that is
designed principally for advertising or promotion.
 
(ii)           Tenant will not paint the outside of the doors thereof or the
inside or outside of the windows thereof.  Any signage, lettering, projections,
awnings, signals, advertisements, or notices which shall be exhibited,
inscribed, painted or affixed by or on behalf of Tenant in violation of the
provisions of this Section 27.B may be removed by Landlord and the cost of any
such removal shall be paid by Tenant as Additional Rent.
 
44

--------------------------------------------------------------------------------

(iii)          Following Tenant's request therefor (which request may only be
made one time and may only be made during the first sixty (60) days of the
Term), Landlord, at Tenant's sole cost and expense, shall install Building
standard signage containing Tenant's name only (the "Entry Door Signage"), on or
affixed to the entry doors to the Premises.  Tenant shall reimburse Landlord for
Landlord's actual out-of-pocket costs incurred in connection therewith within
thirty (30) days following receipt of Landlord's invoice therefor.  Upon
installation of any Entry Door Signage, such signage shall not be removed,
changed or otherwise modified in any way without Landlord’s prior written
approval and the removal, change or modification of the Entry Door Signage or
any lettering contained therein shall be performed solely by Landlord, at
Tenant’s sole cost and expense.  Notwithstanding the foregoing to the contrary,
if the Building standard signage program for the Building or the floor on which
the Premises is located changes during the Term from the Building standard
signage program in effect and applicable thereto on the date hereof, Landlord
reserves the right, at Landlord's own cost and expense, to remove the existing
Entry Door Signage and replace the same with the signage containing Tenant's
name only which replacement signage shall conform to the then current Building
standard signage program in effect for the Building or the floor on which the
Premises is located.  Entry Door Signage shall constitute an Alteration for all
purposes of this Lease.


C.


(i)            If Tenant shall install a wireless intranet, Internet,
communications network or "Wi-Fi" (or other iteration thereof) capability (any
of the foregoing being hereinafter referred to as a "Network") within the
Premises, such Network shall be for the use by and only by Tenant and its
employees subject to the terms hereof.  No antennas shall be installed on any
roof or setback of the Building or anywhere else on the exterior of the Building
in connection with the Network or otherwise.
 
(ii)           Tenant shall not solicit, suffer, or permit other tenants or
occupants of the Building to use the Network or any other communications
service, including, without limitation, any wired or wireless Internet service
that passes through, is transmitted through, or emanates from the Premises.
 
(iii)          Tenant agrees that Tenant’s communications equipment and the
communications equipment of Tenant’s service providers and contractors retained
to service the Premises including, without limitation, any switches, or other
equipment (collectively, "Tenant’s Communications Equipment") shall be of a type
and, if applicable, a frequency, that will not cause radio frequency,
electromagnetic, or other interference to any other party or any equipment of
any other party including, without limitation, Landlord, other tenants, or
occupants of the Building or any other party, in violation of FCC specifications
concerning radio frequency interference (hereinafter referred to as "RFI").  In
the event that Tenant’s Communications Equipment causes or is believed to cause
any such prohibited RFI, upon receipt of notice from Landlord of such
interference, Tenant will take all steps necessary to correct and eliminate the
interference.  If the prohibited RFI is not eliminated within twenty-four (24)
hours (or a shorter period if Landlord believes a shorter period to be
appropriate) then, upon request from Landlord, Tenant shall shut down Tenant’s
Communications Equipment pending resolution of the interference, with the
exception of intermittent testing upon prior notice to and with the approval of
Landlord.  No Network, or Tenant’s Communication Equipment may be installed in
any lobby, corridor, building common area or any other area not within the
exclusive control of Tenant.
 
(iv)          Tenant acknowledges that Landlord has granted and/or may grant
lease rights, licenses, and other rights to various other tenants and occupants
of the Building and to telecommunications service providers.



28.
NOTICES



A.            Except as otherwise expressly provided in this Lease, any bills,
statements, consents, notices, demands, requests or other communications that a
party desires or is required to give to the other party under this Lease shall
(1) be in writing, (2) be deemed sufficiently given if (a) delivered by hand
(against a signed receipt), (b) sent by registered or certified mail (return
receipt requested), or (c) sent by a nationally-recognized overnight courier
(with verification of delivery), and (3) be addressed in each case:
 
45

--------------------------------------------------------------------------------

If to Tenant prior to the
 
Commencement Date:
Rocket Pharmaceuticals, Inc.
 
The Alexandria Center for Life Science
 
430 East 29th Street, Suite 1040
 
New York, New York 10016
   
If to Tenant on or after the
 
Commencement Date:
Rocket Pharmaceuticals, Inc.
 
The Empire State Building
 
350 5th Avenue, Suite 7530
 
New York, New York 10118, or
   
If to Landlord:
ESRT Empire State Buildnig
 
c/o ESRT Management, L.L.C.
 
The Empire State Building
 
350 5th Avenue, Concourse Suite 100
 
Attn:  Property Manager
     
and
     
Empire State Realty Trust, Inc.
 
111 West 33rd Street
 
New York, New York 10120
 
Attn:  Lease Administration Department



with copies of any default notice only to: 
     
Empire State Realty Trust, Inc.
 
111 West 33rd Street
 
New York, New York 10120
 
Attn:  Legal- Leasing
     
with a copy of any Alterations Notice also to:
     
ESRT Empire State Building, L.L.C.
 
c/o ESRT Management, L.L.C.
 
The Empire State Building
 
350 Fifth Avenue, Concourse Suite 100
 
New York, New York 10118
 
Attn:  Project Manager
      and      
via electronic mail to Landlord with a request for a "Read Receipt", sent to the
attention of Mr. Patrick Philbin, at PPhilbin@empirestaterealtytrust.com; it
being understood and agreed that the copy of the plans included with such
electronic transmission of the Alterations Notice must be legible both
electronically and when printed,

 
46

--------------------------------------------------------------------------------

or to such other address or addresses as Landlord or Tenant may designate from
time to time on at least ten (10) Business Days of advance notice given to the
other in accordance with the provisions of this Article 28. Any such bill,
statement, demand, notice, request or other communication shall be deemed to
have been rendered or given (x) on the date that it is hand delivered, as
aforesaid, or (y) three (3) days after being sent by registered or certified
mail or (z) one (1) Business Day after being sent by nationally recognized
overnight courier.  Notwithstanding anything to the contrary contained herein,
an Alterations Notice shall be deemed given on the later to occur of (i) the
applicable date specified in the immediately preceding sentence and (y) the date
on which Tenant receives a "Read Receipt" on Tenant's electronic transmission
thereof.  TENANT HEREBY EXPRESSLY WAIVES THE BENEFITS OF ANY LAW, STATUTE OR
OTHER LEGAL AUTHORITY REQUIRING A PERIOD OF TIME (SUCH AS 5 DAYS) TO BE ADDED TO
THE TIME REQUIRED HEREIN TO BE GIVEN FOR NOTICES.


B.             Notwithstanding the foregoing, (i) all bills, statements,
notices, demands, requests and other communications from Landlord to Tenant
pursuant to Article 2 or Article 3 and any notices changing any of the addresses
set forth herein, may be given, at Landlord’s option, by regular first class
United States mail or via electronic mail sent to the party to whom Landlord's
representative was so instructed to send such bills, statements, notices,
demands, requests and other communications and (ii) bills and statements issued
by Landlord and/or Landlord's agents or representatives, may be sent in the
manner specified herein without copies to any other party. Tenant acknowledges
and agrees that if any notices of default or demands for the payment of Rental
or performance of any other obligations hereunder that are sent to the
address(es) set forth herein are returned as undeliverable, then such notices
and demands may thereafter be sent or delivered to the Premises and,
notwithstanding that Tenant may have another office or place of business (of
which Landlord may have knowledge) or may have vacated the Premises, delivery of
any such notice or demand or delivery of service of process to the Premises
shall be sufficient for all purposes (including, without limitation, obtaining
jurisdiction over and entry of judgement against Tenant) in any action or
proceeding.


C.             Landlord hereby authorizes and appoints as Landlord’s agents, the
then current property manager, the then current managing agent of the Building,
if any, and any attorney retained by Landlord at any time, jointly and 
severally, to act on Landlord’s behalf to make demands on and give notices to
Tenant hereunder, including without limitation, (i) demands for payment of
Rental, performance of any obligation, or curing of any default, (ii) notices of
Default or notices of termination of this Lease, and (iii) all other notices
that may be required by Requirements or this Lease in connection with or as a
predicate to any action or proceeding whether for rent, possession of the
Premises or enforcement of any other right or remedy.  Tenant acknowledges and
agrees that (x) such managing agent and attorney, either together or
individually, are authorized to give such notices and (y) Tenant shall not (and
hereby waives the right to) contest such authorization on the grounds that any
such notice was not given by Landlord or raise any defense to any action or
proceeding predicated on any allegation of lack of such authorization. No notice
given by such agent or attorney shall be required to state or evidence the
authority for giving the same, and it shall be conclusively presumed that any
notice from any such managing agent or attorney was properly authorized.


D.             This Article 28 has been specifically negotiated between the
parties hereto.



29.
WATER



Tenant shall not use water other than for ordinary drinking, cleaning, and
pantry uses. If Tenant uses water for any purpose in addition to ordinary
drinking, cleaning, or pantry purposes, then Landlord may install a water meter
at Tenant’s expense and thereby measure Tenant’s water consumption for all such
additional purposes.  Tenant shall pay Landlord for the cost of the meter and
the cost of the installation thereof and through the duration of Tenant’s
occupancy Tenant shall keep said meter and equipment in good working order and
repair at Tenant’s own cost and expense.  Tenant shall pay Landlord for water
consumed as shown on said meter, as additional rent, calculated at the cost
imposed on Landlord by the public utility.  Tenant shall make such payment to
Landlord not later than the tenth (10th) day after the date that Landlord gives
Tenant an invoice therefor.  Tenant shall pay the sewer rent, charge or any
other tax, rent, levy or charge which now or hereafter is imposed in connection
with any such metered consumption.
 
47

--------------------------------------------------------------------------------

30.
SPRINKLER SYSTEM



If there shall be a sprinkler system in the Premises for any period during the
Term, if such sprinkler system is damaged by any act or omission of Tenant or
its agents, employees, licensees or visitors, Tenant shall restore the system to
good working condition at its own expense.  Supplementing Article 15 and not in
lieu thereof, if the New York Board of Fire Underwriters, the New York Fire
Insurance Exchange, the Insurance Services Office, any successor to any of them,
any other organization hereafter performing any function of any of them or any
Governmental Authority requires the installation or any alteration or other
modification to a sprinkler system (including any alteration or modification
necessary to obtain the full allowance for a sprinkler system in the fire
insurance rate of Landlord) by reason of Tenant's occupancy or use of the
Premises or any Alterations therein, or for any other reason, Tenant shall make
such installation or alteration or other modification promptly and in accordance
with the provisions of Article 8 hereof, and at its own expense. Landlord may
elect to perform, at Tenant’s sole cost and expense, any work necessary to
comply with this Article 30 and Tenant shall reimburse Landlord for the actual
out-of-pocket costs of performing the same within thirty (30) days following
receipt of Landlord's invoice therefor which invoice shall include reasonable
supporting documentation for the charges set forth therein.



31.
HEAT AND AIR-CONDITIONING.



A.            Landlord shall furnish heat to the Premises during Business Hours
(as hereinafter defined) during the cold season in each year.


B.             During the Term, Tenant may use any air conditioning equipment
and appurtenances located in and/or servicing the Premises (hereinafter referred
to collectively as the "A/C Equipment"), for normal office usage during the
Business Hours during the cooling season for each year. Subject to Article 10
hereof, Landlord shall, at Tenant's cost and expense, inspect, maintain, repair
and replace as necessary, the A/C Equipment and Tenant shall reimburse Landlord,
as Additional Rent, for all of Landlord's out-of-pocket costs incurred in
connection therewith within thirty (30) days following receipt of Landlord's
invoice therefor; it being understood that the costs incurred by Landlord to
inspect, maintain, repair and/or replace the A/C Equipment shall be reasonably
competitive in the market for comparable work. The A/C Equipment is and shall
remain the property of Landlord.  In no event shall Tenant have any right to
remove the A/C Equipment. Tenant shall not abuse the A/C Equipment and shall
operate the A/C Equipment only in accordance with the operating instructions
that may accompany such equipment and the design and performance specifications
therefor; it being understood and agreed that upon the Expiration Date, the A/C
Equipment (including all material components thereof) must be in good working
order and to the extent the A/C Equipment (or any material component thereof) is
not in good working order Tenant shall reimburse Landlord upon demand for any
and all costs incurred by Landlord to repair or replace the same following the
Expiration Date and this obligation shall survive the Expiration Date.  Tenant
shall not install any supplemental or additional air conditioning units of any
kind in the Premises; it being expressly understood and agreed that Landlord
shall have no obligation to maintain, repair or replace any supplemental systems
(regardless of whether such supplemental systems are located in the Premises on
the Commencement Date).  Notwithstanding the preceding provisions of this
paragraph, if air-conditioning is provided to the Premises by means of a central
system or package or other units that also provide air-conditioning to any
portion of the Building other than the Premises, Landlord shall maintain,
repair, and replace the same as hereinabove provided, but the charges for such
services shall be prorated among all tenants who are the recipients of such
services based upon the ratio of rentable square feet leased to each recipient
of such service and the aggregate rentable square feet serviced by such A/C
Equipment.


C.             In no event shall Landlord be required to furnish heat,
air-conditioning or ventilation at times other than Business Hours during the
cold and cooling seasons, respectively (such other times, "Overtime
Periods"). Notwithstanding the foregoing, upon Tenant's request, Landlord shall
provide HVAC services to the Premises during Overtime Periods at Landlord’s then
existing schedule of rates for such services during Overtime Periods for tenants
in the Building, provided that Tenant shall give notice to Landlord requesting
such services not later than 2:00 P.M. on the Business Day immediately preceding
the day on which Tenant requires HVAC during Overtime Periods.
 
48

--------------------------------------------------------------------------------

32.
LETTER OF CREDIT



A.            Simultaneously with Tenant's execution hereof, Tenant shall
deliver to Landlord an unconditional, irrevocable Letter of Credit (the "Letter
of Credit") that (i) is in the amount of Nine Hundred Thirty-Five Thousand Seven
Hundred Sixty and 00/100 Dollars ($935,760.00), (ii) is in a form that is
reasonably acceptable to Landlord, (iii) is issued for an initial term of not
less than one (1) year and automatically renews for periods of not less than one
(1) year unless the issuer thereof otherwise advises Landlord on or prior to the
forty-fifth (45th) day before the applicable expiration date, (iv) allows
Landlord the right to draw thereon in part from time to time or in full, (v) 
names Landlord as the beneficiary thereof and is issued from the account of
Tenant, (vi) is transferable by Landlord without cost (with any and all fees
associated therewith being for the account of Tenant and the effectiveness of
such transfer shall not be conditioned upon the payment of such fees), and (vii)
is issued by, or drawn on, a bank that  (a) is insured by the Federal Deposit
Insurance Corporation (b) has either a Standard & Poor's long term rating of at
least "AA-"  or a Moody's long term rating of at least "Aa3" (or, if Standard &
Poor's or Moody's, as the case may be, hereafter ceases the publication of
ratings for banks, a rating of a reputable rating agency as reasonably
designated by Landlord that most closely approximates a Standard & Poor's long
term  rating of "AA-" or Moody's long term rating of "Aa3", as applicable, as of
the date hereof), (c) has not been declared insolvent or placed into
receivership in either case by the Federal Deposit Insurance Corporation or
another governmental entity that has regulatory authority over such bank, and
(d) that either (I) has an office in the city where the Building is located at
which Landlord can present the Letter of Credit for payment, or (II) has an
office in the United States and allows Landlord to draw upon the Letter of
Credit without presenting a draft in person (such as, for example, by submitting
a draft by fax or overnight delivery service) (the aforesaid requirements for
the bank that issues the Letter of Credit being collectively referred to herein
as the "Bank Requirements").   In no event shall the Letter of Credit have a
final expiration date occurring any earlier than the date which is sixty (60)
days after the Fixed Expiration Date.
 
B.            If (a) Default occurs and is continuing, or (b) Tenant fails to
vacate the Premises and surrender possession thereof in accordance with the
terms of this Lease upon the Expiration Date, then Landlord may present the
Letter of Credit for payment and apply the proceeds thereof (i) to the payment
of any Fixed Annual Rent, Additional Rent or any other sums hereunder that then
remain unpaid, or (ii) to any damages to which Landlord is entitled hereunder
and that Landlord incurs by reason of such Default or Tenant's aforesaid failure
to vacate the Premises or surrender possession thereof in accordance with the
terms of this Lease upon the Expiration Date.  If Landlord so applies any part
of the proceeds of the Letter of Credit, then Tenant, upon demand, shall provide
Landlord with a replacement Letter of Credit so that Landlord has the full
amount of the required security at all times during the Term.  If at any time
during the Term the issuer of the Letter of Credit shall cease to satisfy the
Bank Requirements or such issuer shall be placed on the Federal Deposit
Insurance Corporation’s "Watch List,", Tenant shall, within five (5) days after
notice from Landlord, replace such Letter of Credit with a new Letter of Credit
issued by a banking organization that satisfies the Bank Requirements and the
other criteria set forth in this Article 32.  If Tenant fails to do so, then
Landlord, in addition to Landlord's other rights at law, in equity or as
otherwise set forth herein, shall have the right to present the Letter of Credit
for payment and retain the proceeds thereof as security in lieu of the Letter of
Credit (it being agreed that Landlord shall have the right to use, apply and
transfer such proceeds in the manner described in this Article 32).  If such
Letter of Credit is not honored, Tenant within five (5) days after notice that
the Letter of Credit was not honored, shall replace the Letter of Credit with a
cash security deposit (it being agreed that Landlord shall have the right to
use, apply and transfer such cash security in the manner described in this
Article 32).  Time shall be of the essence with respect to the time periods set
forth in this Section 32.B  If Tenant shall default in performing any such
obligation under this Section 32.B, the same shall be deemed an automatic
Default hereunder neither requiring any further notice for Landlord to terminate
the Term nor susceptible of being cured by Tenant. Tenant shall reimburse
Landlord for any reasonable costs that Landlord incurs in so presenting the
Letter of Credit for payment within thirty (30) days after Landlord submits to
Tenant an invoice therefor. The provisions of this Section 32.B shall survive
the Expiration Date.  Nothing contained in this Section 32.B limits Landlord's
rights or remedies in equity, at law, or as otherwise set forth herein.
 
C.             Tenant, at Tenant's expense, shall cause the issuer of the Letter
of Credit to amend the Letter of Credit to name a new beneficiary thereunder in
connection with Landlord's assignment of Landlord's rights under this Lease to a
Person that succeeds to Landlord's interest in the Real Property; it being
understood and agreed that if Landlord incurs any cost or expense in connection
with the transfer of the Letter of Credit, Tenant shall promptly pay to
Landlord, on demand and as Additional Rent hereunder, all such costs and
expenses paid by Landlord to the issuer of the Letter of Credit in connection
with any such transfer.  The provisions of this Section 32.C shall survive the
Expiration Date.
 
49

--------------------------------------------------------------------------------

D.            If Tenant fails to provide Landlord with a replacement Letter of
Credit that complies with the requirements of this Article 32 on or prior to the
thirtieth (30th) day before the expiration date of the Letter of Credit that is
then expiring, then Landlord may present the Letter of Credit for payment and
retain the proceeds thereof as security in lieu of the Letter of Credit (it
being agreed that Landlord shall have the right to use, apply and transfer such
proceeds in the manner described in this Article 32).  Tenant shall reimburse
Landlord for any reasonable costs that Landlord incurs in so presenting the
Letter of Credit for payment within thirty (30) days after Landlord submits to
Tenant an invoice therefor.  Landlord also shall have the right to so present
the Letter of Credit and so retain the proceeds thereof as security in lieu of
the Letter of Credit at any time from and after the thirtieth (30th) day before
the Expiration Date if the Letter of Credit expires earlier than the sixtieth
(60th) day after the Fixed Expiration Date.
 
E.             Provided that Tenant performs all of the obligations of Tenant
hereunder, Landlord shall return to Tenant the Letter of Credit (to the extent
not theretofore presented for payment in accordance with the terms hereof)
promptly following the Expiration Date.  Landlord's obligations under this
Section 32.E shall survive the Expiration Date.
 

33.
RENT CONTROL



In the event the Fixed Annual Rent  or Additional Rent or any part thereof
provided to be paid by Tenant under the provisions of this Lease during the Term
shall become uncollectable or shall be reduced or required to be reduced or
refunded by virtue of any Requirement, or the orders, rules, codes or
regulations of any organization or entity formed pursuant to Requirements,
whether such organization or entity be public or private, then Landlord, at its
option, may at any time thereafter, terminate this Lease, by not less than
thirty (30) days' written notice to Tenant, on a date set forth in said notice,
in which event this Lease and the Term shall terminate and come to an end on the
date fixed in said notice as if the said date were the date originally fixed
herein for the termination of the Term.  Landlord shall not have the right to so
terminate this Lease if Tenant within such period of thirty (30) days shall in
writing lawfully agree that the rentals herein reserved are a reasonable rental
and agree to continue to pay said rentals, and if such agreement by Tenant shall
then be legally enforceable by Landlord.



34.
SHORING



Tenant shall permit any person authorized to make an excavation on land adjacent
to the Building containing the Premises to do any work within the Premises
necessary to preserve the wall of the Building from injury or damage, and Tenant
shall have no claim against Landlord for damages or abatement of Rental by
reason thereof.



35.
EFFECT OF CONVEYANCE, ETC.



If the Building shall be sold, transferred or leased, or the lease thereof
transferred or sold, Landlord shall be relieved of all future obligations and
liabilities hereunder and the purchaser, transferee or tenant of the Building
shall be deemed to have assumed and agreed to perform all such obligations and
liabilities of Landlord hereunder.  In the event of such sale, transfer or
lease, Landlord shall also be relieved of all existing obligations and
liabilities hereunder, provided that the purchaser, transferee or tenant of the
Building assumes in writing or is deemed to have assumed by operation of law or
otherwise, such obligations and liabilities.



36.
RIGHTS OF SUCCESSORS AND ASSIGNS; PARTIAL INVALIDITY



This Lease shall bind and inure to the benefit of the heirs, executors,
administrators, successors, and, except as otherwise provided herein, the
assigns of the parties hereto.  If any provision of any Article of this Lease or
the application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of that Article, or the application of
such provision to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby, and each provision
of said Article and of this Lease shall be valid and be enforced to the fullest
extent permitted by Requirements.
 
50

--------------------------------------------------------------------------------

37.
CAPTIONS



The captions herein are inserted only for convenience, and are in no way to be
construed as a part of this Lease or as a limitation of the scope of any
provision of this Lease.



38.
LEASE SUBMISSION



A.            Landlord and Tenant agree that this Lease is submitted to Tenant
on the understanding that it shall not be considered an offer and shall not bind
Landlord or Tenant unless and until Landlord and Tenant have executed and
unconditionally delivered to the other a fully executed counterpart of this
Lease.


B.            If Tenant is a corporation, partnership, limited liability company
or other form of organization or association, Tenant represents and warrants
that each individual executing this Lease on behalf of Tenant is duly authorized
to do so, that Tenant is a duly formed and validly existing entity and that
Tenant has full right and authority to execute and deliver this Lease.



39.
ELEVATORS AND LOADING



A.            Except in the event of an emergency or as otherwise provided in
and subject to the terms of this Lease, Landlord shall provide passenger
elevator service twenty-four (24) hours a day, seven (7) days a week and freight
elevator service on a non-exclusive basis 8:00 a.m. to 5:00 p.m. during all
Business Days.  Any use of freight elevator service on other days and times
(collectively, “Freight Overtime Periods”) shall be on a first-come, "as
available" basis and shall be scheduled in advance with Landlord, and Tenant
shall pay Landlord’s customary building standard charge therefor.
Notwithstanding the foregoing, Landlord shall provide Tenant, at no additional
cost to Tenant, with up to sixteen (16) hours of freight elevator service during
Freight Overtime Periods solely for use in connection with Tenant's move-in and
any furniture delivery occurring within the first (1st) sixty (60) days
immediately following the Commencement Date to the Premises, which freight
elevator use shall be scheduled on such days and during such hours (in no less
than four (4) hour blocks of time) as is scheduled in advance with, and
reasonably approved by, Landlord’s property management team for the Building.
Tenant expressly acknowledges and agrees that any portion of such hours allotted
to Tenant for free freight elevator service during Freight Overtime Periods
which are remaining after Tenant’s completion of Tenant’s initial move to the
Premises shall be deemed forfeited and that in no event shall any such hours be
applied to Tenant’s use of the freight elevator service in connection with the
ordinary conduct of Tenant’s business.  There shall be no major loading or
unloading in the Building between 8:00 a.m. and 6:00 p.m. on Business Days. 
Tenant acknowledges it has been advised that, subject to availability, and on a
first come “as-available” basis, the freight elevators servicing the Building
can be used from 8:00 a.m. to 5:00 p.m. on Business Days for less than truck
load deliveries which will not unreasonably interfere with use of the freight
elevator by or on behalf of Landlord and the other tenants of the Building.


B.            It is the intention of Landlord to maintain in the Building,
operatorless automatic control elevators.  However, Landlord may, at its option,
maintain in the Building either manually operated elevators or operatorless
automatic control elevators or part one and part the other, and Landlord shall
have the right from time to time during said term, to change, in whole or in
part, from one to the other without notice to Tenant and without such change in
any way constituting an eviction of Tenant or affecting the obligations of
Tenant hereunder or incurring any liability to Tenant hereunder.



40.
BROKERAGE



Tenant represents and warrants that it neither consulted nor negotiated with any
broker or finder with regard to the Premises other than Byrnam Wood,
LLC ("Broker") and Jones Lang LaSalle Brokerage Inc. ("Landlord's Agent"). 
Tenant agrees to indemnify, defend and save Landlord harmless from and against
any claims for fees or commissions from any Person other than Broker and
Landlord's Agent claiming to have dealt with Tenant in connection with the
Premises and/or this Lease.  Landlord agrees to pay any commission or fee owing
to Broker and Landlord's Agent pursuant to separate agreements with Broker and
Landlord's Agent.  Nothing in this Article 40 shall be construed to be a third
party beneficiary contract.
 
51

--------------------------------------------------------------------------------

41.
ARBITRATION



The term "Streamlined  Arbitration Proceeding" shall mean a binding arbitration
proceeding conducted in The City of New York under the Streamlined Arbitration
Rules & Procedures of JAMS (or its successor); provided, however, that with
respect to any such arbitration, (i) the list of arbitrators referred to in Rule
12(d) of JAMS Streamlined Arbitration Rules & Procedures shall be returned
within five (5) Business Days from the date of service; (ii) the parties shall
notify JAMS (or its successor) by telephone, within four (4) Business Days, of
any objections to the arbitrator appointed and, subject to clause (vii) below,
shall have no right to object if the arbitrator so appointed was on the list
submitted by JAMS (or its successor) and was not struck in accordance with Rule
12(d) as modified by clause (i) above; (iii) the parties shall be notified of
the hearing date four (4) Business Days in advance of the hearing; (iv) the
hearing shall be held within seven (7) Business Days after the appointment of
the arbitrator; (v) the arbitrator shall have no right to award damages or vary,
modify or waive any provision of this Lease; (vi) the decision of the arbitrator
shall be final and binding on the parties; and (vii) the arbitrator shall not
have been employed by either party (or their respective Affiliates) during the
period of three (3) years prior to the date of the Streamlined Arbitration
Proceeding.  The arbitrator shall determine the extent to which each party is
successful in such Streamlined Arbitration Proceeding in addition to rendering a
decision on the dispute submitted.  If the arbitrator determines that one (1)
party is entirely unsuccessful, then such party shall pay all of the fees of
such arbitrator.  If the arbitrator determines that both parties are partially
successful, then each party shall be responsible for such arbitrator's fees only
to the extent such party is unsuccessful (e.g., if Landlord is eighty percent
(80%) successful and Tenant is twenty percent (20%) successful, then Landlord
shall be responsible for twenty percent (20%) of such arbitrator's fees and
Tenant shall be responsible for eighty percent (80%) of such arbitrator's fees).



42.
INSURANCE



A.            At all times during the Term, Tenant shall maintain, at Tenant’s
expense, the following insurance coverage:


(i)            an insurance policy for Tenant's Property and the Specialty
Alterations, in either case to the extent insurable under "all-risk" property
insurance policies, covering the perils listed in the current edition of the
Insurance Services Office, Inc. ("ISO"), special causes of loss form CP 10 30
(or equivalent manuscript language) including, without limitation, coverage for
acts of terrorism (if such coverage for acts of terrorism is available on
commercially reasonable terms), in an amount equal to one hundred percent (100%)
of the replacement value thereof (subject, however, at Tenant’s option, to a
reasonable deductible) (the insurance policy described in this clause (i)  being
referred to herein as "Tenant's Property Policy"); Tenant's Property Policy
shall include business interruption insurance that is sufficient in amount to
pay the Fixed Annual Rent and the Escalation Rent due hereunder for a period of
at least one (1) year;
 
(ii)           a policy of commercial general liability insurance on an
occurrence basis, providing coverage that is at least as broad as the current
edition of IS0 Form CG 00 01(or equivalent manuscript language) ("Tenant's
Liability Policy") with minimum limits of $5,000,000 per occurrence for bodily
injury (or death), personal injury and/or damage to property;
 
(iii)          a commercial automobile liability policy covering any vehicle
that Tenant brings upon the Real Property (regardless of whether Tenant owns or
hires such vehicle) with a combined single limit of not less than One Million
Dollars ($1,000,000) (such policy being referred to herein as "Tenant's Auto
Policy");
 
(iv)          worker’s compensation insurance in statutory limits, and New York
State disability insurance as required by Requirements, covering all employees;
and
 
(v)           such other coverage in such amounts as Landlord may reasonably
require with respect to the Premises, its use and occupancy and the conduct or
operation of business therein.


Landlord may, from time to time, but not more frequently than once every year,
adjust the minimum limits set forth above. Tenant shall not obtain any property
insurance (under Tenant's Property Policy or otherwise) that covers the property
that is covered by Landlord's Property Policy.
 
52

--------------------------------------------------------------------------------

B.             All insurance policies to be maintained as set forth above (i)
shall be issued by companies of recognized responsibility, licensed and admitted
to do business in the State of New York, reasonably acceptable to Landlord, and
maintaining a rating of A/XII or better in Best’s Insurance
Reports-Property-Casualty (or an equivalent rating in any successor index
adopted by Best’s or its successor), (ii) shall provide that they may not be
canceled or modified unless Landlord and all additional insureds thereunder are
given at least thirty (30) days prior written notice of such cancellation or
modification, except that such period of thirty (30) days may be reduced to no
less than ten (10) days for non-payment of premium and (iii) shall be primary
and non-contributory in all respects. Tenant's Property Policy and Tenant's
Liability Policy shall name Tenant as the insured. Tenant's Liability Policy
(including, without limitation, any policy that Tenant obtains as described in
Section 42.D. hereof) and Tenant's Auto Policy shall be endorsed to name the
Designated Landlord Parties as additional insureds thereunder. Tenant's Property
Policy shall contain a provision that no act or omission of Tenant shall affect
or limit the obligation of the insurer to pay the amount of any loss sustained. 
If Tenant receives any notice of cancellation or any other notice from the
insurance carrier which may adversely affect the coverage of the insureds under
Tenant's Property Policy or Tenant's Liability Policy, then Tenant shall
immediately deliver to Landlord a copy of such notice.  Tenant's Liability
Policy shall have no exclusions limiting liability assumed under an insured's
contract (including, without limitation, tort liability of another assumed by
the insured in a business contract).


C.             Prior to the Commencement Date, Tenant shall deliver to Landlord
certificates of insurance for the insurance coverage required by Paragraph 42.A
and copies of the endorsements to such policies designating the Designated
Landlord Parties as additional insureds.  Tenant shall procure and pay for
renewals of such insurance from time to time before the expiration thereof, and
Tenant shall deliver to Landlord certificates of renewal at least ten (10) days
before the expiration of any existing policy.  Under no circumstances shall
Landlord be obligated to advise Tenant of Tenant’s failure to procure or
maintain any insurance required hereunder.


D.            Tenant has the right to satisfy Tenant's obligation to carry
Tenant's Liability Policy with an umbrella insurance policy.  Tenant has the
right to satisfy Tenant's obligation to carry Tenant's Property Policy with a
blanket insurance policy.


E.             Tenant's liability hereunder is not limited to the amount of
Tenant's insurance recovery, to the amount of insurance that Tenant maintains in
force, to the amount of insurance that Tenant is required to maintain in
accordance with the terms of this Article 42, or to the amount of any insurance
that Tenant is required to carry, or that Tenant is permitted to carry, under
applicable Requirements.  Landlord's review of, or approval of, any insurance
that Tenant carries shall not limit Tenant's obligation to carry the insurance
that this Article 42 requires Tenant to carry.


F.             Subject to the terms of this 42.F., Landlord shall obtain and
keep in full force and effect covering the Building, to the extent insurable on
commercially reasonable terms under then available standard forms of "all-risk"
insurance policies, covering the perils listed in the current edition of the ISO
special causes of loss form CP 10 30 including, without limitation, coverage for
acts of terrorism (if such coverage for acts of terrorism is available on
commercially reasonable terms), in such amount as Landlord deems prudent and
commercially reasonable (such insurance being referred to herein as "Landlord's
Property Policy").  Tenant acknowledges that (i) Landlord’s Property Policy may
encompass rent insurance, and (ii) Landlord may also obtain a commercial general
liability insurance policy. Landlord shall not be liable to Tenant for any
failure to insure any Alterations unless Tenant notifies Landlord of the
completion of such Alterations and the cost thereof, and maintains adequate
records with respect to such Alterations to facilitate the adjustment of any
insurance claims with respect thereto.  Landlord shall have the right to provide
that the coverage of Landlord’s Property Policy is subject to a reasonable
deductible.  Tenant shall cooperate with Landlord and Landlord's insurance
companies in the adjustment of any claims for any damage to the Building or the
Alterations.  Landlord shall not be required to carry insurance on Tenant's
Property or the Specialty Alterations.  Landlord shall not be required to carry
insurance against, nor shall Landlord have any liability to Tenant for, any loss
suffered by Tenant due to the interruption of Tenant's business.
 
G.             Tenant shall obtain an appropriate clause in, or endorsement on,
Tenant's Property Policy and Landlord shall obtain an appropriate clause in, or
endorsement on Landlord's Property Policy pursuant to which the insurance
companies waive subrogation or consent to a waiver of right of recovery. 
Landlord and Tenant also agree that, having obtained such clauses or
endorsements of waiver of subrogation or consent to a waiver of right of
recovery, they shall not make any claim against or seek to recover from the
Landlord Parties or the Tenant Parties (as the case may be) for any loss or
damage to its property or the property of others resulting from fire or other
hazards covered by Landlord's Property Policy or Tenant's Property Policy (as
the case may be) (with the understanding, therefore, that the party that
sustains such loss or damage shall not have a claim against the other party to
reimburse the party that sustains such loss or damage for the amount of such
party's deductible or self-insured retention); provided, however, that the
release, discharge, exoneration and covenant not to sue herein contained shall
be limited by and be coextensive with the terms and provisions of the waiver of
subrogation clause or endorsements or clauses or endorsements consenting to a
waiver of right of recovery.
 
53

--------------------------------------------------------------------------------

43.
CHANGE OF LOCATION



A.            Subject to the terms of this Article 43, Landlord shall have the
absolute and unqualified right (the "Relocation Right"), at any time and from
time to time during the Term, to relocate Tenant from the Premises (the Premises
from which Tenant is being relocated, the "Old Premises") to other space in the
Building (for purposes of this Article 43 only, hereinafter referred to as the
"Substitute Space") with a rentable area that approximately corresponds to the
rentable area of the Premises (irrespective of any change in definition pursuant
to Article 49 hereof); provided, however, (a) to the extent the same does not
already exist, Landlord, at Landlord's expense, shall construct in the
Substitute Space, an interior installation that is as comparable as reasonably
practicable to the existing interior installation in the Old Premises (i.e., the
Alterations and finishes that Landlord shall install in the Substitute Space
shall be as comparable as reasonably practicable to the Alterations and finishes
which exist in the Old Premises as of the date that Landlord gives Tenant the
Relocation Notice) (such work, "Landlord's Relocation Work"), and (b) Landlord
shall reimburse Tenant for the reasonable costs incurred by Tenant in (i)
physically relocating from the Old Premises to the Substitute Space (the "Moving
Costs")  and (ii) removing Tenant's telecommunications and computer systems from
the Old Premises and re-installing such systems in the Substitute Space (the
"Telecommunications Relocation Costs"), to the extent that such costs are
reasonably competitive with the prices charged by other movers and/or
telecommunications vendors of comparable skill and experience operating within
the vicinity of the Building for comparable work; it being understood and agreed
that Landlord shall reimburse Tenant for such costs within thirty (30) days
after Tenant's request therefor and Tenant's submission to Landlord of an
invoice therefor which invoice shall include reasonable supporting documentation
for the charges set forth therein or, at Tenant's option, Landlord shall pay
such charges directly to Tenant's vendors provided that Tenant so instructs
Landlord in writing together with the submission of such invoice.
Notwithstanding the foregoing, Landlord shall have no obligation whatsoever to
reimburse Tenant (or to pay such costs, as the case may be) if Tenant fails to
comply with the provisions of this Article 43 or if a Default has occurred and
is then continuing.  Landlord shall assist Tenant with facilitating and
coordinating the physical relocation. Tenant shall cooperate with Landlord in
connection with designing Landlord's Relocation Work (to the extent applicable)
so that the Alterations and finishes thereto shall be as comparable to the
existing Alterations in the Old Premises as is reasonably practicable.  Tenant
shall not be required to remove any Alterations from the Old Premises in
connection with any relocation pursuant to this Article 43.  From and after the
Relocation Effective Date (as hereinafter defined), except as otherwise
expressly set forth herein, all of the terms, provisions, covenants and
conditions contained in this Lease (including, without limitation, the
obligation to pay Fixed Annual Rent and all Additional Rent as heretofore set
forth) shall continue in full force and effect, except that the Premises shall
be and be deemed to be such Substitute Space, with the same force and effect as
if the Substitute Space were originally specified in this Lease as the Premises
hereunder.


B.             Landlord shall exercise the Relocation Right by giving notice
thereof (a "Relocation Notice") to Tenant at least ninety (90) days prior to the
date Landlord reasonably anticipates the aforesaid relocation shall be effective
(such date, the "Anticipated Relocation Date"). The Relocation Notice shall
specify and designate the Anticipated Relocation Date.  Landlord will provide
Tenant with notice (the "Relocation Effective Notice") of the date that
Landlord's Relocation Work is Substantially Complete (to the extent applicable)
and the Substitute Space is actually available for Tenant's occupancy (which
shall not be any earlier than the Anticipated Relocation Date).  Tenant will
vacate the Old Premises and surrender vacant and exclusive possession thereof on
or before the date that is five (5) days after the date that Landlord gives
Tenant the Relocation Effective Notice (the date by which Tenant is required to
so vacate the Old Premises, the "Relocation Effective Date").  On the Relocation
Effective Date, the Lease, with respect to the Old Premises only, shall
terminate as if the Relocation Effective Date were the Expiration Date with
respect to the Old Premises; it being expressly understood that if Tenant shall
fail to vacate the Old Premises on or prior to the Relocation Effective Date,
(i) Tenant shall be deemed a holdover tenant and the provisions of Article 12
shall be applicable with respect thereto and the same shall automatically
constitute a Default hereunder without any notice to Tenant and (ii) in addition
to and not in limitation of any of Landlord's rights hereunder, at law or in
equity, Landlord shall have the right to relocate Tenant's Property from the
Premises to the Substitute Space; it being expressly understood that in any such
event, Tenant is hereby deemed to have consented thereto and Tenant hereby
releases and relieves Landlord from any and all liability arising from or in
connection with such relocation (including, without limitation, any claims of
constructive eviction and any and all claims pertaining to property damage).
 
54

--------------------------------------------------------------------------------

C.            In connection with Landlord's exercise of the Relocation Right,
Landlord and Tenant shall, promptly at the request of either party, execute and
deliver an agreement in recordable form specifying such substitution of space
and the effective date thereof; it being understood and agreed that the failure
to do so shall not have any impact on Landlord's right to relocate Tenant as set
forth herein, or the determination of the Relocation Effective Date.


D.            Subject to the terms hereof, in the event that Landlord exercises
the Relocation Right and delivers a Relocation Notice to Tenant with an
Anticipated Relocation Date which occurs during the last twelve (12) months of
the Term, Tenant shall have the right to terminate this Lease ("Tenant's
Termination Right"), effective as of the Anticipated Relocation Date, by
providing Landlord with notice within ten (10) Business Days of Tenant's receipt
of the Relocation Notice from Landlord (time being of the essence); it being
understood and agreed that if the Anticipated Relocation Date in the Relocation
Notice occurs on a date which is prior to the date which is (12) months before
the Fixed Expiration Date, Tenant shall not have any right to terminate this
Lease.  If Tenant exercises Tenant's Termination Right as provided in this
Section 43.D, then Tenant, on the Anticipated Relocation Date, shall vacate the
Premises and surrender the Premises to Landlord in accordance with the terms of
this Lease that govern Tenant’s obligations upon the expiration or earlier
termination of the Term and the Anticipated Relocation Date shall be deemed the
Expiration Date for purposes of this Lease.  For the avoidance of any doubt, in
the event that Tenant fails to vacate the Premises on or prior to the
Anticipated Relocation Date, the provisions of Article 12 shall be applicable
with respect thereto.  Notwithstanding anything to the contrary contained
herein, Tenant’s Termination Right shall apply only during the initial term of
this Lease (i.e. during the period commencing on the Commencement Date and
ending on the Fixed Expiration Date); it being understood and agreed that if
this Lease is subsequently renewed or extended, the provisions of this Section
43.D. shall not apply from and after the third (3rd) anniversary of the Rent
Commencement Date. Tenant acknowledges and agrees that the nothing contained
herein shall be deemed to grant Tenant any option to renew or extend the Lease.
 

44.
LATE CHARGES



If Tenant fails to pay any item of Rental on or prior to the fifth (5th)
Business Day after the date that such payment is due, then Tenant shall pay to
Landlord, in addition to such item of Rental, as a late charge and as liquidated
damages, an amount equal to interest at the Applicable Rate on the amount
unpaid, computed from the date such payment was due through and including the
date of payment.  Tenant acknowledges that the payment of Rental after the date
when first due shall result in loss and injury to Landlord the exact amount of
which is not susceptible of reasonable calculation and that the aforesaid
amount(s) of late charge represents a reasonable estimate of such losses and
injury under the circumstances, especially after taking into account the grace
period hereby afforded Tenant before such late charge is to be imposed.  The
amounts payable pursuant to this Article 44 shall be in addition to, and without
prejudice to, any of Landlord's rights and remedies hereunder at law and equity
for non-payment or late payment of Rental (including, without limitation, the
right to institute a proceeding under Article 7 of the Real Property Actions and
Proceedings Law).  Nothing contained in this Article 44 limits Landlord's rights
and remedies, by operation of law or otherwise, after the occurrence of a
Default.  No failure by Landlord to insist upon the strict performance by Tenant
of Tenant's obligation to pay liquidated damages as provided in this Article
shall constitute a waiver by Landlord of its right to enforce the provisions of
this Article in any instance thereafter occurring.  If Landlord receives only a
portion of the amount due for any month, Landlord may, at its option, elect to
apply such payment first to Rental and then to late charges notwithstanding any
contrary direction from Tenant.  The provisions of this Article 44 shall not be
construed in any way to extend the grace periods or notice periods provided for
elsewhere in this Lease.
 
55

--------------------------------------------------------------------------------

45.
LEED COMPLIANCE AND RECYCLING.

 
A.            Tenant shall cooperate with any and all efforts by Landlord to
obtain and maintain LEED, Green Globes, Energy Star (or similar) certifications
for the Building.  Tenant covenants and agrees not to take any action or do
anything that may reduce any environmental rating for the Building which may now
or hereafter be made, such as any rating made pursuant to LEED, Green Globes,
Energy Star (or similar programs).


B.             Tenant shall comply with and participate in Landlord’s recycling
program for the Building, if any, as from time to time implemented with respect
to all recyclable waste generated or stored in the Premises and if Landlord
shall not have implemented such a program, Tenant shall promptly implement one
for such recyclable waste, subject to and in accordance with Article 15 hereof.



46.
LEASE FULLY NEGOTIATED



In construing this Lease, it shall be deemed to be a document fully negotiated
and drafted jointly by counsel to Landlord and counsel to Tenant and the
authorship of any term or provision hereof shall not be deemed germane to its
meaning.  The existence or non-existence in any prior draft hereof of any term
or provision whether included herein or not shall not be relevant to the
establishment of the intent of the parties hereto or the meaning of any term or
provision hereof and may not be used as evidence to establish any such intent or
meaning.



47.
SMOKING RESTRICTIONS



There shall be no smoking within the Premises or any other portion of the
Building.



48.
ANTI-TERRORISM REQUIREMENTS



Tenant represents and warrants that (a) neither Tenant nor any person, group or
entity who owns any direct or indirect beneficial interest in Tenant or any of
them, is listed on the list maintained by the United States Department of the
Treasury, Office of Foreign Assets Control (commonly known as the OFAC List) or
otherwise qualifies as a terrorist, Specially Designated National and Blocked
Person or a person with whom business by a United States citizen or resident is
prohibited (each referred to herein as a "Prohibited Person"); (b) neither
Tenant nor any person, group or entity who owns any direct or indirect
beneficial interest in Tenant or any of them is in violation of any anti-money
laundering or anti-terrorism statute, including, without limitation, the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, U.S. Public Law 107-56 (commonly known as
the USA PATRIOT Act), and the related regulations issued thereunder, including
temporary regulations, and Executive Orders (including, without limitation,
Executive Order 13224) issued in connection therewith, all as amended from time
to time; and (c) neither Tenant nor any person, group or entity who owns any
direct or indirect interest in Tenant is acting on behalf of a Prohibited
Person.  Tenant shall indemnify and hold Landlord harmless from and against all
claims, damages, losses, risks, liabilities and costs (including fines,
penalties and legal costs) arising from any misrepresentation in this Article 48
or Landlord’s reliance thereon.  Tenant’s obligations under this Article 48
shall survive the Expiration Date.



49.
CONDOMINIUM PROVISIONS



A.            Landlord reserves (and Tenant acknowledges that Landlord has) the
right to convert (or join or acquiesce in the conversion of) the Building or
Real Property to condominium form of ownership (hereinafter referred to as a
"Conversion") of which the Premises may, in the sponsor’s and Landlord’s sole
discretion, constitute all or a portion of a condominium unit (hereinafter
referred to as the "Unit").  If the Building is converted to condominium form of
ownership, then this Lease shall not be affected thereby and shall continue in
full force and effect, except as follows:


(i)            Except as otherwise specifically set forth herein, references to
the Building or Real Property shall be deemed to be references to the Unit;
 
(ii)           Rents based upon increases in Expenses and/or Real Estate Taxes
shall be payable upon the following terms:
 
56

--------------------------------------------------------------------------------

(a)           Tenant's Tax Share and/or Tenant's Expense Share, as the case may
be, shall be recomputed as a decimal fraction carried to four places beyond the
decimal point by dividing the rentable square feet of the Premises by the
rentable square feet of the Unit (as each such area is determined by Landlord in
its reasonable judgment);
 
(b)           Expenses shall include all expenses and all charges, assessments
and special assessments payable by the owner of or attributable to the Unit
pursuant to the condominium’s declaration of condominium, its bylaws or
resolution of the board of managers or condominium association having
jurisdiction of the Unit, including without limitation, common charges;
 
(c)           Base Expenses and Base Year Taxes shall be recomputed by Landlord
using its reasonable judgment to allocate to the Unit the actual Expenses and
Real Estate Taxes as would have been allocated to the Unit for the Base Expense
Year and Base Tax Year had the condominium then been in existence and such
amounts as Landlord shall have determined shall be deemed the Base Expenses and
the Base Year Taxes, respectively; and
 
(d)           If any such conversion shall be effective on a date that is not
the first day of a relevant comparative year, Additional Rent for increases in
Expenses and Real Estate Taxes, as the case may be, shall be calculated for the
periods before and following the effective date of such conversion according to
the appropriate methodology for such period and accordingly prorated for each
such period.


B.             Regardless of whether or not Tenant may have a sufficient
interest in the Real Property pursuant to Requirements to require its consent to
the declaration of condominium, its bylaws, floor plans or any other document
required to effect a Conversion (hereinafter collectively referred to as
"Condominium Documents") and all applications and filings involved in the
Conversion, Tenant does hereby specifically waive such rights, and if such
rights cannot be waived, does hereby consent to such matters in advance and to
the Conversion itself to create a condominium form of ownership for the Building
(herein referred to as a "Condominium").


C.            In the event of a Conversion in which the Premises are converted
into one or more separately saleable units, Tenant does hereby agree in advance
to attorn to any purchaser of any unit(s) which shall consist of the Premises
and recognizes such purchaser as landlord under the terms and provisions of this
Lease and no further consent of Tenant shall be required as long as the
purchaser of any such unit(s) agrees in writing to honor the rights and
obligations of Tenant hereunder.


D.            This Lease shall be subordinate to all Condominium Documents. 
Upon such Conversion, if the Condominium Documents provide for the performance
by the Condominium of any obligations that would have been Landlord’s
obligations under this Lease, Landlord will cause the board of managers of the
Condominium or the owner of the Unit of which the Premises are a part to perform
such obligations, but in no event shall any rights or remedies of Tenant
hereunder be diminished, conditioned or negated or its obligations increased by
such operation of the Condominium Documents.  It is expressly understood and
agreed that the Premises are intended to be a part of the Condominium, and to be
subject to the Condominium Documents.  Tenant agrees that the aforesaid
subordination shall be self-operative without the need for any further action
but Tenant shall execute and deliver such documents as Landlord may require to
confirm or further effect such subordination.  If the Condominium shall be
formed, Tenant shall not perform any act, or fail to perform any act, if such
performance or failure to perform would be a violation of, or cause Landlord to
be in default under, any of the Condominium Documents.  During the Term, Tenant
agrees to be bound by all of the terms contained in the Condominium Documents
that pertain to an occupant of the Condominium Unit of which the Premises form a
part  or of the common elements of such Condominium, except if and to the extent
that compliance with such terms and obligations shall be Landlord’s obligation
pursuant to one or more express provisions of this Lease and in no event shall
Tenant be responsible for common charges or maintenance payments under the
Condominium Documents, except as hereinabove provided.  Tenant agrees to observe
all of the rules and regulations of the Condominium. Tenant expressly agrees
that the board of managers of the Condominium and/or the Unit of which the
Premises form a part (each, a "Board"), as applicable, shall have the power to
enforce against Tenant (and each and every immediate and remote assignee or
subtenant of Tenant) the terms of the Condominium Documents, if the actions of
Tenant (or such assignee or subtenant) shall be in breach of the Condominium
Documents, to the extent that the same would entitle the applicable Board to
enforce the terms of the Condominium Documents against Landlord.
 
57

--------------------------------------------------------------------------------

E.             Notwithstanding anything to the contrary contained elsewhere in
this Lease, any provision of this Lease that requires Landlord to "cause the
Board" to provide services or perform any other act shall be deemed to require
Landlord to use commercially reasonable efforts to cause the Board to do the
same but Landlord shall not be liable to Tenant for any failure in performance
resulting from the failure in performance by the Board, Landlord’s obligations
hereunder are accordingly conditional where such obligations require such
parallel performance by the Board, provided that Landlord shall, at Tenant’s
cost and expense, expeditiously and diligently use commercially reasonable
efforts to enforce such rights as Landlord may have against the Board under the
Condominium Documents for the benefit of Tenant upon Tenant’s written request
therefor (and to forward to the Board any notices or requests for consent as
Tenant may reasonably request), but nothing herein shall require Landlord to
institute any legal action or proceeding or arbitration to enforce the Board’s
obligations.  Landlord agrees that the Condominium declaration recorded for the
Building shall obligate the Board to perform Landlord’s maintenance, repair and
replacement obligations hereunder that relate to "common elements" or shall give
the Landlord access and the privilege to perform the same.



50.
NO OTHER SERVICES.



Landlord shall provide no services not specifically set forth in this Lease.
 

51.
ADDITIONAL DEFINITIONS/MISCELLANEOUS



"Business Days" shall mean all days, except Saturdays, Sundays, and all days
celebrated as holidays under union contracts applicable to the Building.
"Business Hours" shall mean 8:00 A.M. to 6:00 P.M. on Business Days.  The words
"herein," "hereof," "hereto," "hereunder" and similar words shall be interpreted
as being references to this Lease as a whole and not merely the clause,
paragraph, Section or Article in which such word appears. The words "shall" and
"will" are interchangeable, each imposing a mandatory obligation upon the party
to whom such verb applies.  The words "include" and "including" shall be
interpreted to mean "including, without limitation."  Wherever appropriate in
this Lease, personal pronouns shall be deemed to include the other genders and
the singular or plural of any defined term or other word shall, as the context
may require, be deemed to include, as the case may be, either the singular or
the plural.  References herein to "Building systems" or "systems of the
Building" shall mean the service systems of the Building, including, without
limitation, the mechanical, gas, steam, electrical, sanitary, HVAC, elevator,
plumbing, telecommunications (including cellular data) systems and life-safety
systems of the Building. All Article and paragraph and subsection references set
forth herein shall, unless the context otherwise specifically requires, be
deemed references to the Articles, paragraphs and subsections of this Lease.
Whenever Tenant shall submit to Landlord any plan, agreement or other document
for Landlord's consent or approval, Tenant agrees to pay Landlord as Additional
Rent, on demand, an administrative fee equal to the sum of the reasonable fees
of any architect, consultants engineer or attorney employed by Landlord to
review said plan, agreement or document and Landlord's administrative costs for
same.   Tenant shall also reimburse Landlord for any such fees or administrative
costs incurred by Landlord in connection with any marketing of the Premises for
assignment or subletting (or re-letting or early surrender) conducted at
Tenant’s request, which request may be made by electronic mail; it being
expressly understood that neither the foregoing nor any efforts by Landlord to
so market the Premises shall be construed or relied upon by Tenant as imposing
any obligation on Landlord to so market or relet the Premises or to accept any
early surrender of this Lease or the Premises from Tenant or to operate as a
waiver of any of Landlord's rights and remedies pursuant to this Lease, at law
or in equity.  No advertising of any kind or other public statement by or on
behalf of Tenant shall refer to the Building or this Lease, unless first
approved in writing by Landlord. Notwithstanding anything to the contrary
contained in this Lease, in each and every instance where Tenant is responsible
to pay out-of-pocket costs and/or attorneys' fees, costs and/or expenses
incurred by or on behalf of Landlord, if and to the extent that Landlord engages
in-house counsel to handle any such matters, Landlord shall be deemed to have
incurred the same out-of-pocket costs and/or attorneys’ fees, costs or expenses
which Landlord would have otherwise incurred had Landlord engaged outside
counsel to handle such matters and Tenant shall remit such amounts to Landlord
as Additional Rent, or as damages, as the case may be, as otherwise contemplated
herein.  References to Landlord as having no liability to Tenant or being
without liability to Tenant shall mean that, except as otherwise provided in
this Lease, Tenant is not entitled to terminate this Lease, or to claim actual
or constructive eviction, partial or total, or to receive any abatement or
diminution of rent, or to be relieved in any manner of any of its other
obligations hereunder, or to be compensated for loss or injury suffered or to
enforce any other kind of liability whatsoever against Landlord under or with
respect to this Lease or with respect to tenant's use or occupancy of the
Premises.  The term "termination of this Lease" or any variant thereof shall
mean the "termination of the Term."
 
58

--------------------------------------------------------------------------------

52.
MEMORANDUM OF LEASE



Tenant shall not record this Lease.  Tenant shall not record a memorandum of
this Lease.  Landlord shall have the right to record a memorandum of this
Lease.  If Landlord submits to Tenant a memorandum hereof that is in reasonable
form, then Tenant shall execute, acknowledge and deliver such memorandum
promptly after Landlord's submission thereof to Tenant.
 

53.
APPLICABLE LAW



A.            This Lease shall be deemed to have been made in New York County,
New York, and shall be construed in accordance with the laws of New York.  ALL
ACTIONS OR PROCEEDINGS RELATING, DIRECTLY OR INDIRECTLY, TO THIS LEASE SHALL BE
LITIGATED ONLY IN COURTS LOCATED WITHIN THE COUNTY OF NEW YORK.  LANDLORD AND
TENANT, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, HEREBY SUBJECT THEMSELVES
TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN SUCH COUNTY. 
TENANT HEREBY WAIVES THE RIGHT TO RAISE ANY DEFENSE BASED UPON INCONVENIENT
FORUM OR MAKE ANY PLEA OR MOTION SEEKING TO REMOVE ANY CASE TO ANOTHER VENUE.



54.
USE OF BUILDING NAME AND IMAGE



Tenant acknowledges and agrees that Landlord owns the name and image of the
Empire State Building and the good will symbolized by such name and image. 
Tenant, therefore, shall not use or suffer the use by any affiliate, employee or
agent of the name or image of the Empire State Building in any advertisement or
other publication, irrespective of the medium or in any trademark, servicemark
or trade name, without the prior written consent of Landlord in each instance. 
Breach of the terms of this paragraph shall be deemed to be a material default
under this Lease.  Notwithstanding any other rights or remedies that may exist
in law, Landlord shall be entitled to enforce the provisions of this paragraph
by injunctive or other form of equitable relief.  Tenant’s obligations and
Landlord’s rights under this paragraph shall survive the expiration or sooner
termination of the term hereof.  Landlord hereby consents to Tenant’s use of
only the name Empire State Building on Tenant’s business stationery solely to
identify its address, for only so long as Tenant is a tenant in the building and
not in default of any material obligation on its part to be performed hereunder.
 

55.
COUNTERPARTS



This Lease may be executed in one (1) or more counterparts, each of which
counterpart shall be an original and all such executed counterparts shall
constitute one agreement, binding on all parties hereto, notwithstanding that
all parties are not signatories to the original or the same counterpart. 
Delivery of an executed counterpart of this Lease by facsimile or electronic
transmission in a Portable Document Format ("PDF") or other digital format shall
be equally effective as manual delivery of an executed counterpart of this
Lease, and each such counterpart, whether delivered manually, by facsimile or
PDF or such other digital format shall be deemed an original.  Any party
delivering an executed counterpart of this Lease by facsimile or PDF or other
digital format shall also manually deliver an executed counterpart of this
Lease; however the failure to do so shall have no effect on the validity,
enforceability or binding nature and effect of this Lease.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]
 
59

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.
 

 
LANDLORD:
     
ESRT EMPIRE STATE BUILDING, L.L.C.
       
By:
ESRT Empire State Building Parent, L.L.C., as its sole member




 
By:
ESRT Empire State Building G-Parent, L.L.C., as its sole member




 
By:
Empire State Realty OP, L.P., as its sole member

 

 
By:
Empire State Realty Trust, Inc., as its general partner

 

 
By:
 
 
 
Thomas P. Durels    
Executive Vice President, Real Estate




 
ROCKET PHARMACEUTICALS, INC.
       
By:
 
 
 
 
Name:
    Title:

 
60

--------------------------------------------------------------------------------

UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT
(Within New York State)


STATE OF
 
)
: ss.:

COUNTY OF
)

 
On the _____ day of _________________, in the year 2018, before me, the
undersigned personally appeared ________________________________, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.
 

       
Notary Public



UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT
(Outside of New York State).
 
STATE OF
 
)
: ss.:

COUNTY OF
)

 
On the _____ day of _________________, in the year 2018, before me, the
undersigned, personally appeared _____________________________, personally known
to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument, and that such individual made such appearance before
the undersigned in ___________________________.  (Insert the city or other
political subdivision and the state or country or other place the acknowledgment
was taken.)
 

     
(Signature and office of individual
 
taking acknowledgment)

 

--------------------------------------------------------------------------------

EXHIBIT A
 
to Lease


between


ESRT EMPIRE STATE BUILDING, L.L.C., Landlord


and


ROCKET PHARMACEUTICALS, INC., Tenant
 
Floor Plan of Premises


Note that this plan is annexed to and made a part of this Lease solely to
indicate the approximate shape and location of the Premises.  All measures,
dimensions and distances are not to scale.  The depiction herein does not
constitute a warranty or representation of any kind, and nothing herein should
be construed as a representation as to any specific tenancy, construction,
access, or the quality or quantity of Landlord’s title to the Building.


[image00002.jpg]
 

--------------------------------------------------------------------------------

EXHIBIT B


to Lease
 
between


ESRT EMPIRE STATE BUILDING, L.L.C., Landlord


and
 
ROCKET PHARMACEUTICALS, INC., Tenant
 
ESRT High Performance Design and Construction Guidelines


Energy Efficiency:


For office spaces, the ASHRAE/IESNA 90.1 2013 and NYCECC standard is 0.9 W/SF. 
This may be achieved through efficient lighting design, use of low wattage
fixtures and reflective surfaces as well as LED task lights and day-lighting
optimization strategies.
 
Per NYCECC, daylight-responsive controls complying with Section C405.2.3.1 shall
be provided to control the electric lights within 15 feet of windows and under
skylights (ASHRAE 90.1-2013 requirements are similar).
 
Per NYCECC (and ASHRAE 90.1-2013), occupant sensor controls shall be installed
to control lights in the following space types:



1.
Classrooms/lecture/training rooms

2.
Conference/meeting/multipurpose rooms

3.
Copy/print rooms

4.
Lounges

5.
Employee lunch and break rooms

6.
Private offices

7.
Restrooms

8.
Storage rooms

9.
Janitorial closets

10.
Locker rooms

11.
Other spaces 300 square feet or less that are enclosed by floor-to-ceiling
height partitions

12.
Warehouses

13.
Open Plan Offices

 
Per NYCECC (and ASHRAE 90.1-2013), occupant sensor controls shall automatically
turn off lights within 20 minutes of all occupants leaving the space, be manual
on or controlled to automatically turn the lighting on to no more than 50%
power, and shall incorporate a manual control to allow occupants to turn lights
off.
 
Per NYCECC (and ASHRAE 90.1-2013), each area of the building that is not
provided with occupant sensor controls shall be provided with time switch
controls.
 
Per NYCECC, internally illuminated exit signs shall not be more than 5 watts per
side.
 

--------------------------------------------------------------------------------

Per NYCECC, HVAC equipment shall meet the minimum efficiency requirements of
Tables C403.2.3 when tested and rated in accordance with the applicable test
procedure.
 
Per NYCECC, the supply of heating and cooling energy to each zone shall be
controlled by individual thermostatic controls capable of responding to
temperature within the zone. Where humidification or dehumidification or both is
provided, at least one humidity control device shall be provided for each
humidity control system. Where a zone has a separate heating and a separate
cooling thermostatic control located within the zone, a limit switch, mechanical
stop, or direct digital control system with software programming shall be
provided with the capability to prevent the heating set point from exceeding the
cooling set point and to maintain a deadband in accordance with Section
C403.2.4.1.2.
 
Per NYCECC, multiple-zone VAV  systems  with  direct  digital  control  of 
individual  zone  boxes  reporting  to  a  central control panel shall have
automatic controls configured to reduce outdoor air intake flow below  design 
rates  in  response  to  changes  in  system ventilation efficiency  (Ev)  as
defined by the New York City Mechanical Code.
 
Per NYCECC, demand control ventilation (DCV) shall be provided for spaces larger
than 500 square feet and with an average occupant load of 25 people per 1,000
square feet of floor area (as established in Table 403.3 of the New York City
Mechanical Code) and shall be served by systems with one or more of the
following: 1. An air-side economizer, 2. Automatic modulating control of the
outdoor air damper, 3. A design outdoor airflow greater than 3,000 cfm.
 
Right size equipment based on efficient lighting and plug loads (As stated in
the plug load section below target lighting and plug load of 2.0-2.5 Watts per
square foot or less of connected load).
 
Per NYCECC (and ASHRAE 90.1-2013), design loads associated with heating,
ventilating and air conditioning of the building shall be determined in
accordance with ANSI/ASHRAE/ACCA Standard 183. If heating and cooling are
provided by a single piece of equipment and are controlled by separate
thermostats or sensors means will be provided to prevent the heating set point
from exceeding the cooling set point minus any applicable proportional band.
Means can include limit switches, mechanical stops, or software programming for
DDC systems.
 
Per NYCECC, static pressure sensors used to control VAV fans shall be located
such that the controller set points is not greater than 1.2 inches w.c. (200
Pa). Where this results in one or more sensors being located downstream of major
duct splits, not less than one sensor shall be located on each major branch to
ensure that static pressure can be maintained in each  branch.
 
Per NYCECC (and ASHRAE 90.1-2013), design loads associated with heating,
ventilating and air conditioning of the building shall be determined in
accordance with ANSI/ASHRAE/ACCA Standard 183. If heating and cooling are
provided by a single piece of equipment and are controlled by separate
thermostats or sensors means will be provided to prevent the heating set point
from exceeding the cooling set point minus any applicable proportional band.
Means can include limit switches, mechanical stops, or software programming for
DDC systems.
 
Specify CFC-free refrigerants. Montreal Protocol called for a complete phase-out
of CFC-based refrigerants by 1995 and HCFCs by 2030. Do not use CFC-based
refrigerants in new HVAC&R systems.
 
Per NYCECC, water-heating equipment and hot water storage tanks shall meet the
requirements of Table C404.2.
 
Per ASHRAE 90.1-2013, receptacles greater than or equal to 50% of all 125 volt
15- and 20-amp receptacles shall be automatically controlled in: private
offices, conference rooms, rooms used primarily for printing and/or copying
functions, break rooms, classrooms, individual workstations. This also applies
to 25% of modular furniture circuits. Controlled receptacles must be visually
marked to differentiate from uncontrolled receptacles and uniformly distributed
throughout the space.
 
4

--------------------------------------------------------------------------------

Per NYCECC, commissioning and functional performance testing of the building
mechanical systems, service water heating systems, and electrical power and
lighting systems is required.  HVAC systems shall be balanced in accordance with
ASHRAE 111, “Testing, Adjusting, and Balancing of Building HVAC Systems” or
other accepted engineering standards as approved by the department. Air and
water flow rates shall be measured and adjusted to deliver final flow rates
within the tolerances provided in the product specifications. Test and balance
activities shall include air system and hydronic system balancing.
 
Additional Efficiency Package Options
 
Per NYCECC, Tenant Spaces shall comply with at least one of the following:



1.
More efficient HVAC performance in accordance with Section C406.2.

2.
Reduced lighting power density system in accordance with Section C406.3.

3.
Enhanced lighting controls in accordance with Section C406.4.

4.
On-site supply of renewable energy in accordance with Section C406.4.

5.
High-efficiency service water heating in accordance with Section C406.7.

 
Reduce lighting power density from ASHRAE/IESNA 90.1-2013 standards by at least
10% and up to or exceeding 35%. 
 
Consider dimming and tuning throughout.  All lighting shall be commissioned and
tuned to optimize energy savings.
 
Implement lighting controls, including daylight dimming controls for at least
50% of lighting load and occupancy sensors for at least 75% of connected
lighting load.
 
Tie in lighting controls to base building BMS for energy data reporting and
monitoring.
 
Install local instantaneous hot water heaters.
 
Where possible, install heating, ventilation and air conditioning systems that
comply with the efficiency requirements outlined in the New Building Institute’s
Advanced Buildings™ Core Performance™ Guide Sections 1.4: Mechanical System
Design, 2.9: Mechanical Equipment Efficiency and 3.10: Variable Speed Control.
 
For the tenant fit-out spaces, provide as applicable:



-
a separate control zone for each solar exposure and interior space

-
controls capable of sensing space conditions and modulating the HVAC system in
response to space demand for all private offices and other enclosed spaces
(e.g., conference rooms, classrooms)

 
The system should be capable of modulating AHU and zone minimum supply volume
below 0.30 cfm/ft2 (1.52 L/m2) of supply volume for standard VAV terminals, or
below 22.5% of the peak design flow rate for fan powered VAV boxes).
 
Where possible, tie in radiators to VAV box controls and BMS.
 
Target lighting and plug load of 2.0-2.5 Watts per square foot or less of
connected load. 
 
Submeter and pay for utilities based on usage.  Submeter HVAC, plug loads, and
lighting loads separately.


Implement Demand Controlled Ventilation through the use of CO2 sensors in
densely occupied areas throughout the space (CO2 monitors must be between 3 and
6 feet above the floor) and in the return air stream to the Air Handling Unit
serving the space and tie in to controls.
 
If possible, specify HCFC-free refrigerants.
 
5

--------------------------------------------------------------------------------

Reduce plug loads by specifying equipment and appliances including, without
limitation: computers, monitors, printers, refrigerators, dishwashers, water
coolers, commercial food service equipment, copiers, and A/V and IT equipment)
that meet or exceed Energy Star requirements.
 
Implement plug load management strategies including occupancy sensors,
outlet-based controls, and/or software programs. This measure is to be
implemented if the simple payback period is demonstrated to be five years or
less based on projected savings and estimated cost subject to Empire State
Realty Trust (ESRT) review.
 
Perform commissioning of energy systems within the space (including, without
limitation, lighting, HVAC and electrical) to ensure design optimizes
performance and systems are constructed and function per efficient design.
 
Water Efficiency
 
Specify WaterSense fixtures for any fixture type that is eligible:



-
Water closet rate target is 1.38 GPF

-
Urinal flow rate target is 0.08 GPF

-
Pantry sink flow rate target is 1.0 GPM and include specification for an aerator

-
Lavatory faucet flow rate target is 0.35-0.5 GPM.

-
Shower flow rate target is 1.5 GPM.

 
Major water users are required to have submeters on water lines serving
commercial cooking facilities, commercial laundry facilities, commercial gyms or
spas, swimming pools, evaporative cooling towers and boilers serving buildings
greater than six stories. All rooftop water tanks must be provided with a high
water level alarm.
 
Materials and Resources
 
Per NYC Department of Sanitation, recyclable materials must include mixed paper,
corrugated cardboard, glass, plastics, and metals. Take appropriate measures for
the safe collection, storage, and disposal of two of the following: batteries,
mercury-containing lamps, and electronic waste.


Any entity (other than residents) in a building which is generating waste must
notify their employees, customers, clients, etc., about what and how to separate
materials for recycling by:



-
posting one or more signs in common areas routinely visited; and/or

-
placing containers labeled with what to recycle.



Divert construction waste from landfills through aggressive recycling and
donation programs. Develop and implement a construction demolition waste
management plan. Include target recycling and diversion percentages (75%) in
waste hauler contracts.
 
Post construction, provide dedicated clearly labeled areas for the collection
and storage of recyclable materials.
 
Specify recycled content materials whenever possible, which may include, without
limitation, gypsum board, acoustical tiles, carpet and carpet backing.
 
Specify regionally produced and extracted materials (within a 100 mile radius)
whenever possible.
 
Specify rapidly renewable resources whenever possible, including, without
limitation, bamboo, wool, linoleum and cork. Products must meet the Sustainable
Agriculture Standard.


Specify and use wood products certified by the Forest Stewardship Council (FSC).
 
6

--------------------------------------------------------------------------------

Indoor Environmental Quality
 
Monitor delivery of outside air to ensure indoor air quality and outdoor airflow
compliance with ASHRAE 62.1-2013 and ASHRAE 55 requirements.
 
Smoking and vaping shall not be permitted indoors.
 
Implement Construction Indoor Air Quality Management Plans during performance of
work and prior to occupancy to minimize the presence and spread of air
pollutants.
 
Consider conducting indoor air quality testing after construction is complete
and prior to occupancy to demonstrate that contaminant maximum concentrations
are not exceeded.
 
Consider installing an air purification system and IEQ monitoring. An example is
an air purification system designed to increase bi-polar ionization levels in
the interior areas, which would provide cleaner air reducing particles, spores,
odors and microorganism levels such as bacteria, mold and viruses. The
monitoring system could be designed to measure and track the following
parameters: CO2, PM2.5, TVOC, illumination, noise, temperature, and relative
humidity. The monitoring system could ensure no or negligible ozone production.
 
Specify and install low-emitting (low or no Volatile Organic Compounds)
adhesives, sealants, paints, coatings, flooring systems, ceiling systems,
composite wood and agrifiber products, systems furniture and seating.  Specify
and install composite wood and agrifiber products and associated adhesives to
contain no added urea-formaldehyde (NAUF).
 
Design and build to offer occupants control of lighting (task lights at
workstations). For at least 90% of individual occupant spaces, provide
individual lighting controls that enable occupants to adjust the lighting to
suit their individual tasks and preferences, with at least three lighting levels
or scenes. For all shared multi-occupant spaces have in place multi-zone control
systems that enable occupants to adjust the lighting to meet group needs and
preferences, lighting for any presentation or projection wall must be separately
controlled, and switches or manual controls must be located in the same space as
the controlled luminaires.
 
Design and build to offer occupants control of temperature (for example.
under-floor air diffusers). Provide individual thermal comfort controls for at
least 50% of individual occupant spaces. Provide group thermal comfort controls
for all shared multi-occupant spaces.
 
Design and build to optimize daylight and views for occupants, which may be
achieved through a design that includes interior rather than perimeter offices,
or perimeter offices with glass fronts if perimeter offices are a design
requirement.
 
Achieve a direct line of sight to the outdoors via vision glazing for 75% of all
regularly occupied floor area.
 
Consider furniture partitions to be 42” or lower in height in order to allow for
access to daylight and views.
 
Additional privacy may be achieved through clear partition glass installed above
the furniture panels. 
 
For the avoidance of any doubt, nothing contained in these ESRT High Performance
Design and Construction Guidelines shall be construed to modify the provisions
of Article 1 of this Lease or impair any of Landlord's consent rights pursuant
to Article 8 of this Lease.
 
7

--------------------------------------------------------------------------------

EXHIBIT C


to Lease
 
between


ESRT EMPIRE STATE BUILDING, L.L.C., Landlord


and
 
ROCKET PHARMACEUTICALS, INC., Tenant
 
Cleaning Specifications
 
1.
General

All flooring swept nightly.
All carpeted areas and rugs carpet-swept nightly and vacuum cleaned weekly.
Wastepaper baskets emptied nightly (excluding kitchen and kitchenette areas and
all so-called “wet” garbage) and damp dusted when necessary.
All baseboards, chair rails and trim dusted nightly.
Slopsink rooms cleaned nightly.
 
2.
Lavatories (other than Tenant’s private and executive lavatories)

All flooring swept and washed nightly.
All basins, bowls, urinals and toilet seats (both sides) washed nightly.
All partitions, tile walls, dispensers and receptacles dusted nightly.
Paper towel and sanitary disposal receptacles emptied and cleaned nightly
 
3.
High Dusting - Office Area

Do all high dusting approximately quarterly, including the following:
Dust all pictures, frames, charts, graphs and panel wall hangings not reached in
nightly cleaning.
Dust all vertical surfaces such as walls, partitions, ventilating louvers and
other surfaces not reached in nightly cleaning.
Dust all lighting fixtures (exterior only).
Dust all overhead pipes, sprinklers, etc.
Dust all Venetian blinds (if any) and window frames approximately once every two
months.


4.
Periodic Cleaning - Office Area

Wipe clean all interior metal as necessary.
Dust all door louvers and other ventilating louvers within reach weekly.
 
5.
Periodic Cleaning - Lavatories (other than Tenant’s private and executive
lavatories)

Machine-scrub flooring when necessary.
Wash all partitions, tile walls and enamel surfaces monthly with proper
disinfectant when necessary.
Dust exterior of lighting fixtures monthly.
 
6.
Windows

Clean outside perimeter windows, when necessary, approximately 2 times a year,
weather and scaffold conditions permitting.
 
8

--------------------------------------------------------------------------------

RIDER ANNEXED TO AND MADE A PART OF LEASE BETWEEN
 
ESRT EMPIRE STATE BUILDING, L.L.C., AS LANDLORD


AND ROCKET PHARMACEUTICALS, INC., AS TENANT
 

 
RULES AND REGULATIONS
REFERRED
TO IN THIS LEASE


In case of any conflict or inconsistency between any provisions of this Lease
and any of the rules and regulations as originally or as hereafter adopted, the
provisions of this Lease shall control.



1.
No animals, bicycles or vehicles shall be brought into or kept in the Premises
(except for (x) service animals, and (y) bicycles or other vehicles that Tenant
has the right to bring into the Building in accordance with applicable
Requirements, with the understanding, however, that Tenant shall bring such
bicycles and other vehicles into the Building only in a manner that conforms
with reasonable rules that Landlord establishes therefor in accordance with
applicable Requirements).




2.
Tenant shall not use the Premises in any manner that materially and unreasonably
interferes with the use of any other portion of the Building for ordinary
business purposes. Congregating, loitering, and/or sitting in common corridors
is prohibited.




3.
Tenant shall not permit any cooking (including barbequing) or objectionable
odors in the Premises.




4.
Tenant shall not at any time bring or store in the Premises  any flammable,
combustible or explosive substance, except for any such substances that are
incidental to the use or maintenance of the Premises for ordinary office
purposes or the performance of Alterations that are performed in accordance with
the terms of this Lease.




5.
Canvassing, soliciting and peddling in the Building are prohibited, and each
tenant shall cooperate so as to prevent the same.




6.
The toilet rooms and other water apparatus shall not be used for any purposes
other than those, for which they were constructed or installed, and no feminine
products, sweepings, rags, ink, chemicals or other unsuitable substances shall
be thrown therein.  With respect to the use of any common restrooms, all
building occupants shall (w) properly discard waste in the appropriate waste
receptacles, (x) flush toilets and/or urinals after use, (y) otherwise leave
bathroom stalls and/or urinals and sinks in clean condition and (z) avoid
creating any objectionable condition in such restrooms.




7.
Tenant shall not throw anything out of doors, windows or skylights or into
hallways, stairways or elevators, nor place food or objects on outside
windowsills.  Tenant shall not obstruct or cover the halls, stairways and
elevators, or use them for any purpose other than ingress and egress to or from
the Premises, nor shall skylights, windows, doors and transoms that reflect or
admit light into the Building be covered or obstructed in any way.




8.
Tenant shall not place a load upon any floor of the Premises in excess of the
load per square foot, which such floor was designed to carry and which is
allowed by Requirements.  Landlord reserves the right to prescribe the weight
and position of all safes and/or fireproof file cabinets in the Premises. 
Business machines and mechanical equipment shall be placed and maintained by
Tenant, at Tenant’s expense, only with Landlord’s consent and in settings
approved by Landlord to control weight, vibration, noise and annoyance.




9.
Smoking or carrying lighted cigars, pipes or cigarettes, tobacco use and use of
vapes anywhere in the Building (including, without limitation, directly in front
of any entrance to the Building) is prohibited.  The foregoing prohibition on
tobacco use, includes without limitation, e-cigarettes, and chewing and/or
dipping tobacco. Growing, manufacturing, administering, and distributing
(including without limitation, any retail or wholesale sales or delivery), use
or consumption of any cannabis, marijuana or cannabinoid product, compound or
produce anywhere in the Building (including, without limitation, directly in
front of any entrance to the Building) is prohibited.  Tenant shall implement a
policy that precludes its personnel from engaging in any of the foregoing
activities and/or uses in the Building and shall use reasonable efforts to
enforce such policy.

 

--------------------------------------------------------------------------------

10.
If the Premises are on the ground floor of the Building the tenant thereof at
its expense shall keep the sidewalks and curb in front of the Premises clean and
free from ice, snow, dirt and rubbish.




11.
Tenant shall not move any heavy or bulky materials into or out of the Building
without Landlord’s prior written consent, and then only during such hours and in
such manner as Landlord shall approve.  If any material or equipment requires
special handling, Tenant shall employ only persons holding a Master Rigger’s
License to do such work, and all such work shall comply with all Requirements. 
Landlord reserves the right to inspect all freight to be brought into the
Building, and to exclude any freight which violates any rule, regulation or
other provision of this Lease.




12.
Tenant shall use (x) the passenger elevators only for purposes of transporting
persons to and from the Premises and (y) the freight elevators only for purposes
of transporting deliveries to and from the Premises.  Landlord reserves the
right to prescribe additional reasonable rules and regulations governing the use
of elevators at the Building.  Stairwells of the Building may only be used for
purposes of ingress and egress to and from the Premises during an emergency.




13.
Subject to Section 26.B. of this Lease, Tenant shall comply with the security
procedures that Landlord reasonably adopts from time to time for the Building. 
Tenant acknowledges that Landlord's security procedures may include, without
limitation, (x) Landlord's denying entry to the Building by any person who does
not present a Building pass or who does not comply with Landlord's procedures
regarding the registration of visitors to the Building, and (y) procedures
governing the inspection of freight that arrives at the loading facilities
and/or service entrances for the Building. Tenant shall be responsible for the
acts of all persons to whom passes are issued at Tenant's request. Tenant shall
subject all items being brought into the Building by or on behalf of Tenant
(including, without limitation, packages, boxes, bags, handbags, attaché cases,
and suitcases) to inspection by Landlord or Landlord's designee.  Landlord may
refuse entry into the Building to any Person who refuses to cooperate with such
inspection or who is carrying any item which has a reasonable likelihood of
being dangerous to persons or property.




14.
No advertising of any kind or other public statement by or on behalf of Tenant
or any person or entity claiming by, through or under Tenant shall refer to this
Lease, or the Building (or otherwise depict the Building in any way) without
Landlord's prior written consent.




15.
No article shall be fastened to, or holes drilled or nails or screws driven
into, the ceilings, walls, doors or other portions of the Premises, nor shall
any part of the Premises be painted, papered or otherwise covered, or in any way
marked or broken, without the prior written consent of Landlord.




16.
No existing locks shall be changed, nor shall any additional locks or bolts of
any kind be placed upon any door or window by Tenant, without the prior written
consent of Landlord.  At the termination of this Lease, Tenant shall deliver to
Landlord all keys for any portion of the Premises or Building.  Before leaving
the Premises at any time, Tenant shall close all windows and close and lock all
doors.




17.
Tenant, at Tenant's expense, shall operate its interior lights for the employees
of Landlord during the period that such employees make repairs in the Premises
or perform cleaning services in accordance with the terms of this Lease.




18.
The use in the Premises of auxiliary heating devices, such as portable electric
heaters, heat lamps or other devices whose principal function at the time of
operation is to produce space heating, is prohibited.




19.
Furniture may not block perimeter induction units or radiators.  Furniture must
be a minimum of 18” from perimeter induction units or radiators.




20.
Hand trucks and hand carts may only be used in areas of the Building
specifically designated by Landlord provided that in either case, the same are
equipped with rubber tires and side guards. In no event may hand trucks and/or
hand carts be used in any lobbies or passenger elevators of the Building.




21.
Tenant shall not take any action to override, inhibit, preempt or otherwise
reduce the efficacy of any energy efficiency or sustainability measures which
may now or hereinafter may be implemented in the Building and/or the Premises. 




22.
Landlord shall have the right to require Tenant to (x) direct Persons who are
delivering packages to the Premises to make delivery to an office in the
Building that Landlord designates (in which case Landlord shall make
arrangements for such packages to be delivered to Tenant using other personnel
that Landlord engages), or (y) arrange for such Persons to be escorted by a
representative of Tenant while such Person makes delivery to the Premises.

 

--------------------------------------------------------------------------------

23.
Active mail chutes cannot be covered or blocked; full access must be maintained
at all times.




24.
All doors opening on to corridors must be kept closed at all times and locked
when the Premises are unoccupied.




25.
Food may not be consumed in any public areas of the Building, including, without
limitation, elevators, common corridors and/or lobbies.




26.
Use of any common amenities at the Building (whether currently existing or
hereinafter designated, constructed or created) shall be subject to the
reasonable rules and regulations imposed thereon by Landlord.

 
 

--------------------------------------------------------------------------------